Exhibit 10.16

FINAL EXECUTION VERSION

 

 

AGREEMENT AND PLAN OF MERGER

dated as of December 15, 2011

by and among

BROWN & BROWN, INC.,

PACIFIC MERGER CORP.,

ARROWHEAD GENERAL INSURANCE AGENCY SUPERHOLDING CORPORATION

and

SPECTRUM EQUITY INVESTORS V, L.P.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I. DEFINITIONS

     2   

SECTION 1.1

  Certain Definitions      2   

SECTION 1.2

  Other Definitional and Interpretative Matters      14   

ARTICLE II. THE MERGER

     18   

SECTION 2.1

  The Merger      18   

SECTION 2.2

  Effects of the Merger      18   

SECTION 2.3

  Closing Matters      18   

SECTION 2.4

  Effective Time      20   

SECTION 2.5

  Certificate of Incorporation and Bylaws; Directors and Officers.      21   

SECTION 2.6

  Conversion of Securities      21   

SECTION 2.7

  Treatment of Stock-based Awards      22   

SECTION 2.8

  Post-Closing Purchase Price Adjustment.      23   

SECTION 2.9

  Earn-Out Amount      26   

SECTION 2.10

  Fold-In Acquisitions      33   

SECTION 2.11

  Withholding Rights      34   

ARTICLE III. PAYMENT TO EQUITYHOLDERS; EXCHANGE OF CERTIFICATES

     35   

SECTION 3.1

  Payment to Equityholders; Exchange of Certificates      35   

SECTION 3.2

  Company Debt      37   

SECTION 3.3

  Dissenting Shares      37   

SECTION 3.4

  No Further Ownership Rights in Shares of Company Common Stock; Closing of
Company Transfer Books      37   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     38   

SECTION 4.1

  Corporate Status      38   

SECTION 4.2

  Authority; Merger Approval.      38   

SECTION 4.3

  No Conflict; Government Authorizations.      39   

SECTION 4.4

  Capitalization.      39   

SECTION 4.5

  Financial Statements      41   

SECTION 4.6

  Absence of Certain Changes      41   

SECTION 4.7

  Taxes      42   

SECTION 4.8

  Legal Proceedings      43   

SECTION 4.9

  Compliance with Laws; Permits; Filings.      43   

SECTION 4.10

  Environmental Matters      44   

SECTION 4.11

  Employee Matters and Benefit Plans.      45   

SECTION 4.12

  Labor      46   

SECTION 4.13

  Intellectual Property      47   

SECTION 4.14

  Contracts.      47   

SECTION 4.15

  Bankruptcy      48   

SECTION 4.16

  Real Property      48   

SECTION 4.17

  Assets.      49   

SECTION 4.18

  Related Party Transactions      49   

SECTION 4.19

  Bank Accounts      50   

 

i



--------------------------------------------------------------------------------

 

SECTION 4.20

  Insurance      50   

SECTION 4.21

  Carriers and Client Accounts      50   

SECTION 4.22

  Finder’s Fee      51   

SECTION 4.23

  No Other Representations or Warranties      51   

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

     52   

SECTION 5.1

  Corporate Status      52   

SECTION 5.2

  Authority      52   

SECTION 5.3

  No Conflict; Government Authorization.      52   

SECTION 5.4

  Legal Proceedings      53   

SECTION 5.5

  Solvency      53   

SECTION 5.6

  Financing      53   

SECTION 5.7

  Due Diligence Investigation      54   

SECTION 5.8

  Finder’s Fee      54   

SECTION 5.9

  Investment Representations      54   

SECTION 5.10

  No Prior Activities      54   

SECTION 5.11

  No Other Representations or Warranties      55   

ARTICLE VI. ADDITIONAL AGREEMENTS

     55   

SECTION 6.1

  Conduct Prior to the Effective Time      55   

SECTION 6.2

  Access to Information.      57   

SECTION 6.3

  Confidentiality      58   

SECTION 6.4

  Efforts; Consents; Regulatory and Other Authorizations      59   

SECTION 6.5

  Further Action      60   

SECTION 6.6

  Indemnification; Directors’ and Officers’ Insurance      60   

SECTION 6.7

  Employee Benefit Matters      61   

SECTION 6.8

  Provision Respecting Legal Representation      62   

SECTION 6.9

  Tax Matters      63   

SECTION 6.10

  Disclosure Schedules; Supplementation and Amendment of Schedules      67   

SECTION 6.11

  Exclusivity      67   

SECTION 6.12

  Errors and Omissions and Employment Practices Liability Extended Reporting
(“Tail”) Coverage      67   

ARTICLE VII. CONDITIONS TO CLOSING

     69   

SECTION 7.1

  Conditions to Obligations of the Company      69   

SECTION 7.2

  Conditions to Obligations of Parent and Merger Sub      69   

SECTION 7.3

  Frustration of Closing Conditions      70   

ARTICLE VIII. TERMINATION, AMENDMENT AND WAIVER

     70   

SECTION 8.1

  Termination      70   

SECTION 8.2

  Procedure Upon Termination      71   

SECTION 8.3

  Effect of Termination      71   

SECTION 8.4

  Extension; Waiver      71   

 

ii



--------------------------------------------------------------------------------

 

ARTICLE IX. INDEMNIFICATION

     72   

SECTION 9.1

  Survival of Representations      72   

SECTION 9.2

  Right to Indemnification      73   

SECTION 9.3

  Limitations on Liability      74   

SECTION 9.4

  Defense of Third-Party Claims      75   

SECTION 9.5

  Subrogation      76   

SECTION 9.6

  Limitation on Damages      76   

SECTION 9.7

  Characterization of Indemnification Payments      77   

SECTION 9.8

  Prosecution of Escheat Matters      77   

ARTICLE X. GENERAL PROVISIONS

     77   

SECTION 10.1

  Equityholders’ Representative.      77   

SECTION 10.2

  Expenses      79   

SECTION 10.3

  Costs and Attorneys’ Fees      79   

SECTION 10.4

  Notices      79   

SECTION 10.5

  Public Announcements      80   

SECTION 10.6

  Severability      81   

SECTION 10.7

  Entire Agreement      81   

SECTION 10.8

  Assignment      81   

SECTION 10.9

  No Third-Party Beneficiaries      81   

SECTION 10.10

  Waivers and Amendments      81   

SECTION 10.11

  Governing Law; Consent to Jurisdiction      82   

SECTION 10.12

  Waiver of Jury Trial      82   

SECTION 10.13

  Specific Performance      83   

SECTION 10.14

  Counterparts      83   

EXHIBITS

 

Exhibit A    Confidential Information and Non-Disclosure Agreement Exhibit B   
Escrow Agreement Exhibit C    Non-Compete Agreement Exhibit D    Opinion of
Equityholders’ Counsel Exhibit E    Release Exhibit F    Written Consent
Exhibit G    Fold-In Acquisitions Examples

SCHEDULES

 

Schedule 1.1(a)    Transaction Compensation Schedule 1.1(b)    Transaction Tax
Benefit Schedule Schedule 2.3(b)(viii)    Key Employee Agreements
Schedule 2.3(b)(xii)    Required Consents Schedule 2.11    Withholding Schedule
6.9(d)    Transfer Taxes

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of December 15, 2011 by and among BROWN & BROWN, INC., a Florida corporation
(“Parent”), PACIFIC MERGER CORP., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and ARROWHEAD GENERAL INSURANCE AGENCY
SUPERHOLDING CORPORATION, a Delaware corporation (the “Company”), and SPECTRUM
EQUITY INVESTORS V, L.P., a Delaware limited partnership, solely in its capacity
as the Equityholders’ Representative hereunder (the “Equityholders’
Representative”).

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have determined that the merger of Merger Sub with and into the Company
(the “Merger”) is advisable and in the best interests of their respective
stockholders, and such Boards of Directors have approved the Merger, upon the
terms and subject to the conditions set forth in this Agreement, pursuant to
which each share of common stock, par value $0.01 per share of the Company (the
“Company Common Stock”), issued and outstanding immediately prior to the
Effective Time, other than shares owned or held directly or indirectly by Parent
or the Company and other than Dissenting Shares, shall be converted into the
right to receive the consideration set forth in this Agreement;

WHEREAS, within one (1) Business Day following the execution and delivery of
this Agreement, the Equityholders’ Representative shall execute and deliver the
Written Consent to Parent, which Written Consent when executed and delivered
shall be sufficient to obtain the Required Company Stockholder Approval;

WHEREAS, promptly following the execution and delivery of this Agreement, the
respective Boards of Directors of Merger Sub and the Company shall present this
Agreement for adoption by the respective stockholders of Merger Sub and the
Company and for approval of the Merger and the other transactions contemplated
by this Agreement; and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement and also prescribe various
conditions to the transactions contemplated by this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and agreements hereinafter set forth, the mutual benefits to
be gained by the performance thereof, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties to this Agreement, intending to be legally bound, hereby
agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

SECTION 1.1 Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

“ACM” means American Claims Management, Inc., a California corporation.

“Action” means any claim, action, suit or proceeding, arbitral action,
governmental inquiry, criminal prosecution as to which written notice has been
provided to the applicable party.

“Affiliate” means, when used with respect to a specified Person, another Person
that either directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the specified
Person. For purposes of this Agreement, “control” means the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
and policies of a Person, whether through ownership of voting securities,
contract or otherwise, and “controlled” and “controlling” shall have correlative
meanings.

“AGIA” means Arrowhead General Insurance Agency, Inc., a Minnesota corporation.

“Aggregate Exercise Price” means the sum of all of the exercise prices for
Company Options that are outstanding at the Effective Time.

“Applicable Percentage” means, with respect to any Equityholder, a ratio,
expressed as a percentage (rounded to four decimal places), equal to (x) the sum
of (i) the aggregate number of shares of Company Common Stock held by such
holder immediately prior to the Effective Time, plus (ii) the aggregate number
of shares of Company Common Stock issuable in respect of all outstanding Company
RSU Awards held by such holder at the Effective Time, plus (iii) the aggregate
number of shares of Company Common Stock issuable upon the exercise in full for
cash of all outstanding Company Options held by such holder at the Effective
Time, divided by (y) the Fully Diluted Common Stock Number.

“Balance Sheet Date” means November 30, 2011.

“Base Merger Consideration” means Four Hundred Million Dollars
($400,000,000.00).

“Business” means the business and operations of each of the Group Companies, as
conducted as of the date of this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Carrier” means any insurance company, surety, insurance pool, risk retention
group, risk purchasing group, self-insured group, reinsurer, Lloyd’s of London
syndicate, state fund or pool or other risk assuming entity in which any
insurance, reinsurance, or bond has been placed or obtained.

 

 

2



--------------------------------------------------------------------------------

“Cash” means cash and cash equivalents determined in accordance with GAAP, using
the policies, conventions, methodologies and procedures used by the Company in
preparing the Company Financial Statements.

“Client” means any Person to whom any insurance products or services have been
provided by an applicable Person.

“Client Account” means collectively, (a) the right to payment of a monetary
obligation, whether or not earned by performance, for the provision of any
insurance products or services to any Client, and (b) the goodwill and business
relationship with such Client relating to the provision of any insurance
products or services to such Client.

“Closing Cash” means the aggregate amount of Cash of the Group Companies as of
the close of business on the Closing Date, prior to giving effect to the
transactions contemplated hereby.

“Closing Debt” means the aggregate principal amount of, and accrued interest on
and any pre-payment and interest rate swap buyout costs and expenses relating
to, all Debt of the Group Companies as of the close of business on the Closing
Date, prior to giving effect of the transactions contemplated hereby.

“Closing Statement” means the Closing Statement, setting forth the payment
and/or allocation the Base Merger Consideration at Closing.

“Closing Working Capital” means (i) the aggregate dollar amount of all Current
Assets (excluding any income Tax related assets (for example, but not by way of
limitation, estimated income Tax payments and deferred income Taxes) and any
inadequately collateralized notes receivable), less (ii) the aggregate dollar
amount of all Current Liabilities including, without limitation, (1) the Group
Companies’ aggregate liability for FICA, FUTA and SUTA Taxes with respect to all
Transaction Compensation; any RSU Payments; and any Option Payments under
Section 3.1(a), which shall be estimated on the Estimated Closing Balance Sheet
and not subject to change in the Closing Balance Sheet, (2) any liabilities for
potential draw-downs under any certificates of deposit securing any letter of
credit obligations, (3) accrued profit sharing expenses, (4) Transfer Taxes,
(5) payments made in connection with the termination of deferred compensation
arrangements, as set forth in Schedule 1.1(a), and (6) deferred revenues and any
loss and loss adjusting expense liabilities, including both the current and
long-term portions of such deferred revenues and such loss and loss adjusting
expense liabilities (but excluding Debt, Unpaid Company Transaction Expenses,
the fair market value of derivatives and any income Tax related liabilities), in
the case of each of clause (i) and clause (ii), as of the close of business on
the Closing Date, prior to giving effect of the transactions contemplated
hereby.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commissions” means (a) commission revenues, including Overrides (if any) and
GSCs (if any), plus (b) fees (other than Service Fees) in addition to or in lieu
of commissions, provided such fees are disclosed and otherwise permissible in
accordance with applicable law,

 

3



--------------------------------------------------------------------------------

plus (c) premium financing commissions, provided such fees are billed and
received in accordance with applicable law, in each case net of any Commissions
or referral fees paid to any third party producing or referring agent or broker.
Commissions do not include Contingent Revenues.

“Company Employee” means each employee of the Group Companies.

“Company Option Plan” means the Amended and Restated Arrowhead General Insurance
Agency SuperHolding Corporation Equity Incentive Plan, effective December 31,
2009.

“Company Options” means all outstanding options to purchase or otherwise acquire
shares of Company Common Stock, whether vested or unvested, granted pursuant to
the Company Option Plan.

“Company Preferred Stock” means the Series A preferred stock, par value $0.01
per share, of the Company.

“Company PSU Awards” means any awards of preferred stock units, including any
awards of performance-based preferred stock units, outstanding under the Company
PSU Plan.

“Company PSU Plan” means the Preferred Stock Unit Plan of Arrowhead General
Insurance Agency SuperHolding Corporation, effective March 15, 2009.

“Company RSU Awards” means any awards of restricted stock units, including any
awards of performance-based restricted stock units, outstanding under the
Company RSU Plans.

“Company RSU Plans” means the Amended and Restated 2007 Stock Unit Plan of
Arrowhead General Insurance Agency SuperHolding Corporation, dated March 31,
2009, and the Amended and Restated 2008 Stock Unit Plan of Arrowhead General
Insurance Agency SuperHolding Corporation, dated March 31, 2009.

“Confidential Information and Non-Disclosure Agreement” means those certain
Confidential Information and Non-Disclosure Agreements, in the form attached as
Exhibit A hereto.

“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement between
Arrowhead General Insurance Agency, Inc. and Parent, dated as of September 9,
2011.

“Contingent Revenues”—

(a) Contingent Revenues means all contingent, bonus, profit-sharing, subsidies,
and similar incentive-based revenues, including, without limitation, all
sliding-scale commissions arrangements.

(b) Contingent Revenues exclude:

 

4



--------------------------------------------------------------------------------

(i) any specific percentage commission on premium to be paid by a Carrier set at
the time of purchase, renewal, placement or servicing of an insurance policy;

(ii) any specific fee, to the extent legally permissible, to be paid by the
Client Account in addition to or in lieu of such specific percentage commission;

(iii) a combination of such commissions and fees; and

(iv) Overrides.

“Contract” means any legally binding contract, agreement, indenture, note, bond,
loan, instrument, lease, conditional sales contract, mortgage, license, or other
commitment or arrangement.

“Current Assets” means current assets determined under GAAP and calculated in
accordance with Section 2.8(a).

“Current Liabilities” means current liabilities determined under GAAP and
calculated in accordance with Section 2.8(a).

“Damages” means any liabilities, losses, damages, penalties, fines, costs or
expenses (including (a) reasonable attorneys and other professional advisory
fees and expenses actually incurred, (b) applicable interest, and (c) an
allocated portion, based upon devoted man-hours at a reasonable hourly rate for
each applicable employee, of direct compensation expense for any employee of
Parent or any Group Company who will be required to devote a material portion of
such employee’s time in gathering information and otherwise assisting in the
prosecution of the resolution of the Escheat Matters).

“Debt” means both the current and long-term portions of any amount owed without
duplication in respect of (i) borrowed money, (ii) all outstanding letters of
credit, (iii) capitalized lease obligations, (iv) all Liabilities related to or
arising out of any prior acquisition or business combination, including any
earnout, performance, bonus or other contingent payment arrangement,
(v) reimbursement obligations, foreign exchange contracts and arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates, including amounts payable to unwind such contracts or
arrangements, including termination fees, prepayment penalties, break fees and
the like; and (vi) all accrued and unpaid interest, prepayment penalties or
premiums on, or any guarantees with respect to, any of the obligations referred
to in the foregoing clauses (i) through (v); provided, however, that
notwithstanding the foregoing, Debt shall not be deemed to include any accounts
payable or any un-drawn letters of credit.

“DGCL” means the General Corporation Law of the State of Delaware.

“Earn-Out Amount” means (a) Five Million Dollars ($5,000,000.00) of the Base
Merger Consideration, less (b) any amount by which Year Three EBITDA is less
than $41,000,000.00; provided, however, that the Earn-Out Amount shall not
exceed the amount of the Earn-Out Distributions.

 

5



--------------------------------------------------------------------------------

“Earn-Out Distributions” shall have the meaning set forth in the Escrow
Agreement.

“Earn-Out Equityholders” means all of the Management Equityholders other than
Lewis DeFuria.

“Employee Benefit Plan” means any material plan, program, policy, agreement or
arrangement (whether oral or written) maintained for the benefit of any current
or former employee or director relating to employment, severance, termination or
benefits, including each employment agreement, severance agreement, retention
agreement, bonus plan, deferred compensation plan, pension plan, stock option
plan, stock purchase plan, stock appreciation right or phantom stock plan,
equity-based compensation arrangement, fringe benefit, incentive plan,
profit-sharing plan, retirement plan, medical plan, vacation pay or sick pay
plan, retiree medical plan, severance pay plan, change in control agreement,
including any “employee benefit plan” within the meaning of Section 3(3) of
ERISA, provided to any current or former director, officer, employee, or
consultant of the Company, the Subsidiaries, or any ERISA Affiliate, which is
maintained, sponsored, or contributed to by the Company, the Subsidiaries, or
any ERISA Affiliates, or for which any such Person otherwise has any present or
future Liability.

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, defect of title or other similar encumbrance.

“Environmental Law” means any applicable Laws as in effect as of the date of
this Agreement which regulate or relate to the protection or clean up of the
environment; the use, treatment, storage, transportation, handling, disposal or
release of Hazardous Materials, the preservation or protection of waterways,
groundwater, drinking water, air, wildlife, plants or other natural resources;
or the health and safety of persons or property, including without limitation,
protection of the health and safety of employees.

“Equityholder” means any holder of (i) Company Common Stock that is entitled to
receive Per Share Merger Consideration under Section 2.6 and that has not
perfected its appraisal rights pursuant to Section 3.3, (ii) Company RSU Awards
that is entitled to receive an RSU Payment under Section 2.7(a), or
(iii) Company Options that is entitled to receive an Option Payment under
Section 2.7(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
any successor statute thereto, and the rules and regulations promulgated
thereunder.

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company or any Subsidiary, would be deemed a “single employer”
within the meaning of Section 4001 of ERISA.

“Escheat Matters” means any Damages, whether or not resulting from the breach of
any representation or warranty by the Company under this Agreement, arising from
the failure of any Group Company to pay an amount to any Governmental Authority,
and/or to file any applicable report or return with, any Governmental Authority
pursuant to any abandoned property, escheat or similar Law, which exceed the
amounts that have been accrued for, or with respect to which there is a
segregated cash account, on the Closing Balance Sheet.

 

6



--------------------------------------------------------------------------------

“Escrow Agent” means First Republic Bank, N.A.

“Escrow Agreement” means that certain Escrow Agreement, in the form attached as
Exhibit B hereto, to be entered into as of the Closing Date by and among Parent,
the Escrow Agent and the Equityholders’ Representative.

“Fully Diluted Common Stock Number” shall equal (i) the aggregate number of
shares of Company Common Stock issued and outstanding immediately prior to the
Effective Time, plus (ii) the aggregate number of shares of Company Common Stock
subject to all outstanding Company RSU Awards at the Effective Time (including
any Company RSU Award which vests at or as of the Effective Time), plus
(iii) the aggregate number of shares of Company Common Stock issuable upon the
exercise in full of all outstanding Company Options that are exercisable at the
Effective Time (including any Company Option which vests at or as of the
Effective Time), less (iv) the aggregate number of shares of Company Common
Stock to be cancelled at the Effective Time pursuant to Section 2.6(a).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any government, any governmental entity,
commission, board, agency or instrumentality, and any court, tribunal or
judicial body, or quasi-governmental authority, whether federal, state, county,
local or foreign.

“Governmental Order” means any order, judgment, injunction or decree issued,
promulgated or entered by or with any Governmental Authority of competent
jurisdiction.

“Group Company” means any of the Company and any of the Subsidiaries.

“GSCs” means guaranteed supplemental commissions.

“Hazardous Material” means any pollutant, chemical, substance and any toxic,
infectious, carcinogenic, reactive, corrosive, ignitable or flammable chemical,
or chemical compound, or hazardous substance, material or waste, whether solid,
liquid or gas, that is subject to regulation, control or remediation under any
Environmental Laws, including without limitation, asbestos, urea, formaldehyde,
PCBs, radon gas, or petroleum products.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.

“Income Tax” means a Tax based on net income, net profits, gross receipts, or
similarly based, regardless of how such Tax is denominated by a Governmental
Authority, but shall not include sales, use, payroll, withholding, personal or
real property Tax.

“Income Tax Return” means any Tax Return relating to Income Tax.

“Individual Financial Product” means any individual life, long-term care,
annuity, disability, accident, cancer, dental, or hospital confinement insurance
policies, or any other insurance, financial or estate planning product sold to
individuals or their estates (either directly or through a group arrangement),
whereby forty percent (40%) or more of the policy premium is paid during the
first year of the policy term.

 

7



--------------------------------------------------------------------------------

“Institutional Equityholders” means Spectrum Equity Investors V, L.P., Spectrum
V Investment Managers’ Fund, L.P., JMI Equity Fund V, L.P., and JMI Equity Fund
(AI), L.P.

“Insurance Products or Services” means any insurance or reinsurance-related
policies, programs, or services (a) provided or offered by, or (b) under
development and to be imminently provided or offered by, any Group Company.

“Intellectual Property” means all intellectual property, including (i) patents
and applications therefor and all divisionals, reissues, renewals,
registrations, confirmations, re-examinations, certificates of inventorship,
extensions, continuations and continuations-in-part thereof, (ii) trademarks,
trade dress, service marks, trade names, brand names, logos and slogans, and
pending applications to register the same, (iii) copyrights and copyrightable
works, including all writing, reports, analyses, evaluation protocols, designs,
computer software, code, databases, software systems, mask works or other works,
and pending applications to register the same, (iv) domain names and (v) trade
secrets, methods, processes, practices, formulas and techniques.

“IRS” means the United States Internal Revenue Service, and any successor agency
thereto.

“Jumbo Account” means California Restaurant Mutual Benefit Corporation.

“Key Employee Agreements” means, collectively, (a) the Management Employee
Agreements, and (b) Confidential Information and Non-Disclosure Agreements
between the Surviving Corporation and each of those Group Company employees set
forth in Schedule 2.3(b)(viii).

“Knowledge of the Company” or “known to the Company” and any other phrases of
similar import means, with respect to any matter in question relating to the
Group Companies, the actual knowledge of each of the Management Equityholders
after reasonable inquiry by them of those members of management having primary
responsibility for the matters that are the subject of such representation or
warranty and without any further duty of inquiry or other investigation.

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, Governmental Order or regulation or code of any Governmental
Authority of competent jurisdiction.

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

“Management Employee Agreements” means mutually agreeable (a) employment
agreements by and among Parent, the Surviving Corporation, and the Management
Equityholders, (b) Confidential Information and Non-Disclosure Agreements by and
among Parent, the Surviving Corporation, and the Management Equityholders, and
(c) Performance Stock Agreements by and between Parent and the Management
Equityholders.

 

8



--------------------------------------------------------------------------------

“Management Equityholder Life Policies” means any life insurance policies
purchased by Parent or the Surviving Corporation on the lives of one or more of
the Management Equityholders, pursuant to the terms and conditions of the
employment agreements among Parent, the Surviving Corporation, and the
Management Equityholders.

“Management Equityholders” means D. McDonald Armstrong, Stephen Bouker, Stephen
Boyd, Mark Corey, Lewis DeFuria, Matthew Lubien, Scott Marshall, Deirdre
Millwood, Ryan O’Connor, Dhara Patel, Rebecca Pinto, Michael Powell, Robert K.
Schraner, Ronda Sedillo, and Chris L. Walker.

“Material Adverse Effect” means any change or effect that is materially adverse
to the business, operations, financial condition, results of operations or
assets of the Group Companies, taken as a whole, or the Company’s, any
Subsidiary’s, or any Equityholder’s ability to perform its material obligations
under this Agreement and the other Transaction Agreements and to consummate the
transactions contemplated hereby and thereby on a timely basis; provided,
however, that none of the following shall be deemed, either alone or in
combination with any other change or effect, to constitute, and no change or
effect arising from or attributable or relating to any of the following shall be
taken into account in determining whether there has been, a Material Adverse
Effect: (i) the negotiation (including activities relating to due diligence),
execution, delivery, public announcement or pendency of this Agreement or any of
the transactions contemplated herein or any actions taken in compliance
herewith, including the impact thereof on the relationships of the Group
Companies with customers, suppliers, distributors, consultants, employees or
independent contractors or other third parties with whom the Group Companies has
any relationship; (ii) conditions affecting the industries in which the Group
Companies operate or participate, the U.S. economy or financial markets or any
foreign markets or any foreign economy or financial markets in any location
where the Group Companies operate, which conditions do not have a material
disproportionate impact on the Group Companies, taken as a whole, or on AGIA or
ACM individually; (iii) compliance with the terms of, or the taking of any
action required by, this Agreement, or otherwise taken with the consent of
Parent; (iv) any breach by Parent or Merger Sub of this Agreement or the
Confidentiality Agreement; (v) the taking of any action by Parent or any of
Parent’s Affiliates; (vi) any change in GAAP or applicable Laws (or
interpretation thereof) which changes do not have a material disproportionate
impact on the Group Companies, taken as a whole or on AGIA or ACM individually;
(vii) any acts of God, calamities, acts of war, terrorism or military action or
the escalation thereof; (viii) national or international political, general
economic, social conditions or changes in the financial or capital markets,
which events do not have a material disproportionate impact on the Group
Companies, taken as a whole or on AGIA or ACM individually; (ix) any action
required to be taken under applicable Laws, including any actions taken or
required to be taken by any Group Company in order to obtain any approval or
authorization for the consummation of the Merger under applicable antitrust or
competition Laws; (x) any increase in the cost or change in the availability of
financing necessary for the Parent and Merger Sub to consummate the transactions
contemplated hereby; (xi) any action taken, or failure to take any action, or
such other change or event, in each case to which Parent has consented, or the
failure to take actions specified in Section 6.1 due to Parent’s failure to

 

9



--------------------------------------------------------------------------------

consent thereto following request by the Company; or (xii) any failure, in and
of itself, by the Company to meet any projections, forecasts, or revenue or
earnings predictions for any period (it being understood that the facts and
circumstances giving rise or contributing to such failure may be taken into
account in determining whether there has been a Material Adverse Effect).

“Non-Compete Agreement” means those certain Non-Competition, Non-Solicitation,
Confidentiality and Non-Disclosure Agreements, in the form attached as Exhibit
C-1 and C-2 hereto, to be entered into as of the Closing Date by and among
Parent, the Company and the Principal Equityholders.

“Opinion of Equityholder’s Counsel” means that certain written opinion of
counsel of the Company and the Equityholders’ Representative, in the form
attached as Exhibit D hereto, dated the Closing Date.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, bylaws or equivalent governing
documents of such entity.

“Overrides” means a fixed rate compensation method for the provision of
insurance services expressed either as a flat fee or as a percentage of the cost
of a service.

“Parent Indemnitees” means Parent, Merger Sub, the Surviving Corporation, the
Group Companies (after the Closing), their Affiliates (as to the Group
Companies, after the Closing), and their respective directors, officers,
employees, agents, representatives, successors, and assigns.

“Per Share Merger Consideration” means the quotient of (i) (A) the Base Merger
Consideration, plus (B) the Aggregate Exercise Price plus (C) the Closing
Working Capital, minus (D) the Target Working Capital, minus (E) the aggregate
PSU Payments to be paid with respect to the Company PSU Awards, minus (F) the
Unpaid Company Transaction Expenses, minus (G) the Closing Debt, and divided by
(ii) the Fully Diluted Common Stock Number.

“Permit” means any license, franchise or permit with any Governmental Authority
required by applicable Law for the operation of the Business.

“Permitted Encumbrances” means (i) Encumbrances for Taxes and other governmental
charges that are not delinquent or are being contested in good faith by
appropriate proceedings; (ii) all cashiers’, landlords’, workmen’s, repairmen’s,
warehousemen’s and carriers’ liens and other similar liens imposed by Law,
incurred in the ordinary course of business; (iii) all Laws and Governmental
Orders; (iv) zoning, building codes, entitlement, and other land use and
environmental regulations of any Governmental Authority; (v) all pledges or
deposits in connection with workers compensation, unemployment insurance and
other social security legislation; (vi) Encumbrances that will be released and
discharged at or prior to the Closing; (vii) all leases, subleases, licenses,
concessions or service contracts to which any Person or any of its Subsidiaries
is a party; (viii) Encumbrances identified on documents or writings included in
the public records; and (ix) all other liens and mortgages, covenants,
imperfections in title, charges, easements, restrictions and other Encumbrances
which do not, individually or in the aggregate, materially detract from the
value of, or materially interfere with, the present use, enjoyment, or
transferability of, the asset or property subject thereto or affected thereby.

 

10



--------------------------------------------------------------------------------

“Person” means any individual, general or limited partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

“Post-Closing Tax” means any Tax relating to a Post-Closing Tax Period.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax” means any Tax relating to a Pre-Closing Tax Period.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

“Principal Equityholders” means (a) the Institutional Equityholders and (b) the
following Management Equityholders: D. McDonald Armstrong, Stephen Bouker,
Stephen Boyd, Lewis DeFuria, Scott Marshall, and Chris L. Walker.

“Producer” means any independent third-party sub-producers for whom the
Subsidiaries have placed or provided any Insurance Products or Services.

“Release” means that certain Release of the Institutional Equityholders and the
Management Equityholders, in the form attached as Exhibit E hereto, dated as of
the Closing Date.

“Required Company Stockholder Approval” means the approval of this Agreement and
the transactions contemplated hereby by the affirmative vote (by action taken at
a meeting or by written consent) of a majority of the shares of Company Common
Stock outstanding on the record date for a stockholders meeting.

“Section 280G Waiver” means, with respect to any Person, a written agreement
waiving such Person’s right to receive any “excess parachute payments” (within
the meaning of Section 280G of the Code and the regulations promulgated
thereunder) and to accept in substitution therefor the right to receive such
payments only if approved by the stockholders of the Companies in a manner that
complies with Section 280G(b)(5)(B) of the Code.

“Senior Executives” means D. McDonald Armstrong, Stephen Bouker, Stephen Boyd,
Mark Corey, Lewis DeFuria, Tomer Eilam, Matthew Lubien, Scott Marshall, Lawrence
Moonan, Deirdre Millwood, Adam Nordost, Ryan O’Connor, Dhara Patel, Rebecca
Pinto, Michael Powell, Mark Richardson, Peter Savas, Robert K. Schraner, Ronda
Sedillo, Joseph Shomphe, and Christopher T. Uchida, and Chris L. Walker.

“Service Fees” means fees charged for services such as consulting, program
design and implementation, third-party administration, risk management, or other
services not directly related to the placement of insurance coverage, pursuant
to the terms of a written Contract with the Client Account.

 

11



--------------------------------------------------------------------------------

“Special Matter” means any one or more of the following indemnity matters:

(a) As to Parent’s right to indemnity under this Agreement:

(i) Any breach of the Company’s representations and warranties contained in
Section 4.1 (Corporate Status), Section 4.2 (Authority; Merger Approval),
Sections 4.3(a)(i) and (a)(ii) and Section 4.3(b) as it relates to Governmental
Authority (No Conflict; Government Authorizations), Section 4.4
(Capitalization), Section 4.7 (Taxes), Section 4.10 (Environmental Matters), or
Section 4.22 (Finder’s Fee);

(ii) Any Pre-Closing Taxes of a Group Company (except to the extent such Taxes
were included as a liability in the calculation of Closing Working Capital);

(iii) Any breach by any Group Company (prior to the Closing) or the
Equityholders’ Representative or failure by any Group Company (prior to the
Closing) or the Equityholders’ Representative to perform (or cause to be
performed) any of the covenants or agreements under Section 6.9 (Tax Matters) or
Section 6.1(b)(x);

(iv) Any Damages, in excess of any accrued liabilities on the Closing Balance
Sheet, arising from or in connection with (A) any Group Company’s participation
in any captive reinsurance, underwriting gains or losses, or any other
risk-bearing or risk-sharing activities of any Group Company before the Closing
or (B) without limiting the foregoing, any Group Company’s ownership or
operation of Alternative Re Ltd. Cell 16G – Cypress Point (Other); or

(v) Any Escheat Matters.

(b) As to the Equityholders’ right to indemnity under this Agreement:

(i) Any breach of Parent’s representations and warranties contained in
Section 5.1 (Corporate Status), Section 5.2 (Authority), Section 5.3(b)
(Government Authorization), or Section 5.8 (Finder’s Fee);

(ii) Any Post-Closing Taxes of a Group Company, except for, subject to the
limitations of Section 9.3(h), any Post-Closing Taxes arising from or as a
result of any (A) breach of the Company’s representations and warranties
contained in Section 4.7 (Taxes) or (B) breach by any Group Company (prior to
the Closing) or the Equityholders’ Representative or failure by any Group
Company (prior to the Closing) or the Equityholders’ Representative to perform
(or cause to be performed) any of the covenants or agreements under Section 6.9
(Tax Matters) or Section 6.1(b)(x); or

(iii) Any breach by Parent or the Surviving Corporation or any of its
Subsidiaries or failure by Parent, the Surviving Corporation or any of its
Subsidiaries to perform (or cause to be performed) any of the covenants or
agreements under Section 6.9 (Tax Matters).

 

12



--------------------------------------------------------------------------------

“Stockholders Agreement” means that certain Amended and Restated Stockholders
Agreement, dated as of March 31, 2009, among the Equityholders’ Representative,
Spectrum V Investment Managers’ Fund, L.P., Arrowhead General Insurance Agency
Holding Corp., the Company, and each of the stockholders named therein.

“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.

“Subsidiary” means with respect to any entity, that such entity shall be deemed
to be a “Subsidiary” of another Person if such other Person directly or
indirectly owns, beneficially or of record, (i) an amount of voting securities
of other interests in such entity that is sufficient to enable such Person to
elect at least a majority of the members of such entity’s board of directors or
other governing body, or (ii) at least a majority of the outstanding equity
interests of such entity.

“Target Working Capital” means Nine Million Dollars ($9,000,000.00).

“Tax” or “Taxes” means any and all taxes (together with any all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority, including income, estimated income, gross
receipts, profits, business, license, occupation, franchise, capital stock, real
or personal property, sales, use, transfer, value added, employment or
unemployment, social security, disability, alternative or add-on minimum,
customs, excise, stamp, environmental, commercial rent or withholding taxes.

“Tax Contest” means any audit, other administrative proceeding or inquiry or
judicial proceeding involving Taxes.

“Tax Return” means any report, declaration, return, information return, claim
for refund, or statement relating to Taxes, including any schedule attached
thereto, and including any amendments thereof.

“Taxing Authority” means the IRS and any other domestic or foreign Governmental
Authority responsible for the administration or collection of any Taxes.

“Transaction Agreements” means this Agreement, the Escrow Agreement and each
other agreement related hereto or thereto.

“Transaction Compensation” means the payments to be made the Persons described
on Schedule 1.1(a) to this Agreement in connection with the transactions
contemplated hereby.

“Transaction Tax Benefit Items” means the items defined in, and calculated in
accordance with, the “Transaction Tax Benefit Schedule” attached as Schedule
1.1(b) to this Agreement on the date hereof, provided that such items are
actually deductible under applicable Law. The Company shall deliver the final
Transaction Tax Benefit Schedule to Parent and Merger Sub at least three
(3) Business Days prior to the Closing.

 

13



--------------------------------------------------------------------------------

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) incurred in connection
with the transactions contemplated by this Agreement (including any real
property or leasehold interest transfer or gains tax and any similar Tax).

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

“Unpaid Company Transaction Expenses” means (i) the fees and disbursements
payable to the financial advisors referenced in Section 4.22; (ii) the fees and
disbursements payable to Latham & Watkins LLP, legal counsel of any Group
Company that are payable by any Group Company in connection with the
transactions contemplated by this Agreement; and (iii) all other miscellaneous
expenses or costs, in each case, incurred by the Company or Subsidiaries
directly in connection with the transactions contemplated by this Agreement
(including any severance, retention, or other payments due and owing to
employees, consultants, or other third parties as a result of the transactions
contemplated by this Agreement), but only to the extent they have not been paid
by any Group Company in Cash on or prior to the close of business on the Closing
Date and have, accordingly, not reduced the Closing Cash; provided, however,
that the foregoing clause (ii) and (iii) shall not include any fees, expense or
disbursements incurred by Parent, or by the Surviving Corporation which are on
behalf of Parent, fees and expenses incurred by or on behalf of any Group
Company in connection with any financing transactions of Parent and Parent
Subsidiaries, and the fees and expenses of Parent’s attorneys, accountants and
other advisors.

“Written Consent” means that certain written consent of the Equityholders’
Representative, in the form attached as Exhibit F hereto, approving and adopting
this Agreement and the Merger.

“Year Three EBITDA” means the Group Companies’ total annual EBITDA (as described
in Section 2.9) during Year Three.

SECTION 1.2 Other Definitional and Interpretative Matters.

(a) Certain Other Definitions. As used in this Agreement, the following terms
shall have the respective meanings ascribed thereto in the respective sections
of this Agreement set forth opposite each such term below:

 

Term

   Section

Accounting Firm

   2.8(c)

Acquisition Proposal

   6.11

Agreement

   Preamble

Annual Meeting Charge

   2.9(d)

Certificate of Merger

   2.4

Certificates

   3.1(a)

Closing

   2.3(a)

Closing Balance Sheet

   2.8(b)

 

14



--------------------------------------------------------------------------------

Term

   Section

Closing Date

   2.3(a)

Closing Date Schedule

   2.8(b)

Company

   Preamble

Company Benefit Plans

   4.11(a)

Company Common Stock

   Recitals

Company Cure Period

   8.1(c)

Company Disclosure Schedule

   Article IV

Company Financial Statements

   4.5

Company Indemnified Parties

   6.6(a)

Company Intellectual Property

   4.13(a)

Company Material Contract

   4.14(a)

Company Pre-Closing Certificate

   2.8(a)

Dispute Notice

   2.8(c)

Dissenting Shares

   3.3

Earn-Out Amount Dispute Notice

   2.9(g)

Earn-Out Amount Expert Calculations

   2.9(g)

Earn-Out Amount Review Period

   2.9(g)

Earn-Out Amount Statement

   2.9(g)

Earn-Out Period

   2.9(d)

EBITDA

   2.9(b)

Effective Time

   2.4

Equityholder Reserve

   3.1(a)

Equityholders’ Representative

   Preamble

Escrow Fund

   3.1(a)

Estimated Closing Cash

   2.8(a)

Estimated Closing Debt

   2.8(a)

Estimated Working Capital

   2.8(a)

Estimated Unpaid Company Transaction Expenses

   2.8(a)

Excess Coverage Provision

   6.12(a)

Expert Calculations

   2.8(c)

Expiration Date

   9.1

Fold-In Acquisition

   2.10(a)

Fold-In Acquisitions Cost of Capital Charge

   2.10(a)

Fold-In Acquisitions Payments Amount

   2.10(a)

Fold-In Acquisitions Support Charge

   2.10(a)

Holder Group

   6.8

Indemnitee

   9.4(a)

Indemnitor

   9.4(a)

Insurance Policies

   4.20

Leased Real Property

   4.16

Merger

   Recitals

Merger Sub

   Preamble

New Profit Center

   2.9(e)

New Profit Center Leader

   2.9(e)

 

15



--------------------------------------------------------------------------------

Term

   Section

Non-Compete Amount

   3.1(a)

Optionholder

   2.7(b)

Option Payment

   2.7(b)

Parent

   Preamble

Parent Cure Period

   8.1(d)

Parent Subsidiaries

   5.4

Pre-Closing Period

   6.1(a)

Premiums/Fees Receivable

   2.9(d)

PSU Holder

   2.7(c)

PSU Payment

   2.7(c)

Required Tail Coverage

   6.12(a)

Required Tail Deductible

   6.12(b)

Review Period

   2.8(c)

RSU Holder

   2.7(a)

RSU Payment

   2.7(a)

Salary Increase Pool

   2.9(d)

Section 280G

   6.7(c)(i)

Section 280G Soliciting Material

   6.7(c)(iii)

Section 409A

   4.11(g)

Solvent

   5.5

Subleased Real Property

   4.16

Surviving Corporation

   2.1

Terminated Plans

   2.3(b)

Terminating Company Breach

   8.1(c)

Terminating Parent Breach

   8.1(d)

Third-Party Claim

   9.4(a)

Transfer

   2.9(f)

Transferred Account

   2.9(f)

TTB Carryback

   6.9(e)

TTB Carryforward

   6.9(e)

VCP

   6.13

Year Three

   2.9(d)

Year Two

   2.9(d)

(b) Interpretive Matters. Unless otherwise expressly provided herein, for
purposes of this Agreement, the following rules of interpretation shall apply:

(i) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

 

16



--------------------------------------------------------------------------------

(ii) Dollars. Any reference in this Agreement to Dollars or $ shall mean U.S.
dollars.

(iii) Exhibits/Schedules. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. The Company may, at its option, include in the Schedules items that are
not material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar amounts, shall not be deemed to be an acknowledgement or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement or otherwise. Information disclosed pursuant to any Schedule hereto
shall be deemed to be disclosed to Parent for purposes of any other Schedule to
the extent that the relevance of such disclosure to such other Schedule is
reasonably apparent from the face of such disclosure. Any capitalized terms used
in any Schedule or Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement.

(iv) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(v) License. The word “license” (regardless of the tense when used as a verb or
single or plural form when used as a noun) shall include the term “sublicense”
(and its corresponding forms) and vice versa.

(vi) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.

(vii) Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” and any other words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits to this Agreement) and not merely to a particular term or
provision of this Agreement or subdivision in which such words appear unless the
context otherwise requires.

(viii) Including. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

(ix) Threatened. The word “threatened” or any variation thereof means
“threatened in writing”.

(c) Unless otherwise defined in this Agreement, accounting terms shall have the
respective meanings assigned to them in accordance with GAAP consistently
applied with the policies, conventions, methodologies and procedures used by the
Company in preparing the audited Company Financial Statements as of and for the
period ended December 31, 2010.

 

17



--------------------------------------------------------------------------------

(d) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. Any reference to any Law shall be deemed also to refer to all rules
and regulations promulgated thereunder, unless the context requires otherwise.

ARTICLE II.

THE MERGER

SECTION 2.1 The Merger. Upon the terms and subject to the conditions of this
Agreement, and in accordance with the DGCL, Merger Sub shall be merged with and
into the Company at the Effective Time. Following the Merger, the separate
corporate existence of Merger Sub shall cease, and the Company shall continue as
the surviving corporation (the “Surviving Corporation”) and shall succeed to and
assume all the rights and obligations of the Company and Merger Sub in
accordance with the DGCL. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all of the property, rights, privileges
and powers of the Company and Merger Sub shall vest in the Surviving
Corporation, and all of the debts, liabilities and duties of the Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.

SECTION 2.2 Effects of the Merger. At and after the Effective Time, the Merger
shall have the effects set forth in the DGCL.

SECTION 2.3 Closing Matters.

(a) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 233 South
Wacker Drive, Suite 5800, Chicago, Illinois 60606 on the date which is three
(3) Business Days after the date on which all the conditions set forth in
Article VII shall have been satisfied or waived (other than those conditions
that by their terms are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions), or such other time and place as
Parent and the Company may mutually agree (such date hereinafter, the “Closing
Date”).

(b) Closing Deliveries of the Company and the Equityholders’ Representative. At
the Closing, the Company and the Equityholders’ Representative, as applicable,
shall deliver to Parent:

(i) The stock record book, minute book and seal (if any) of each of the Group
Companies (such delivery shall be deemed to have occurred if the stock record
book, minute book and seal (if any) of a Group Company are located on the
premises of any Group Company);

(ii) The Certificates, in accordance with Section 3.1(a)(i);

(iii) A certificate, duly executed by an authorized officer of the Company,
dated the Closing Date, certifying that the conditions in Section 7.2(a) have
been fulfilled;

 

18



--------------------------------------------------------------------------------

(iv) A certificate, duly executed by the Secretary or Assistant Secretary of the
Company, dated the Closing Date, to the effect that attached thereto is a true
and complete copy of the (A) applicable Organizational Documents for each Group
Company, (B) certificate of good standing or similar instrument for each Group
Company from the state of such entity’s incorporation, (C) resolutions of the
Board of Directors of the Company approving and authorizing the execution,
delivery, and performance of this Agreement, the Other Transaction Agreement and
the transactions contemplated herein and therein, and recommending this
Agreement, the Other Transaction Agreements and the transactions contemplated
herein and therein, to the Equityholders for their approval; and (D) resolutions
of the Board of Directors of the Company (1) terminating the Company’s 401(k)
plan, deferred stock plan, other equity-based compensation plans, and other
Employee Benefits Plans (except Employee Welfare Benefit Plans, as defined in
Section 3(1) of ERISA), with such termination, contingent upon the consummation
of the Acquisition, to be effective before the Closing Date (the “Terminated
Plans”), (2) providing that no contributions shall be made to the Terminated
Plans after the termination date, (3) if appropriate under applicable Law or the
terms of the Terminated Plans, directing the Company’s legal counsel to apply
for a determination letter from the IRS with respect to the termination of the
Terminated Plan and to submit a Notice of Intent to Terminate to all
participants and beneficiaries under the Terminated Plans, (4) terminating or
transferring any life insurance policies procured by the Company for its benefit
on the lives of any Equityholders or any directors or officers of the Company,
together with any agreements to provide any such life insurance policies at the
expense of the Company, and (5) terminating any and all leases of employee
vehicles and any agreements with employees related to the provision of vehicles,
or (unless otherwise by Parent) for the payment of a periodic vehicle allowance,
by the Company;

(v) A certificate, duly executed by the Secretary or Assistant Secretary of the
Company, dated the Closing Date, to the effect that the Written Consent was duly
adopted by the Equityholders’ Representative and such Written Consent, as
attached to such certificate, is true, correct and complete, remains in full
force and effect, and has not been amended, rescinded, or modified;

(vi) As and to the extent requested by Parent in writing no later than three
(3) Business Days before the Closing, resignation letters from the directors and
officers of the Group Companies, effective as of the Closing;

(vii) The Non-Compete Agreement, executed by the Principal Equityholders and the
Company;

(viii) The Key Employee Agreements, executed by those employees of the Group
Companies set forth in Schedule 2.3(b)(viii);

(ix) The Escrow Agreement, executed by the Equityholders’ Representative and the
Escrow Agent;

(x) The Release, executed by the Institutional Equityholders and the Management
Equityholders;

 

19



--------------------------------------------------------------------------------

(xi) The Opinion of Equityholder’s Counsel, executed by the Equityholder’s
external legal counsel;

(xii) Evidence, in form reasonably acceptable to Parent, of receipt of the
consents set forth in Schedule 2.3(b)(xii);

(xiii) The Closing Statement, executed by the Equityholders’ Representative;

(xiv) Evidence, in form reasonably acceptable to Parent, that all financial
obligations owed to any of the Group Companies by any Equityholder or any
Affiliate, director, or officer of the Company, any of the Subsidiaries, or any
of the Equityholders, have been paid in full prior to Closing;

(xv) Evidence, in form reasonably acceptable to Parent, of the Company’s
arrangement to purchase the Required Tail Coverage;

(xvi) Evidence, in form reasonably acceptable to Parent, of written
acknowledgment by the Company and all other parties to the Stockholders
Agreement, that such Stockholders Agreement will be terminated effective as of
the Closing; and

(xvii) All necessary forms and certificates complying with applicable Law, duly
executed and acknowledged within thirty (30) days prior to the Closing Date,
certifying that the transactions contemplated hereby are exempt from withholding
under Section 1445 of the Code, along with written authorization for Parent to
deliver such notice form to the Internal Revenue Service on behalf of the
Company and the Subsidiaries upon Closing.

(c) Closing Deliveries of Parent and Merger Sub. At the Closing, Parent shall
deliver to the Equityholders’ Representative, the Principal Equityholders, the
Equityholders, the PSU Holders, the Escrow Agent, or the holders of the Closing
Debt, as applicable:

(i) A certificate, duly executed by an authorized officer of each of Parent and
Merger Sub, dated the Closing Date, certifying that the conditions of
Section 7.1(a) have been fulfilled;

(ii) Payments for those amounts described in, and in accordance with the terms
and conditions of, Section 3.1(a), Section 3.1(b), and Section 3.2;

(iii) The Non-Compete Agreement, executed by Parent;

(iv) The Key Employee Agreements, executed by the Surviving Corporation; and

(v) The Escrow Agreement, executed by Parent.

SECTION 2.4 Effective Time. On the Closing Date, Parent and the Company shall
cause to be filed with the Secretary of State of the State of Delaware a
properly executed certificate of merger conforming to the requirements of the
DGCL and in form and substance

 

20



--------------------------------------------------------------------------------

consistent with the requirements of this Agreement and otherwise reasonably
satisfactory to Parent, executed in accordance with the relevant provisions of
the DGCL (the “Certificate of Merger”). The Merger shall become effective on the
date and at the time that the Certificate of Merger is filed with the Secretary
of State of the State of Delaware or at such subsequent time as Parent and the
Company shall agree and as shall be specified in the Certificate of Merger (the
“Effective Time”).

SECTION 2.5 Certificate of Incorporation and Bylaws; Directors and Officers.

(a) At the Effective Time and without any further action on the part of the
Company or Merger Sub, the Company’s Certificate of Incorporation shall be
amended to read in its entirety as the certificate of incorporation of Merger
Sub reads as in effect immediately prior to the Effective Time, until thereafter
changed or amended as provided therein or by applicable Law; provided, that such
certificate of incorporation shall reflect as of the Effective Time “Arrowhead
General Insurance Agency SuperHolding Corporation” as the name of the Surviving
Corporation. The Bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter changed or amended as provided therein or by the certificate of
incorporation of the Surviving Corporation and applicable Law.

(b) The directors of Merger Sub immediately prior to the Effective Time shall be
the directors of the Surviving Corporation as of the Effective Time, until the
earlier of their resignation or removal or otherwise ceasing to be a director or
until their respective successors are duly elected and qualified, as the case
may be, in each case in the manner provided in the certificate of incorporation
of the Surviving Corporation or the bylaws of the Surviving Corporation or as
otherwise provided by applicable law.

(c) The officers of the Company immediately prior to the Effective Time shall be
the officers of the Surviving Corporation as of the Effective Time, until the
earlier of their resignation or removal or otherwise ceasing to be an officer or
until their respective successors are duly elected and qualified, as the case
may be, in each case in the manner provided in the certificate of incorporation
of the Surviving Corporation or the bylaws of the Surviving Corporation or as
otherwise provided by applicable law.

SECTION 2.6 Conversion of Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of (i) the holder of any shares of
Company Common Stock or any shares of capital stock of Merger Sub, or
(ii) Parent or Merger Sub:

(a) Each share of Company Common Stock that is held in the treasury of the
Company and each share of Company Common Stock owned by Parent, Merger Sub or
any other wholly-owned subsidiary of Parent shall be cancelled and retired and
no consideration shall be delivered in exchange therefor.

(b) Subject to Section 2.6(d), Section 2.8, Section 2.9, and Section 3.1(a),
each share of Company Common Stock issued and outstanding immediately prior to
the Effective Time (other than shares of Company Common Stock to be canceled in
accordance with Section 2.6(a) and other than Dissenting Shares) shall be
converted at the Effective Time into the

 

21



--------------------------------------------------------------------------------

right to receive an amount in cash, without interest, equal to the Per Share
Merger Consideration. All such shares of Company Common Stock, when so
converted, shall no longer be outstanding and shall automatically be canceled
and retired, and each holder of a Certificate representing any such shares of
Company Common Stock shall cease to have any rights with respect thereto, except
the right to receive the Per Share Merger Consideration with respect to such
shares of Company Common Stock and the amounts payable pursuant to
Section 2.8(d)(ii), Section 3.1 and Section 6.9(e).

(c) Each issued and outstanding share of the capital stock of Merger Sub shall
be converted into and become as of the Effective Time one (1) validly issued,
fully paid and nonassessable share of common stock, par value $0.01 per share,
of the Surviving Corporation.

(d) Prior to the Closing, the Company, at its expense (which expense shall be
paid in cash or accrued in Unpaid Company Transaction Expenses prior to
Closing), shall convert Lewis DeFuria’s rights under his current employment
agreement with Arrowhead General Insurance Agency, Inc. into the right to
receive (i) $8,000,000.00 of performance payment, (ii) $500,000.00 of retirement
bonus and (iii) $6,500,000.00.

SECTION 2.7 Treatment of Stock-based Awards.

(a) Treatment of Company RSU Awards. Subject to Section 2.8 and Section 3.1(a),
at the Effective Time, each Company RSU Award shall be cancelled in
consideration of payment to the holder thereof (each, an “RSU Holder”) of an
amount in cash equal to the product obtained by multiplying (i) the aggregate
number of shares of Company Common Stock subject to each Company RSU Award held
by such RSU Holder as of immediately prior to the Effective Time, by (ii) the
Per Share Merger Consideration (such amount, an “RSU Payment”). The Company
shall take all necessary actions, including providing any required notice to RSU
Holders and obtaining any required consents from RSU Holders, necessary to
effect the transactions described in this Section 2.7(a) pursuant to the terms
of the Company RSU Plans and any agreement evidencing a Company RSU Award.

(b) Treatment of Company Options. Subject to Section 2.8 and Section 3.1(a), at
the Effective Time, each Company Option that has not been exercised prior to the
Effective Time shall be cancelled in consideration of payment to the holder
thereof (each, an “Optionholder”) of an amount in cash equal to the product
obtained by multiplying (i) the aggregate number of shares of Company Common
Stock issuable upon the exercise of each unexercised Company Option held by such
Optionholder as of immediately prior to the Effective Time, by (ii) the excess,
if any, of (x) the Per Share Merger Consideration over (y) the exercise price
per share of such Company Option (such amount, an “Option Payment”). The Company
shall take all necessary actions, including providing any required notice to
Optionholders, necessary to effect the transactions described in this
Section 2.7(b) pursuant to the terms of the Company Option Plan and any
agreement evidencing a Company Option.

(c) Treatment of Company PSU Awards. At the Effective Time, each Company PSU
Award shall be cancelled in consideration of payment to the holder thereof
(each, a “PSU Holder”) of an amount in cash equal to the product obtained by
multiplying (i) the aggregate number of shares of Company Preferred Stock
subject to each Company PSU Award

 

22



--------------------------------------------------------------------------------

held by such PSU Holder as of immediately prior to the Effective Time, by
(ii) the sum of (x) the liquidation preference required to be paid for such
share of Company Preferred Stock, plus (y) an amount equal to a prorated
dividend for the period from the Dividend Payment Date (as defined in the
Amended and Restated Certificate of Incorporation of the Company) immediately
prior to the Closing Date pursuant to the Company Preferred Stock designations
outlined in the Amended and Restated Certificate of Incorporation of the Company
(such amount, the “PSU Payment”). The Company shall take all necessary actions,
including providing any required notice to PSU Holders and obtaining any
required consents from PSU Holders, necessary to effect the transactions
described in this Section 2.7(c) pursuant to the terms of the Company PSU Plan
and any agreement evidencing a Company PSU Award.

SECTION 2.8 Post-Closing Purchase Price Adjustment.

(a) Pre-Closing Estimate. At least three (3) Business Days prior to the Closing,
the Company shall deliver to Parent and the Equityholders’ Representative
(i) the estimated unaudited balance sheet of the Company on the close of
business on the Closing Date (the “Estimated Closing Balance Sheet”), together
with (ii) a certificate of the Company (the “Company Pre-Closing Certificate”)
executed on its behalf by the Chief Financial Officer of the Company that sets
forth in reasonable detail the Company’s good faith estimate of the Per Share
Merger Consideration as well as its estimates of Closing Working Capital (the
“Estimated Working Capital”), Closing Debt (“Estimated Closing Debt”), and
Unpaid Company Transaction Expenses (“Estimated Unpaid Company Transaction
Expenses”), such Estimated Closing Balance Sheet and other estimates to be
prepared in accordance with GAAP, using the policies, conventions, methodologies
and procedures used by the Company in preparing the audited Company Financial
Statements as of and for the period ended December 31, 2010. The amount set
forth as Estimated Working Capital, Estimated Closing Debt, or Estimated Unpaid
Company Transaction Expenses, as applicable, on the Company Pre-Closing
Certificate shall be deemed to be Estimated Working Capital, Estimated Closing
Debt or Estimated Unpaid Company Transaction Expenses, as applicable, for all
purposes under this Agreement, provided that prior to the Company’s delivery of
the Estimated Closing Balance Sheet and the Company Pre-Closing Certificate,
Parent shall have a reasonable opportunity to review and consult with the
Company with respect to the Company’s preparation of the Estimated Closing
Balance Sheet and the above estimates set forth in the Company Pre-Closing
Certificate.

(b) Calculation. As promptly as practicable, but in no event later than
sixty (60) days following the Closing Date, the Surviving Corporation shall, at
its expense, (i) cause to be prepared, in accordance with GAAP, using the
policies, conventions, methodologies and procedures used by the Company in
preparing the Company Financial Statements, an unaudited balance sheet of the
Company on the close of business on the Closing Date (the “Closing Balance
Sheet”), together with a statement (the “Closing Date Schedule”) setting forth
in reasonable detail the Surviving Corporation’s calculation of Closing Working
Capital, Closing Debt and Unpaid Company Transaction Expenses, and (ii) deliver
to the Equityholders’ Representative the Closing Balance Sheet and the Closing
Date Schedule, together with a certificate of the Surviving Corporation executed
on its behalf by its Chief Financial Officer confirming that the Closing Balance
Sheet and the Closing Date Schedule were properly prepared in good faith and in
accordance with GAAP, using the policies, conventions, methodologies and
procedures used by the Company in preparing the Company Financial

 

23



--------------------------------------------------------------------------------

Statements. Solely in connection with the preparation of the Closing Balance
Sheet and Closing Date Schedule, Parent agrees that it shall not, and shall
cause the Surviving Corporation not to, take any actions with respect to the
accounting books and records of the Surviving Corporation on which the Closing
Balance Sheet or Closing Date Schedule are to be based that are not consistent
with the past practices of the Group Companies.

(c) Review; Disputes.

(i) From and after the Effective Time, the Surviving Corporation shall provide
the Equityholders’ Representative and any accountants or advisors retained by
the Equityholders’ Representative with full access to the books and records of
the Surviving Corporation for the purposes of: (A) enabling the Equityholders’
Representative and its accountants and advisors to calculate, and to review the
Surviving Corporation’s calculation of, Closing Working Capital, Closing Cash,
Closing Debt, Unpaid Company Transaction Expenses; and (B) identifying any
dispute related to the calculation of any of Closing Working Capital, Closing
Cash, Closing Debt, or Unpaid Company Transaction Expenses in the Closing Date
Schedule. The reasonable fees and expenses of any such accountants and advisors
retained by the Equityholders’ Representative shall be paid by the
Equityholders’ Representative and reimbursed to the Equityholders’
Representative pursuant to Section 10.1(b).

(ii) If the Equityholders’ Representative disputes the calculation of any of
Closing Working Capital, Closing Cash, Closing Debt and Unpaid Company
Transaction Expenses set forth in the Closing Date Schedule, then the
Equityholders’ Representative shall deliver a written notice (a “Dispute
Notice”) to the Surviving Corporation and the Escrow Agent at any time during
the sixty (60) day period commencing upon receipt by the Equityholders’
Representative of the Closing Balance Sheet, the Closing Date Schedule and the
related certificate of the Surviving Corporation’s Chief Financial Officer, all
as prepared by the Surviving Corporation in accordance with the requirements of
Section 2.8(b) (subject to extension for any period of inadequate access to the
underlying records) (the “Review Period”). The Dispute Notice shall set forth
the basis for the dispute of any such calculation in reasonable detail.

(iii) If the Equityholders’ Representative does not deliver a Dispute Notice to
the Surviving Corporation prior to the expiration of the Review Period, the
Surviving Corporation’s calculation of Closing Working Capital, Closing Debt and
Unpaid Company Transaction Expenses set forth in the Closing Date Schedule shall
be deemed final and binding on Parent, the Surviving Corporation, the
Equityholders’ Representative and the Equityholders for all purposes of this
Agreement.

(iv) If the Equityholders’ Representative delivers a Dispute Notice to the
Surviving Corporation prior to the expiration of the Review Period, then the
Equityholders’ Representative and the Surviving Corporation shall use
commercially reasonable efforts to reach agreement on the portions of Closing
Working Capital, Closing Debt and Unpaid Company Transaction Expenses which were
timely disputed in the Dispute Notice. Except to the extent set forth in a
Dispute Notice timely delivered, the Surviving Corporation’s calculation of
Closing Working Capital, Closing Debt and Unpaid Company Transaction Expenses
set forth in the Closing Date Schedule shall be deemed final and binding on
Parent, the Surviving Corporation,

 

24



--------------------------------------------------------------------------------

the Equityholders’ Representative and the Equityholders in all other respects
for all purposes of this Agreement. If the Equityholders’ Representative and the
Surviving Corporation are unable to reach agreement on disputed portions of
Closing Working Capital, Closing Debt and Unpaid Company Transaction Expenses
within thirty (30) days after the end of the Review Period, the parties shall
refer such dispute and submit their related workpapers to KPMG, or such other
nationally recognized independent accounting firm that is mutually agreed upon
by the Surviving Corporation and the Equityholders’ Representative (such firm,
or any successor thereto, being referred to herein as the “Accounting Firm”)
after such thirtieth (30th) day. In connection with the resolution of any such
dispute by the Accounting Firm: (i) each of the Surviving Corporation and the
Equityholders’ Representative shall have a reasonable opportunity to make
written submissions in support of its position to the Accounting Firm, and meet
with the Accounting Firm to provide its views as to any disputed issues with
respect to the calculation of any of Closing Working Capital, Closing Debt and
Unpaid Company Transaction Expenses; (ii) each of the Surviving Corporation and
the Equityholders’ Representative shall promptly provide, or cause to be
provided, to the Accounting Firm all information, and to make available to the
Accounting Firm its personnel, as are reasonably necessary to permit the
Accounting Firm to resolve such disputes; (iii) the Accounting Firm shall
determine Closing Working Capital, Closing Debt and Unpaid Company Transaction
Expenses in accordance with the terms of this Agreement within thirty (30) days
of such referral and upon reaching such determination shall deliver a copy of
its calculations (the “Expert Calculations”) to the Equityholders’
Representative, Surviving Corporation and the Escrow Agent; and (iv) the
determination made by the Accounting Firm of Closing Working Capital, Closing
Debt and Unpaid Company Transaction Expenses shall be final and binding on
Parent, the Surviving Corporation, the Equityholders’ Representative and the
Equityholders for all purposes of this Agreement, absent manifest error. In
calculating Closing Working Capital, Closing Debt and Unpaid Company Transaction
Expenses, (x) the Accounting Firm shall be limited to addressing any particular
disputes referred to in the Dispute Notice and (y) each such amount shall be no
greater than the higher corresponding amount calculated by the Equityholders’
Representative and the Surviving Corporation, as the case may be, and no lower
than the lower corresponding amount calculated by the Equityholders’
Representative and the Surviving Corporation, as the case may be. The Expert
Calculations shall reflect in detail the differences, if any, between Closing
Working Capital, Closing Debt and Unpaid Company Transaction Expenses reflected
therein and Closing Working Capital, Closing Debt and Unpaid Company Transaction
Expenses set forth in the Closing Date Schedule. The fees and expenses of the
Accounting Firm shall be borne by the Surviving Corporation and the
Equityholders’ Representative in proportion to how close each party’s position
was to the determination of the Accounting Firm (it being understood that any
fees and expenses of the Accounting Firm payable by the Equityholders’
Representative shall be reimbursed pursuant to Section 10.1(b)). All
negotiations pursuant to this Section 2.8 shall be treated as compromise and
settlement negotiations for the purposes of Rule 408 of the Federal Rules of
Evidence and comparable state rules of evidence, and all submissions to the
Accounting Firm shall be treated as confidential information.

(d) Payment Upon Final Determination of Adjustments.

(i) If (A) the difference of Closing Working Capital, less Closing Debt and
Unpaid Company Transaction Expenses, as finally determined in accordance with
Section 2.8(c), is less than (B) the difference of Estimated Working Capital,
less Estimated

 

25



--------------------------------------------------------------------------------

Closing Debt and Estimated Unpaid Company Transaction Expenses, as finally
estimated in accordance with Section 2.8(a), then the Equityholders’
Representative shall pay the amount of such deficiency to the Surviving
Corporation solely from the Escrow Fund. Notwithstanding any provision of this
Agreement to the contrary, the Surviving Corporation’s sole recourse for payment
of any such deficiency pursuant to this Section 2.8(d)(i) shall be the Escrow
Fund and neither Parent nor the Surviving Corporation or any of their respective
Affiliates shall have any claim against any Equityholder in respect thereof.

(ii) If (A) the difference of Closing Working Capital, less Closing Debt and
Unpaid Company Transaction Expenses, as finally determined in accordance with
Section 2.8(c), less (B) the difference of Estimated Working Capital, less
Estimated Closing Debt and Estimated Unpaid Company Transaction Expenses, as
finally estimated in accordance with Section 2.8(a), is greater than zero, then
the Surviving Corporation shall, no later than one Business Day after such
determination (or, if such Equityholder is a holder of Company Common Stock and
has not exchanged such Equityholder’s Certificates pursuant to Article III, then
upon such exchange by such Equityholder), cause to be paid to each Equityholder
by delivery of immediately available funds to such Equityholder an amount equal
to the product of such excess multiplied by such Equityholder’s Applicable
Percentage.

SECTION 2.9 Earn-Out Amount.

(b) Notwithstanding anything in this Agreement to the contrary, within sixty
(60) days following the third (3rd) anniversary of the Closing Date, Parent
shall pay to the Earn-Out Equityholders, as consideration for their Company
Common Stock, the final Earn-Out Amount. The final Earn-Out Amount shall be
allocated to each Earn-Out Equityholder based on a ratio, the numerator of which
is such Earn-Out Equityholder’s Applicable Percentage and denominator of which
is the aggregate of all Earn-Out Equityholders’ Applicable Percentages.

(c) For purposes of this Agreement, “EBITDA” means earnings before interest,
taxes, depreciation, and amortization. EBITDA will be determined in accordance
with GAAP and Parent’s standard accounting methodology and procedures,
consistently applied. Notwithstanding the foregoing, if there is any conflict
between Parent’s standard accounting methodology and practices and the terms of
this Agreement, then solely for purposes of calculating the Earn-Out Amount
hereunder, the terms of this Agreement will govern. For clarity, the definition
of EBITDA under this Agreement shall be used solely for purposes of determining
the Earn-Out Amount hereunder and the aggregate awarded shares of Parent’s
common stock to the Management Equityholders under their respective Performance
Stock Agreements, and not to determine the financial performance of the Group
Companies for any other purpose.

(d) Without limiting the foregoing:

(i) EBITDA will be computed without regard to “extraordinary items” of gain or
loss as that term shall be defined in GAAP;

(ii) EBITDA will not include any gains, losses or profits realized from the sale
of any assets;

 

26



--------------------------------------------------------------------------------

(iii) Notwithstanding any GAAP requirement that any Group Company or Parent post
accruals for (A) direct bill Commissions or (B) Contingent Revenues on its
balance sheet, for purposes of determining the Earn-Out Amount, direct bill
Commissions and Contingent Revenues are recognized when received (i.e., on a
cash basis).

(iv) Agency bill Commissions are recognized as follows:

(A) For agency bill policies for which premiums are paid in full at inception
rather than in installments, such Commissions are recognized on the later of the
policy effective date (as indicated in the policy) or the date that the premium
was billed to the Client (as indicated in the premium invoice).

(B) For agency bill policies for which premiums are paid in installments during
the policy period, such Commissions are recognized on the later of the payment
due date for each installment (as indicated in the policy) or the date each
installment was billed to the Client (as indicated in the invoice for each
installment), provided, however, that notwithstanding the foregoing, during the
Earn-Out Period:

(1) With respect to the Group Companies’ personal auto, residential property,
and residential earthquake programs, for agency bill policies for which premiums
are paid in installments during the policy period, such Commissions are
recognized in full on the later of (a) the transaction date (as indicated in the
invoice and (b) the effective date of such policy; and

(2) Commissions for workers compensation policies are recognized on an earned
basis, in equal monthly amounts of one-twelfth (1/12) over the policy year;

(v) Service Fees are recognized as follows: (A) policy, billing, and
reinstatement fees are recognized on the effective date of the related policy;
and (B) fees for claims administration, loss control, and other risk management
services are recognized ratably as such services are rendered, measured
consistently with current practices.

(e) Notwithstanding anything herein to the contrary, the following shall apply
to the calculation of EBITDA:

(i) Revenues shall exclude the following items:

(A) Late fees charged to Client Accounts, provided that policy cancellation fees
and policy reinstatement fees shall be included as Service Fees and shall not be
excluded as late fees hereunder;

(A) First year Commissions earned from any Individual Financial Products unless
earned by a business line approved by Parent;

(B) Any Commissions earned from any (1) Individual Financial Products written on
the lives of any Senior Executive, any director, officer or key employee of any
Group Company or any Institutional Equityholder, or any family member of any
Senior Executive or any director, officer or key employee of any Group Company
or any Institutional Equityholder, or (2) Insurance Products or Services placed
or provided for any Group Company, any Institutional Equityholder, or any of
their respective Affiliates;

 

27



--------------------------------------------------------------------------------

(B) Interest;

(C) Countersignature fees;

(D) Commissions derived from any insurance coverages written with any Carrier
not approved by Parent’s Market Security Committee;

(E) Commissions accrued on the Group Companies’ or Parent’s balance sheet and
attributable to direct bill policies or GSCs;

(F) Any revenues recognized during the three (3)-year period beginning
February 1, 2012, and ending January 31, 2015 (the “Earn-Out Period”) under GAAP
to reflect any changes in the fair value of the Earn-Out Amount;

(G) Any benefits paid to Parent under any Management Equityholder Life Policy
purchased by Parent; and

(H) Any purchase price or other consideration that Parent or any Group Company
receives from any sale or transfer of Client Accounts during the Earn-Out
Period, except as otherwise provided below.

(ii) Except with respect to Commissions generated from endorsements or audits,
no more than twelve (12) months’ of revenues generated from any one Client
Account will be included in any twelve (12)-month period.

(iii) If any accounts receivable for premiums or Service Fees due from a Client
Account (“Premiums/Fees Receivable”) are written off as bad debt in accordance
with Parent’s accounts receivable collection policy, as the same may be modified
on a company-wide basis from time to time, during the Earn-Out Period, any
corresponding Commissions or Service Fees that were previously recognized as
revenue during the Earn-Out Period, and not otherwise reduced (e.g., by
cancellation credits), will be excluded dollar-for-dollar from revenues;
provided, however, that if such Premiums/Fees Receivable are later collected
during the Earn-Out Period, any corresponding Commissions or Services Fees will
be included in revenues. No Commissions or Service Fees corresponding to
Premiums/Fees Receivable that were written-off as uncollectible bad debt before
the Effective Time and are later collected during the Earn-Out Period will be
included in revenues.

(iv) In calculating revenues, earned Commissions will be reduced for any
cancellations or non-renewals effective during the Earn-Out Period, or recorded
or received between the end of the Earn-Out Period and the calculation and
payment of the final Earn-Out Amount, for any policies placed before or during
the Earn-Out Period for the Jumbo Account.

(v) EBITDA will reflect all expenses actually incurred by the Group Companies
and the following corporate expenses charged by Parent to its profit centers:

 

28



--------------------------------------------------------------------------------

(A) A charge (not to exceed 1.60% of annual revenues), consistent with the
charge to Parent’s other profit centers, for Parent’s premium and deductible
expense for its errors and omissions (E&O) and other insurance coverages;

(B) Charges for actual legal and other professional fees paid to third-party
service providers and incurred by or on behalf of the Group Companies;

(vi) A charge for actual costs attributable to attendance at Parent’s annual
sales meeting;

(vii) A charge for the full amount of any judgment or settlement (in the case of
any errors and omissions (E&O) or employment practices liability (EPL) claim, up
to a maximum of $100,000.00), and the full amount of all related legal fees,
costs and expenses (regardless of the type of claim), with respect to any claim
arising on or after the Closing Date against any Group Company, net of any
applicable insurance proceeds actually paid (any applicable deductibles,
judgment or settlement amount, and all related legal fees, costs and expenses
for any Action pending as of, or any claim arising before, the Closing Date,
will be subject to Parent’s indemnity rights under Article IX);

(viii) Charges for the total compensation expense (including direct compensation
and bonus compensation, group health plan and other Employee Benefit
Plan-related expenses, expense accruals for paid time off (PTO) for applicable
employees, and all compensation-related Tax-related liabilities) for all
employees of the Group Companies, provided that as to new hires whose direct
compensation qualifies for subsidization under Parent’s corporate assistance
program, such subsidized direct compensation will not be included within
Expenses. For the second twelve (12)-month period (“Year Two”) and third twelve
(12)-month period (“Year Three”) of the Earn-Out Period, the direct compensation
expense charge may, subject to Parent’s prior written approval, include an
increase of up to three and one-half percent (3.5%) of the total direct
compensation expense of New Profit Center employees, other than Management
Equityholders, over the prior twelve (12)-month period (such increase, the
“Salary Increase Pool”). The Salary Increase Pool, if any, will be distributed
in Year Two and Year Three as annual salary increases among New Profit Center
employees other than Management Equityholders in such amounts as the New Profit
Center Leader may determine in his or her discretion.

(ix) Expenses will also include charges for depreciation, in accordance with
Parent’s standard accounting methodology and practices, for computers, furniture
and other tangible personal property acquired by the Group Companies on or after
the Effective Time in excess of $750,000.00 per year, unless otherwise approved
by Parent; and

(x) Expenses for optional marketing materials, programs, and services offered by
Parent that any Group Company orders or in which any Group Company elects to
participate.

(xi) The following are excluded from “Expenses”:

(A) Any acquisition amortization expense related to the Merger;

 

29



--------------------------------------------------------------------------------

(B) Parent’s income tax expense;

(C) Parent’s cost of capital;

(D) Any premium expense incurred by Parent in connection with the purchase of
any Management Equityholder Life Policy;

(E) Any expenses recognized during the Earn-Out Period under GAAP to reflect any
changes in the fair value of the Earn-Out Amount; and

(F) Any expenses associated with compliance with (w) Parent’s quality control
guidelines; (x) Parent’s accounting methodology, procedures, guidelines, and
internal controls; (y) the Sarbanes-Oxley Act of 2002, as amended, and other
applicable Law; and (z) any necessary information technology (IT) upgrades as
required by Parent.

(f) Management of New Profit Center During Earn-Out Period. For a period
extending at least for the Earn-Out Period:

(i) The Group Companies will be collectively operated as a new profit center of
Parent (the “New Profit Center”) and shall be managed by a profit center leader
(the “New Profit Center Leader”). Chris L. Walker will serve as the New Profit
Center Leader during the Earn-Out Period, unless otherwise agreed between
Mr. Walker and Parent or Mr. Walker’s employment with Parent or the Group
Companies terminates for any reason before the end of the Earn-Out Period.

(ii) The management of the New Profit Center will be generally consistent with
the past business practices and corporate policies of the Group Companies,
subject to compliance with: Parent’s quality control guidelines; Parent’s
accounting methodology, procedures, guidelines, and internal controls; the
Sarbanes-Oxley Act of 2002, as amended, and other applicable Law; any necessary
information technology (IT) upgrades as required by Parent; and generally the
requirement to manage the New Profit Center for the long-term benefit of Parent
and Parent’s shareholders.

(iii) The New Profit Center Leader may not make any managerial decision,
including any decision to minimize the New Profit Center’s expenses in the
Earn-Out Period (including by implementing material staff reductions that are
not dictated by a corresponding reduction in business or, in individual cases
and with Parent’s reasonable prior written approval, by a legitimate business
reason, unrelated to the determination of whether the maximum Earn-Out Amount
will be achieved), for the primary purpose of maximizing EBITDA and the Earn-Out
Amount. Conversely, Parent may not take any action, including any action to
increase the New Profit Center’s expenses during the Earn-Out Period, for the
primary purpose of minimizing EBITDA.

(g) Acquisitions or Transfers During Earn-Out Period.

(i) During the Earn-Out Period, no acquisitions by Parent or the New Profit
Center will be merged into the New Profit Center unless mutually agreed by the
parties. Any mutually agreed Fold-In Acquisitions will be treated in accordance
with Section 2.10.

 

30



--------------------------------------------------------------------------------

(ii) If Parent elects to sell, transfer, assign, or remove (“Transfer”) any
Client Accounts of the New Profit Center during the Earn-Out Period, an amount
equal to (1) the core Commissions and Service Fees earned by the Group Companies
during the twelve (12)-month period immediately preceding the effective date of
such Transfer, less any such Commissions or Service Fees that the Group
Companies have already recognized before the effective date of the Transfer
(“Net Core Revenue”), times (2) the EBITDA Margin, will be credited for purposes
of calculating EBITDA for Year Three. The term “EBITDA Margin” means the
quotient of EBITDA earned by the Group Companies during the twelve (12)-month
period immediately preceding the effective date of such Transfer, divided by Net
Core Revenue.

(h) Calculation. As promptly as practicable, but in no event later than
sixty (60) days following the end of Year Three, the Surviving Corporation
shall, at its expense, (i) cause to be prepared a statement (the “Earn-Out
Amount Statement”) setting forth in reasonable detail the Surviving
Corporation’s calculation of EBITDA for Year Three and the final Earn-Out
Amount, giving effect to any Fold-In Acquisitions consummated during the
Earn-Out Period in accordance with Section 2.10, and (ii) deliver to Chris L.
Walker, as representative for the Earn-Out Equityholders, the Earn-Out Amount
Statement. For purposes of this subsection (h), references to “Chris L. Walker”
shall include any Earn-Out Equityholder that replaces or succeeds Chris L.
Walker as the Earn-Out Equityholders’ representative under this subsection (h).

(i) During Year Three, the Surviving Corporation shall provide Chris L. Walker
and any accountants or advisors retained by Chris L. Walker with full access to
the books and records of the Surviving Corporation for the purposes of:
(A) enabling Chris L. Walker and the retained accountants and advisors to
calculate, and to review the Surviving Corporation’s calculation of, EBITDA and
the Earn-Out Amount; and (B) identifying any dispute related to the calculation
of EBITDA or the Earn-Out Amount in the Earn-Out Amount Statement. The
reasonable fees and expenses of any such accountants and advisors retained by
Chris L. Walker shall be paid by the Earn-Out Equityholders and not Parent or
the Surviving Corporation.

(ii) If Chris L. Walker disputes the calculation of EBITDA or the Earn-Out
Amount set forth in the Earn-Out Amount Statement, then Chris L. Walker shall
deliver a written notice (an “Earn-Out Amount Dispute Notice”) to the Surviving
Corporation at any time during the sixty (60) day period commencing upon receipt
by Chris L. Walker of the Earn-Out Amount Statement (subject to extension for
any period of inadequate access to the underlying records) (the “Earn-Out Amount
Review Period”). The Earn-Out Amount Dispute Notice shall set forth the basis
for the dispute of any such calculation in reasonable detail.

(iii) If Chris L. Walker does not deliver an Earn-Out Amount Dispute Notice to
the Surviving Corporation prior to the expiration of the Earn-Out Amount Review
Period, the Surviving Corporation’s calculation of EBITDA and the Earn-Out
Amount set forth in the Earn-Out Amount Statement shall be deemed final and
binding on Parent, the Surviving Corporation, Chris L. Walker and the Earn-Out
Equityholders for all purposes of this Agreement.

(iv) If Chris L. Walker delivers an Earn-Out Amount Dispute Notice to the
Surviving Corporation prior to the expiration of the Earn-Out Amount Review
Period, then

 

31



--------------------------------------------------------------------------------

Chris L. Walker and the Surviving Corporation shall use commercially reasonable
efforts to reach agreement on the portions of the EBITDA and Earn-Out Amount
calculation which were timely disputed in the Earn-Out Amount Dispute Notice.
Except to the extent set forth in an Earn-Out Amount Dispute Notice timely
delivered, the Surviving Corporation’s calculation of EBITDA and the Earn-Out
Amount set forth in the Earn-Out Amount Statement shall be deemed final and
binding on Parent, the Surviving Corporation, Chris L. Walker and the Earn-Out
Equityholders in all other respects for all purposes of this Agreement. If Chris
L. Walker and the Surviving Corporation are unable to reach agreement on
disputed portions of the EBITDA and/or the Earn-Out Amount calculations set
forth in the Earn-Out Amount Statement within thirty (30) days after the end of
the Earn-Out Amount Review Period, the parties shall refer such dispute and
submit their related workpapers to the Accounting Firm after such 30th day. In
connection with the resolution of any such dispute by the Accounting Firm:
(A) each of the Surviving Corporation and Chris L. Walker shall have a
reasonable opportunity to make written submissions in support of its position to
the Accounting Firm, and meet with the Accounting Firm to provide its views as
to any disputed issues with respect to the calculation of EBITDA and/or the
Earn-Out Amount; (B) each of the Surviving Corporation and the Equityholders’
Representative shall promptly provide, or cause to be provided, to the
Accounting Firm all information, and to make available to the Accounting Firm
its personnel, as are reasonably necessary to permit the Accounting Firm to
resolve such disputes; (C) the Accounting Firm shall determine EBITDA and the
Earn-Out Amount in accordance with the terms of this Agreement within thirty
(30) days of such referral and upon reaching such determination shall deliver a
copy of its calculations (the “Earn-Out Amount Expert Calculations”) to Chris L.
Walker and Surviving Corporation Agent; and (D) the determination made by the
Accounting Firm of EBITDA and the Earn-Out Amount shall be final and binding on
Parent, the Surviving Corporation, Chris L. Walker and the Earn-Out
Equityholders for all purposes of this Agreement, absent manifest error. In
calculating EBITDA and the Earn-Out Amount, (x) the Accounting Firm shall be
limited to addressing any particular disputes referred to in the Earn-Out Amount
Dispute Notice and (y) each such amount shall be no greater than the higher
corresponding amount calculated by Chris L. Walker and the Surviving
Corporation, as the case may be, and no lower than the lower corresponding
amount calculated by Chris L. Walker and the Surviving Corporation, as the case
may be. The Earn-Out Amount Expert Calculations shall reflect in detail the
differences, if any, between EBITDA and the Earn-Out Amount reflected therein
and EBITDA and the Earn-Out Amount set forth in the Earn-Out Amount Statement.
The fees and expenses of the Accounting Firm shall be borne by the Surviving
Corporation and Chris L. Walker in proportion to how close each party’s position
was to the determination of the Accounting Firm. All negotiations pursuant to
this subsection (g) shall be treated as compromise and settlement negotiations
for the purposes of Rule 408 of the Federal Rules of Evidence and comparable
state rules of evidence, and all submissions to the Accounting Firm shall be
treated as confidential information.

(v) The Surviving Corporation shall, no later than one Business Day after the
final determination of EBITDA and the Earn-Out Amount in accordance with this
subsection (g) by delivery of immediately available funds to each Earn-Out
Equityholder, an amount equal to the product of the final Earn-Out Amount
multiplied by a fraction, the numerator of which is the number of shares of
Company Common Stock held by such Earn-Out Equityholder as of the Closing Date,
and the denominator of which is the total number of shares of Company Common
Stock held by all Earn-Out Equityholders as of the Closing Date.

 

32



--------------------------------------------------------------------------------

SECTION 2.10 Fold-In Acquisitions.

(a) As used herein, the term:

(i) “Fold-In Acquisition” means the acquisition by Parent or the Group Companies
of any insurance intermediary operation (A) which any Senior Executive
identifies and introduces to Parent during the Earn-Out Period as an acquisition
prospect, (B) which Parent, any Group Company, or any of their Affiliates had
not previously identified and contacted as an acquisition prospect, (C) as to
which any Senior Executive materially contributed to the consummation of the
acquisition during his or her employment with the Group Companies after the
Closing Date, and (D) which acquisition either (1) combines with and into
(“folds into”) the New Profit Center or (2) operates as a branch of the New
Profit Center under the management of the New Profit Center Leader. For
avoidance of doubt, those insurance intermediary organizations set forth in
Schedule 2.10(a)(i) shall be considered Fold-In Acquisitions provided the
conditions set forth in clauses (B), (C), and (D) above are otherwise satisfied
and Parent’s or any Group Company’s acquisition of such organization is
completed during the Earn-Out Period.

(ii) “Fold-In Acquisitions Cost of Capital Charge” means the sum of:

(A) Six percent (6%) of the aggregate purchase price paid or payable by Parent,
the applicable Group Company, or the applicable Affiliate thereof, as the case
may be, on any Fold-In Acquisitions completed during the first or second years
of the Earn-Out Period, plus

(B) four percent (4%) of the aggregate purchase price paid or payable by Parent,
the applicable Group Company, or the applicable Affiliate thereof, as the case
may be, on any Fold-In Acquisitions completed during the third year of the
Earn-Out Period.

(iii) “Fold-In Acquisitions Payments Amount” means the sum of:

(A) one hundred percent (100%) of the quotient of (1) the aggregate purchase
price paid or payable by Parent, the applicable Group Company, or the applicable
Affiliate thereof, as the case may be, on any Fold-In Acquisitions completed
during the first or second year of the Earn-Out Period, divided by (2) fifteen
(15), plus

(B) sixty-seven percent (67%) of the quotient of (1) the aggregate purchase
price paid or payable by Parent, the applicable Group Company, or the applicable
Affiliate thereof, as the case may be, on any completed Fold-In Acquisitions
during the third year of the Earn-Out Period, divided by (2) fifteen (15).

(iv) “Fold-In Acquisitions Support Charge” means an aggregate charge for
Parent’s support services in investigating, negotiating, completing, and
integrating Fold-In Acquisitions, equal to thirty-three percent (33%) of the pro
forma EBITDA for any Fold-In Acquisition, as of the effective date of such
Fold-In Acquisition.

(b) During the Earn-Out Period, Parent shall permit the Senior Executives to use
commercially reasonable efforts to identify, meet with, and introduce
prospective Fold-In

 

33



--------------------------------------------------------------------------------

Acquisition opportunities to Parent and the Group Companies, provided that such
activities do not materially interfere with the satisfactory performance the
Senior Executives’ duties under their employment agreements with the Group
Companies or, without Parent’s prior written consent, require that any business
time be expended by any other employee of the Group Companies.

(c) Any Fold-In Acquisition shall be subject to Parent’s prior approval and
satisfactory due diligence investigation. Prior to the completion of any
acquisition that might reasonably meet the definition of a Fold-In Acquisition,
Parent and the New Profit Center Leader, shall mutually agree in writing as to
whether such acquisition shall be deemed a Fold-In Acquisition. Fold-In
Acquisitions that will physically combine operations into the New Profit
Center’s offices and that are completed during the Earn-Out Period shall fold
into the New Profit Center’s office as quickly as reasonably possible, subject
to the availability of sufficient office space, distance from the New Profit
Center’s offices or other transactional issues that might require the Fold-In
Acquisition be a new stand-alone office.

(d) In determining Year Three EBITDA and the Earn-Out Amount under Section 2.9,
for each Fold-In Acquisition:

(i) EBITDA shall include all EBITDA earned from such Fold-In Acquisition during
Year Three; and

(ii) The Fold-In Acquisitions Cost of Capital Charge, the Fold-In Acquisitions
Payments Amount, and the Fold-In Acquisitions Support Charge for such Fold-In
Acquisition shall be deducted dollar-for-dollar from the Earn-Out Amount;
provided, that the Fold-In Acquisitions Support Charge shall only be applied in
the year the applicable Fold-In Acquisition is consummated.

(e) Solely for illustrative purposes, Exhibit G to this Agreement sets forth
examples of the effect of certain Fold-In Acquisitions on EBITDA; the Fold-In
Acquisitions Cost of Capital Charge, the Fold-In Acquisitions Payments Amount,
and the Fold-In Acquisitions Support Charge for such Fold-In Acquisitions; and
the resulting effect on the Earn-Out Amount. In the event of a conflict between
Exhibit G and the terms of this Agreement, the terms of this Agreement shall
control and govern.

SECTION 2.11 Withholding Rights. Parent and the Surviving Corporation, as the
case may be, shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Equityholder any amounts
which are required to be deducted and withheld with respect to the making of
such payment under the Code, or any applicable provision of state, local or
foreign Tax Law, including the types of withholding disclosed on Schedule 2.11;
provided, however, that (a) before making any such deduction or withholding,
Parent or the Surviving Corporation, as applicable, shall give the
Equityholders’ Representative notice of the intention to make such deduction or
withholding (such notice, which shall include the authority, basis and method of
calculation for the proposed deduction or withholding, shall be given at least a
commercially reasonable period of time before such deduction or withholding is
required, in order for the Equityholders’ Representative to obtain reduction of
or relief from such deduction or withholding), (b) Parent or the Surviving
Corporation, as applicable, shall cooperate

 

34



--------------------------------------------------------------------------------

with the Equityholders’ Representative to the extent reasonable in efforts to
obtain reduction of or relief from such deduction or withholding, and (c) Parent
or the Surviving Corporation, as applicable, shall timely remit to the
appropriate Governmental Authority any and all amounts so deducted or withheld
and timely file all Tax Returns and provide to the Equityholders’ Representative
such information statements and other documents required to be filed or provided
under applicable Tax Law. To the extent that amounts are so withheld or paid
over to or deposited with the relevant Governmental Authority by Parent or the
Surviving Corporation in accordance with the foregoing, such amounts shall be
treated for all purposes of this Agreement as having been paid to the
Equityholder in respect of which such deduction and withholding was made by
Parent or the Surviving Corporation.

ARTICLE III.

PAYMENT TO EQUITYHOLDERS; EXCHANGE OF CERTIFICATES

SECTION 3.1 Payment to Equityholders; Exchange of Certificates.

(a) Payment to Equityholders. At the Closing, (i) each holder of Company Common
Stock shall deliver to the Surviving Corporation for cancellation the stock
certificates representing such holder’s shares of Company Common Stock
(collectively, the “Certificates”), together with (A) a letter of transmittal,
in form reasonably satisfactory to Parent, including, among other terms, (x) a
statement acknowledging that delivery of the consideration to be paid to such
holder under this Agreement shall be effected, and risk of loss and title to
Company Common Stock held by such holder shall pass, only upon delivery of the
applicable Certificates, (y) representations and warranties as to ownership and
title to such Company Common Stock, and (z) wire transfer instructions for such
holder, duly completed and validly executed in accordance with the instructions
thereto, (B) an IRS Form W-8 or W-9, as applicable, duly completed and validly
executed in accordance with the instructions thereto, and (C) a written consent
to delivery of such holder’s shares of Company Common Stock, in form reasonably
satisfactory to Parent, by each married holder from such holder’s spouse, as may
be required pursuant to California community property law, duly completed and
validly executed in accordance with the instructions thereto (together, the
“Certificate Package”); (ii) (A) Parent shall, or shall cause the Surviving
Corporation to, pay the aggregate Per Share Merger Consideration to all
Equityholders, other than Lewis DeFuria, pursuant to Section 2.6 to the account
or accounts designated in such Equityholder’s letter of transmittal by means of
a wire transfer of immediately available funds, against delivery of such
Equityholder’s Certificate Package, (B) Parent shall pay to the Surviving
Corporation, and shall cause the Surviving Corporation to pay to all
Equityholders through the Company’s payroll system, the aggregate RSU Payments
to be paid pursuant to Section 2.7(a), which payments shall be subject to
withholding as contemplated under Section 2.11, (C) Parent shall pay to the
Surviving Corporation, and shall cause the Surviving Corporation to pay to all
Equityholders through the Company’s payroll system, the aggregate Option
Payments to be paid pursuant to Section 2.7(b), which payments shall be subject
to withholding as contemplated under Section 2.11, and (D) Parent shall pay to
the Surviving Corporation, and shall cause the Surviving Corporation to pay to
Lewis DeFuria through the Company’s payroll system, the amount owed to Lewis
DeFuria pursuant to Section 2.6(d), which payment shall be subject to
withholding as contemplated under Section 2.11, except that (w) the amount of
the Per Share Merger Consideration to be paid at the Closing, and to be used to
determine the aggregate RSU Payments and the aggregate Option

 

35



--------------------------------------------------------------------------------

Payments, shall be based on the Estimated Working Capital, Estimated Closing
Debt and Estimated Unpaid Company Transaction Expenses instead of the Closing
Working Capital, Closing Debt and Unpaid Company Transaction Expenses, (x) the
sum of One Hundred Thousand Dollars ($100,000.00) (the “Non-Compete Amount”)
shall be deducted from the aggregate Per Share Merger Consideration, the
aggregate RSU Payments and the aggregate Option Payments and paid to the
Principal Equityholders, with each Principal Equityholder receiving Ten Thousand
Dollars ($10,000.00) in consideration of entering into the Non-Compete
Agreement; (y) the sum of Thirty Million Dollars ($30,000,000.00) (the “Escrow
Fund”) shall be deducted from the aggregate Per Share Merger Consideration, the
aggregate RSU Payments and the aggregate Option Payments and such Escrow Fund
shall be delivered to the Escrow Agent to hold in accordance with the terms of
the Escrow Agreement, and (z) the sum of Five Hundred Thousand Dollars
($500,000.00) (the “Equityholder Reserve”) shall be deducted from the aggregate
Per Share Merger Consideration, the aggregate RSU Payments and the aggregate
Option Payments and delivered to the Equityholders’ Representative to hold in
accordance with Section 10.1; and (iii) Parent shall, or shall cause the
Surviving Corporation to, deliver the Escrow Fund to the Escrow Agent pursuant
to the Escrow Agreement and the Equityholder Reserve to the Equityholders’
Representative, it being understood and agreed that the Escrow Fund and the
Equityholder Reserve shall be deducted from, and credited toward, each
Equityholder in proportion to such Equityholder’s Applicable Percentage.

(b) Payment to PSU Holders. At the Closing, Parent shall pay to the Surviving
Corporation, and shall cause the Surviving Corporation to pay to all PSU Holders
through the Company’s payroll system, the aggregate PSU Payments to be paid
pursuant to Section 2.7(c), which payments shall be subject to withholding as
contemplated under Section 2.11.

(c) Exchange of Certificates. Upon surrender of a Certificate for cancellation
to the Surviving Corporation, together with the other documents included in the
Certificate Package, each duly completed and validly executed in accordance with
the instructions thereto, the Certificates so surrendered shall forthwith be
cancelled, and the holder of the Certificate shall be entitled to receive in
exchange therefor, the Per Share Merger Consideration payable to such holder
pursuant to Section 2.6. Until so surrendered, each outstanding Certificate
shall be deemed from and after the Effective Time, for all corporate purposes,
to evidence only the right to receive the Per Share Merger Consideration
pursuant to Section 2.6, without interest thereon.

(d) Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon (i) the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and
(ii) the execution and delivery to the Surviving Corporation by such Person of
an indemnity agreement in customary form and substance, Parent or the Surviving
Corporation shall, subject to Section 3.1(a), issue, in exchange for such lost,
stolen or destroyed Certificate, the amount of cash, without interest, that such
Person would have been entitled to receive had such Person surrendered such
lost, stolen or destroyed Certificate to the Surviving Corporation pursuant to
Section 2.6.

(e) No Liability. Notwithstanding anything to the contrary in this Section 3.1,
neither the Company, Parent nor the Surviving Corporation shall be liable to any
Person for any amount properly paid to a public official pursuant to any
abandoned property, escheat or similar Law.

 

36



--------------------------------------------------------------------------------

SECTION 3.2 Company Debt. Prior to the Closing, the Company shall (i) deliver a
notice of prepayment with respect to any Closing Debt, and (ii) deliver to the
Parent payoff letters related to such Closing Debt, duly executed by the lenders
party thereto, confirming the amount of such Closing Debt and the agreement to
release the Company or such Subsidiary, as applicable, from (A) all obligations
with respect to such Closing Debt as of the payment of such Closing Debt, and
(B) Encumbrances associated with such Debt. Simultaneously with the Closing,
Parent shall repay, or cause to be repaid, on behalf of the Group Companies, any
outstanding amount of Closing Debt of the Group Companies by wire transfer of
immediately available funds as directed by the holders of such Closing Debt.

SECTION 3.3 Dissenting Shares. If required by the DGCL, but only to the extent
required thereby, shares of Company Common Stock which are issued and
outstanding immediately prior to the Effective Time and which are held by
holders of such shares of Company Common Stock who have properly exercised
appraisal rights with respect thereto in accordance with the DGCL (the
“Dissenting Shares”) shall not be exchangeable for the right to receive the Per
Share Merger Consideration, and holders of such shares of Company Common Stock
shall be entitled to receive payment of the appraised value of such shares of
Company Common Stock in accordance with the provisions of the DGCL unless and
until such holders fail to perfect or effectively withdraw or lose their rights
to appraisal and payment under the DGCL. If, after the Effective Time, any such
holder fails to perfect or effectively withdraws or loses such right, such
shares of Company Common Stock shall thereupon be treated as if they had been
converted into and to have become exchangeable for, at the Effective Time, the
right to receive the Per Share Merger Consideration. The Company shall give
Parent and Merger Sub prompt notice of any written demands for appraisal,
withdrawals of demands for appraisal and any other related instruments received
by the Company. The Company shall not, except with the prior written consent of
Parent (which consent shall not be unreasonably withheld, conditioned or
delayed), voluntarily make any payment with respect to any demands for appraisal
or settle or offer to settle any such demand.

SECTION 3.4 No Further Ownership Rights in Shares of Company Common Stock;
Closing of Company Transfer Books. At and after the Effective Time, each holder
of Company Common Stock shall cease to have any rights as a stockholder of the
Company, except for, in the case of a holder of Company Common Stock (other than
shares to be cancelled pursuant to Section 2.6(a) or Dissenting Shares), the
right to surrender his or her Certificate in exchange for payment of the Per
Share Merger Consideration and the amounts payable pursuant to
Section 2.8(d)(ii), Section 3.1 and Section 6.9(e) or, in the case of a holder
of Dissenting Shares, to perfect his or her right to receive payment for his or
her shares of Company Common Stock pursuant to the DGCL, and no transfer of
shares of Company Common Stock shall be made on the stock transfer books of the
Surviving Corporation. At the Effective Time, the stock transfer books of the
Company shall be closed, and no transfer of shares of Company Common Stock shall
thereafter be made. If, after the Effective Time, Certificates are presented to
the Surviving Corporation, they shall be cancelled and exchanged as provided for
in this Agreement.

 

37



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Contemporaneously with the execution and delivery of this Agreement by the
Company to Parent and Merger Sub, the Company shall deliver to Parent and Merger
Sub a confidential disclosure schedule (the “Company Disclosure Schedule”).
Nothing in the Company Disclosure Schedule is intended to broaden the scope of
any representation, warranty or covenant of the Company contained in this
Agreement. Subject to the exceptions and qualifications set forth in the Company
Disclosure Schedule, the Company hereby represents and warrants to Parent and
Merger Sub that the following representations and warranties are true and
correct:

SECTION 4.1 Corporate Status. Each of the Group Companies (i) is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation, (ii) has all requisite power and authority to carry on its
Business and (iii) is duly qualified to do business and is in good standing in
each of the jurisdictions in which the ownership, operation or leasing of its
properties and assets and the conduct of its business requires it to be so
qualified, licensed or authorized, except where the failure to have such power
and authority, to be in good standing or to be duly qualified to conduct
business, would not result in a material monetary cost to the Group Companies or
a forfeiture of material rights by the Group Companies. The Organizational
Documents of the Group Companies, as amended to date, copies of which have been
delivered to Parent for review prior to Closing, are true, complete, and correct
in all material respects.

SECTION 4.2 Authority; Merger Approval.

(a) Each of the Company and the Equityholders’ Representative has all necessary
corporate power and authority to enter into this Agreement and the other
Transaction Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by this
Agreement and the other Transaction Agreements to which it is a party. The
execution, delivery and performance of this Agreement and each of the other
Transaction Agreements to which the Company or the Equityholders’ Representative
is a party by each of the Company and the Equityholders’ Representative, as
applicable, and the consummation of the transactions contemplated herein and
therein have been duly and validly authorized by all necessary corporate action
on the part of the Company and the Equityholders’ Representative, as applicable,
and upon receipt by the Company of the Required Company Stockholder Approval,
the Company shall have obtained all necessary authorizations and approvals from
its Board of Directors and stockholders required in connection therewith. This
Agreement and each of the other Transaction Agreements to which the Company or
the Equityholders’ Representative is a party have been duly executed and
delivered by the Company and the Equityholders’ Representative, as applicable,
and (assuming due authorization, execution and delivery by the other parties to
this Agreement) constitutes a valid and legally binding obligation of the
Company and the Equityholders’ Representative, as applicable, enforceable
against the Company and the Equityholders’ Representative, as applicable, in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally.

 

38



--------------------------------------------------------------------------------

(b) The Required Company Stockholder Approval is the only vote of the holders of
any of the Company’s capital stock necessary to approve this Agreement and the
Merger.

SECTION 4.3 No Conflict; Government Authorizations.

(a) The execution and delivery of this Agreement and the other Transaction
Agreements, the performance by the Company of its obligations hereunder and
thereunder, and the consummation by the Company of the transactions contemplated
by this Agreement and the other Transaction Agreements, does not and will not,
directly or indirectly, (i) conflict with, or result in any violation of the
Organizational Documents of the Company; (ii) subject to the matters described
in Section 4.3(b), conflict with or result in a violation, termination,
suspension, or revocation of any Permit, Governmental Order or Law applicable to
any Group Company, or any of their property or assets; or (iii) except as set
forth in Section 4.3(a) of the Company Disclosure Schedule, violate, result in a
breach of, or constitute a default (with or without due notice or lapse of time,
or both) under, or give rise to any penalty or premium or to any rights of
modification, termination, cancellation or acceleration of any obligation, or to
loss of a benefit under, or result in the creation or imposition of any
Encumbrance upon any of the properties, rights or assets of any Group Company
pursuant to, any Company Material Contract to which any Group Company is a party
or by which any of them is bound or affected; provided, however, that the
foregoing does not include any representation or warranty as to any consequences
resulting from any fact or circumstance relating solely to Parent or any of its
Affiliates; or (iv) violate, result in a breach of or constitute a default (with
or without due notice or lapse of time, or both) under, or give rise to any
penalty or premium or to any rights of modification, termination, cancellation
or acceleration of any obligation, or to loss of a benefit under, any Company
Material Contract to which any Equityholder is a party or bound or by which any
of their properties or assets may be bound or otherwise subject.

(b) Except as set forth in Section 4.3(b) of the Company Disclosure Schedule, no
consent or approval of, or registration, declaration, notice or filing with, any
Governmental Authority or Person is required to be obtained or made by, or given
to, any Group Company in connection with the execution, delivery and performance
of this Agreement and the other Transaction Agreements or the consummation of
the transactions contemplated hereby or thereby, other than (i) compliance with
and filings as may be required under the HSR Act and any applicable foreign
antitrust Laws, (ii) the filing of the certificate of merger or other documents
with the Secretary of State of the State of Delaware, and (iii) where the
failure to obtain such consent or to make such registration, declaration,
notice, or filing would not reasonably be expected to have a Material Adverse
Effect.

SECTION 4.4 Capitalization.

(a) The authorized capital stock of the Company consists of (i) 175,000 shares
of Company Common Stock, of which [105,979.2713] shares are issued and
outstanding as of the date hereof, and (ii) 5,000 shares of Company Preferred
Stock, none of which are issued and outstanding as of the date hereof. All
issued and outstanding shares of Company Common Stock have been duly authorized,
validly issued, fully paid, nonassessable and free and clear of any and all
Encumbrances and free and clear of any covenant, condition, restriction, voting
trust

 

39



--------------------------------------------------------------------------------

arrangement or adverse claim of any kind and have been issued in compliance with
all applicable securities Laws. There are no (A) outstanding options, warrants,
calls, preemption rights, subscriptions, stock appreciation rights, phantom
stock rights, carried interests or other rights, convertible securities,
agreements, obligations or commitments of any character of any Group Company or
any Equityholder to issue, transfer, or sell any shares of capital stock,
options, warrants, calls, or other equity interest of any kind whatsoever in any
Group Company or securities convertible into or exchangeable for such shares,
(B) contractual obligations of any Group Company to repurchase, redeem, or
otherwise acquire any capital stock or equity interest of any Group Company, or
(C) voting trusts, proxies, shareholder agreements (other than the Stockholders
Agreement), or similar understandings or agreements to which any Equityholder or
any Group Company is a party with respect to the capital stock of any Group
Company, other than (x) Company RSU Awards relating in the aggregate to
[9,269.0218] shares of Company Common Stock under the Company RSU Plans,
(y) Company Options representing in the aggregate the right to purchase
[6,443.2180] shares of Company Common Stock under the Company Option Plan and
(z) Company PSU Awards relating in the aggregate to [472.4769359] shares of
Company Preferred Stock under the Company PSU Plan.

(b) Section 4.4(b) of the Company Disclosure Schedule lists the authorized and
outstanding capital stock of the Company’s Subsidiaries. All of the issued and
outstanding capital stock of the Company’s Subsidiaries are held by the Company
and are duly authorized, validly issued, fully paid, nonassessable and free and
clear of any and all Encumbrances and free and clear of any covenant, condition,
restriction, voting trust arrangement or adverse claim of any kind. The shares
of capital stock of the Company’s Subsidiaries have been issued in compliance
with all applicable securities Laws and none of such shares (i) are subject to
preemptive rights or rights of first refusal or (ii) were issued in violation of
any preemptive, subscription or other similar rights under any provision of
applicable Law, the Organizational Documents of Company or its Subsidiaries or
any Company Material Contract.

(c) Except for this Agreement and the Stockholders Agreement, the Company is not
a party to, and does not otherwise have any Knowledge of the current existence
of, any stockholder agreement, voting trust agreement or any other similar
contract, agreement, arrangement, commitment, plan or understanding restricting
or otherwise relating to the voting, dividend, ownership or transfer rights of
any shares of capital stock of the Company.

(d) Except as set forth on Section 4.4(d) of the Company Disclosure Schedule, no
Group Company directly or indirectly owns any equity or similar interest in, or
any interest convertible into or exchangeable or exercisable for, at any time,
any equity or similar interest in, any Person or joint venture. Section 4.4(d)
of the Company Disclosure Schedule sets forth the name, owner, jurisdiction of
formation or organization (as applicable) and percentages of outstanding equity
securities owned, directly or indirectly, by each Group Company, with respect to
each Person of which such Group Company owns, directly or indirectly, any equity
or equity-related securities.

(e) No Affiliate of any Group Company, or, to the Knowledge of the Company, any
Equityholder, has any oral or written contractual obligation or arrangement to
pay any consideration, as a retention bonus, performance bonus or other
arrangement, at or after the Closing to any (i) Equityholder other than in
proportion to such Equityholder’s Applicable

 

40



--------------------------------------------------------------------------------

Percentage, or (ii) employee or independent contractor of any Group Company, for
the purpose of incentivizing such Equityholder, employee, or independent
contractor to continue his or her employment or engagement with any Group
Company and/or to achieve or to assist others to achieve certain individual,
program, or company-wide financial performance goals.

SECTION 4.5 Financial Statements. A true and complete copy of (i) the audited
consolidated financial statements of the Group Companies (including the balance
sheet and the related statements of income, stockholders’ equity and cash flows)
as of and for the years ended December 31, 2008, 2009 and 2010 and (ii) the
unaudited consolidated financial statements of the Company as of and for the
eleven (11) months ended November 30, 2011, (collectively, the “Company
Financial Statements”) are set forth in Section 4.5 of the Company Disclosure
Schedule. The Company Financial Statements (including in each case, the notes
thereto, if any) present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of the dates thereof and for the periods
covered thereby, in accordance with GAAP, consistently applied; provided,
however, that the unaudited Company Financial Statements do not include all
footnotes or normal year-end closing adjustments in accordance with GAAP.

SECTION 4.6 Absence of Certain Changes. Except as contemplated by this
Agreement, between the Balance Sheet Date and the date of this Agreement, there
has not been, occurred or arisen:

(a) any event or condition of any kind or character that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(b) any sale, assignment, transfer, lease, license or other disposition, or
agreement to sell, assign, transfer, lease, license or otherwise dispose of, any
of the fixed assets of the Company having a value, in any individual case, in
excess of $200,000.00;

(c) any acquisition (by merger, consolidation or other combination, or
acquisition of stock or assets or otherwise) by the Company of any corporation,
partnership or other business organization, or any division thereof, for
consideration, in any individual case, in excess of $200,000.00;

(d) any material change in any method of financial accounting or financial
accounting practice used by any Group Company, including such changes as are
required by GAAP, as applicable;

(e) (i) any employment, deferred compensation, bonus, severance or similar
agreement or arrangement entered into or amended by the Company, except any
employment agreement providing for compensation of less than $100,000.00 per
annum; (ii) any increase in the compensation payable, or to become payable, by
the Company to any directors or officers of any Group Company or the presidents
of any divisions of any Group Company; or (iii) any increase in the coverage or
benefits available under any benefit plan, payment or arrangement made to, for
or with such directors, officers, Company Employees, agents or representatives,
other than increases, payments or provisions which are in normal amounts and are
made in the ordinary course of business consistent with past practice, or which
are made pursuant to a contractual obligation or are required by applicable Law;
or

 

41



--------------------------------------------------------------------------------

(f) any agreement, other than this Agreement, to take any actions specified in
this Section 4.6.

SECTION 4.7 Taxes. Except as set forth in Section 4.7 of the Company Disclosure
Schedule:

(a) The Group Companies have duly and timely filed with the appropriate Taxing
Authorities all federal and state Income Tax Returns and other material Tax
Returns required to be filed by the Group Companies (taking into account all
applicable extensions). All such Tax Returns are complete and accurate in all
material respects. The Group Companies have timely paid all Taxes required to
have been paid by them for all taxable periods through the date hereof whether
or not shown as due on such Tax Returns. The Group Companies currently are not
the beneficiary of any extension of time within which to file any Tax Return.
Since January 1, 2007, no written claim and, to the Knowledge of the Company, no
oral claim has been received by any Group Company from an authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction.

(b) No material deficiencies for Taxes with respect to any Group Company have
been claimed, proposed or assessed in writing by any Taxing Authority or other
Governmental Authority, which deficiency has not yet been settled, except for
such deficiencies which are being contested in good faith by appropriate
proceedings and which are shown as a liability on the Company Financial
Statements. No Group Company has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, nor has any request been made in writing for any such extension or
waiver.

(c) There are no Encumbrances for Taxes upon any asset of any Group Company
(other than Permitted Encumbrances).

(d) The Group Companies have timely withheld, collected, deposited or paid all
Taxes required to have been withheld, collected, deposited or paid, as the case
may be, in connection with amounts paid or owing to any employee, independent
contractor, creditor or stockholder.

(e) No Group Company is a party to, or has any obligation under, any Tax
sharing, Tax allocation, Tax indemnity or similar agreement or arrangement
(excluding customary Tax indemnification provisions in commercial Contracts not
primarily relating to Taxes).

(f) The Company has not been a United States real property holding corporation
within the meaning of Code Section 897(c)(2) during the applicable period
described in Code Section 897(c)(1)(A)(ii).

(g) Since January 1, 2007, no Group Company has at any time been a member of any
affiliated group required to join in the filing of consolidated federal income
Tax Returns, or otherwise joined in the filing of other Tax Returns on a
consolidated, combined or unitary group basis.

 

42



--------------------------------------------------------------------------------

(h) No closing agreement pursuant to Section 7121 of the Code (or any
predecessor provision) or any similar provision of any state, local or foreign
Law has been entered into by or on behalf of any Group Company which would have
binding effect on any Group Company for any taxable year ending after the
Closing Date.

(i) Since January 1, 2007, no Group Company has made a change in method of
accounting or has agreed to or is required to make a change in method of
accounting in its Tax Returns that would require it to make any adjustment to
its computation of income pursuant to Section 481(a) of the Code (or any
predecessor provision), there is no application pending with any Taxing
Authority requesting permission for any such change in any accounting method of
any Group Company and no Governmental Authority has proposed in writing any such
adjustment or change in accounting method.

(j) The unpaid Taxes of the Group Companies did not, as of the date of the most
recent balance sheet set forth in the Company Financial Statements, exceed the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on such balance sheet. Since the date of such balance sheet, the Group Companies
have not incurred any liability for Taxes arising from extraordinary gains or
losses, as that term is used in GAAP, outside the ordinary course of business.

(k) No Group Company has distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 of the Code.

(l) No Group Company is or has been a party to any “listed transaction” or, to
the Knowledge of the Company, any other “reportable transaction” as defined in
Treasury Regulations Section 1.6011-4(b).

(m) No Group Company will be required to include any material item of income in,
or exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any
installment sale or open transaction disposition made on or prior to the Closing
Date or prepaid amount received on or prior to the Closing Date.

SECTION 4.8 Legal Proceedings. Except as set forth in Section 4.8 of the Company
Disclosure Schedule, as of the date hereof, there are no Actions pending by or
against any Group Company or any executive officer or director of any Group
Company in his or her capacity as such, and no Group Company or any executive
officer or director of any Group Company has received a threat of any such
Action.

SECTION 4.9 Compliance with Laws; Permits; Filings.

(a) Except as set forth in Section 4.9 of the Company Disclosure Schedule, to
the Knowledge of the Company, since January 1, 2009, each Group Company has been
and is in compliance with all applicable Laws and Governmental Orders, including
but not limited to

 

43



--------------------------------------------------------------------------------

Laws relating to the insurance sold, Taxes, zoning, building codes, antitrust,
occupational safety and health, industrial hygiene, environmental protection,
Hazardous Material and Environmental Laws, consumer product safety, product
liability, hiring, wages, hours, employee benefit plans and programs, collective
bargaining and the payment of withholding and Social Security Taxes, except for
any non-compliance that did not have or would not reasonably be expected to have
a Material Adverse Effect. Except as set forth in Section 4.9 of the Company
Disclosure Schedule, to the Knowledge of the Company, since January 1, 2009,
neither the Company nor its Subsidiaries has received any notice of any
violation of any such Law or Governmental Order in excess of $150,000.00 or that
resulted in a material change in the way the business of any Group Company has
been conducted.

(b) Except as would not result in a material monetary cost to the Group
Companies or a forfeiture of material rights by the Group Companies, each Group
Company holds all Permits issued by the appropriate Governmental Authorities
that are necessary to the conduct of its respective business as presently
conducted and all such Permits are in full force and effect in all material
respects. Except as would not result in a material monetary cost to the Group
Companies or a forfeiture of material rights by the Group Companies, no Group
Company (i) is in violation or default of any such Permit held by it or (ii) has
received any written notification from any Governmental Authority that it
intends to or is threatening to revoke, suspend, modify or limit any Permit.
Except as would not result in a material monetary cost to the Group Companies or
a forfeiture of material rights by the Group Companies, the applicability and
validity of each such Permit will not be adversely affected by the consummation
of the transactions contemplated by this Agreement. The Company has made
available to Parent true and complete copies of each Permit, including each
insurance producer and similar Permits. No Group Company is in receipt of any
written notice of violation or other notification from any Governmental
Authority or other third party, alleging that any such Person has committed any
act, or failed to act, in any manner or under any circumstances which could
result in the revocation, suspension, modification, or limitation by any
Governmental Authority of any Permit.

(c) Except as set forth in Section 4.9(c) of the Company Disclosure Schedule and
except as would not result in a material monetary cost to the Group Companies or
a forfeiture of material rights by the Group Companies, each Group Company has
filed all reports, statements, documents, registrations, filings, or submissions
required to be filed by such entities or with respect to any Carrier on whose
behalf they are required to make such reports, statements, documents,
registrations, filings, or submissions with any Governmental Authority. All such
reports, registrations, filings, and submissions are in compliance (and complied
at the relevant time) in all material respects with Law and no deficiencies have
been asserted in writing by any such Governmental Authority with respect to such
reports, registrations, filings, or submissions that have not been remedied.

SECTION 4.10 Environmental Matters.

(a) Each Group Company complies, and has complied, in all material respects,
with all applicable Environmental Laws, which compliance includes possession of
all Permits required under applicable Environmental Laws.

 

44



--------------------------------------------------------------------------------

(b) There is not now and, to the Knowledge of the Company, has not been any
Hazardous Materials used, generated, treated, stored, transported, disposed of,
or released from any Company owned, leased or operated property associated with
the business except in full compliance with all applicable Environmental Laws.

(c) No Group Company has received any notice of alleged, actual or potential
responsibility for, or any inquiry or investigation regarding, any release or
threatened release of Hazardous Materials or alleged violation of, or
non-compliance with, any Environmental Law.

SECTION 4.11 Employee Matters and Benefit Plans.

(a) Section 4.11(a) of the Company Disclosure Schedule lists all Employee
Benefit Plans of the Group Companies (“Company Benefit Plans”). Each Company
Benefit Plan has been established, maintained and administered at all times in
accordance with the terms of all applicable Laws and with the terms of such
Company Benefit Plan, except as would not result in a Material Adverse Effect.
Except for routine claims for benefits, no litigation, claims or disputes are
pending or, to the Knowledge of the Company, threatened that give rise to a
Material Adverse Effect on the part of Company Benefit Plan or any Group
Company, with respect to any Company Benefit Plan. No Company Benefit Plan is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA or is a
“multiple employer plan” within the meaning of Section 413(c) of the Code. There
are no proceedings, audits or investigations pending before the IRS, the United
States Department of Labor or other Governmental Authority with respect to any
Company Benefit Plan, nor to the Knowledge of the Company is any such proceeding
or investigation threatened.

(b) No Company Benefit Plan is subject to Title IV of ERISA or Section 412 of
the Code and none of any Group Company or other member of a controlled group of
trades or businesses with any Group Company within the meaning of
Section 414(b), (c), (m) or (o) of the Code has any obligation or liability in
respect of any “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA.

(c) Complete copies of all Company Benefit Plans have been made available to
Parent and, to the extent applicable: (i) any related trust agreement; (ii) the
most recent determination letter; (iii) all material employee communications
(including all summary plan descriptions and summaries of material
modifications); (iv) the most recent determination letter received from the IRS
for each Company Benefit Plan intended to qualify under Sections 401(a) and
501(a) of the Code; (v) the coverage and nondiscrimination testing for the last
three (3) years for each Company Benefit Plan intended to qualify under Sections
401(a) and 501(a) of the Code; and (vi) for the most recent three (3) years, the
Form 5500 and attached schedules.

(d) Each Company Benefit Plan intended to qualify under Sections 401(a) and
501(a) of the Code has received a favorable determination letter or opinion
letter from the IRS on which it may rely, and no event has occurred that would
reasonably be expected to cause such letter to be revoked or any such Company
Benefit Plan or its underlying trust to fail to qualify under Section 401(a) or
501(a) of the Code, as applicable.

 

45



--------------------------------------------------------------------------------

(e) Except as set forth on Section 4.11(e) of the Company Disclosure Schedule,
and the acceleration of vesting of any unvested Company RSU Awards, Company
Options or Company PSU Awards, no Company Benefit Plan exists that would result
in the payment to any current or former employee, director or consultant of any
money or other property or accelerate or provide any other rights or benefits to
any current or former employee, director or consultant as a result of the
transactions contemplated by this Agreement. Except as set forth on
Section 4.11(e) of the Company Disclosure Schedule, and after taking into
account the provisions of Section 6.7(c), there is no Contract, plan or
arrangement (written or otherwise) covering any current of former employee,
director or consultant that, individually or collectively, would reasonably be
expected to give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G of the Code. Except as set forth in
Section 4.11(e) of the Company Disclosure Schedule, none of any Group Company
has any indemnity or gross-up obligation for any taxes or interest imposed under
Section 4999 or Section 280G of the Code.

(f) With respect to each Company Benefit Plan: (i) to the Knowledge of the
Company, no fiduciary has any liability for breach of fiduciary duty or any
other failure to act or comply in connection with the administration or
investment of the assets of any such Company Benefit Plan under ERISA; (ii) no
prohibited transaction, as defined in Section 406 of ERISA or Section 4975 of
the Code, has occurred, excluding transactions effected pursuant to a statutory
or administration exemption, and (iii) all contributions and premiums have been
timely made as required under ERISA, the Code, other applicable law and/or the
terms of the respective Company Benefit Plan.

(g) Each Company Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) to the extent applicable,
has been maintained in compliance in both form and in operation with Code
Section 409A, except where such non-compliance may be corrected under IRS
correction programs without any material liability to the Group Companies or any
of their employees. No Group Company (i) has been required to report to any
government or regulatory authority any corrections made or taxes due as a result
of a failure to comply with Section 409A and (ii) has any indemnity or gross-up
obligation for any taxes or interest imposed or accelerated under Section 409A.

(h) None of the Company Benefit Plans promises or provides medical or other
welfare benefits subsequent to termination of employment to any Person except as
required by Section 4980B of the Code and Sections 601 to 608 of ERISA and any
similar state laws.

SECTION 4.12 Labor. The Group Companies are in compliance in all material
respects with all currently applicable Laws respecting employment,
discrimination in employment, terms and conditions of employment, wages, hours
and occupational health and employment practices and is not engaged in any
unfair labor practice. None of any Group Company is a party to any collective
bargaining agreement or any other labor-related agreements with any labor union
or labor organization. To the Knowledge of the Company, there are currently no
activities or proceedings by any labor organization, union, group or association
or representative thereof to organize any employees of any Group Company, and,
to the Knowledge of the Company, there have been no such activities or
proceedings within the one-year period prior to the date of this Agreement.
There are no labor disturbances, labor strikes or work stoppages pending against
any Group Company.

 

46



--------------------------------------------------------------------------------

SECTION 4.13 Intellectual Property.

(a) Section 4.13(a) of the Company Disclosure Schedule sets forth a true and
complete list of all (i) patents and patent applications, (ii) trademark and
service mark registrations and applications, and (iii) copyrights registrations
and applications, and (iv) computer software (other than commercially available
software purchased or licensed for less than a total cost of $50,000.00 in the
aggregate), in each case that are owned by any Group Company and necessary to
the operation of the Business as currently conducted (“Company Intellectual
Property”). With respect to each item of Company Intellectual Property,
(x) either the Company or one of its Subsidiaries owns all right, title, and
interest in and to, or has a valid and enforceable license to use, the item free
of Encumbrances other than Permitted Encumbrances; (y) no Equityholder or any
Affiliates (other than the Group Companies) own any Company Intellectual
Property; and (z) the Company has not received written notice of any pending or
threatened Action, judgment, decision, settlement or ruling by or before any
Governmental Authority or arbitrator that challenges the legality, validity,
enforceability of the Company’s ownership of any Company Intellectual Property.

(b) No Group Company has received written notice during the past two (2) years
alleging any Group Company has infringed, misappropriated or otherwise violated
the Intellectual Property rights of any other Person. To the Knowledge of the
Company, no other Person is infringing, misappropriating or otherwise violating
Company Intellectual Property. Immediately after the Closing, the Company
Intellectual Property will be owned or licensed by the Group Companies on terms
substantially identical to those under which the Group Companies owned or
licensed the Company Intellectual Property immediately prior to the Closing.

SECTION 4.14 Contracts.

(a) Section 4.14(a) of the Company Disclosure Schedule sets forth a true and
complete list of each of the following Contracts (including any amendments or
modifications thereto through the date hereof) to which any Group Company are a
party or by which it is bound (each, a “Company Material Contract” and
collectively, the “Company Material Contracts”):

(i) any indenture, credit agreement, loan agreement, security agreement,
guarantee, note, mortgage or other evidence of Debt or agreement providing for
Debt, in each case in excess of $100,000.00;

(ii) any Contract for the sale of any of material assets after the date hereof;

(iii) any Contract between any Group Company, on the one hand, and any director,
officer or Affiliate of any Group Company, on the other hand;

(iv) any Contract containing a covenant not to compete restricting any Group
Company, including, any Contract imposing exclusive dealing obligations or
limitations on any Group Company, in any geographic area anywhere in the world
or during any period of time;

 

47



--------------------------------------------------------------------------------

(v) any Contract which creates a partnership or joint venture or similar
arrangement;

(vi) any Contract providing for current or future payments or receipts in excess
of $250,000.00 in the current or coming fiscal year; and

(vii) any Contract with a term of more than thirty-six (36) months.

(b) Except as set forth in Section 4.14(b) of the Company Disclosure Schedule,
(i) no Group Company and, to the Knowledge of the Company, none of the other
parties to any Company Material Contract, is in breach of or default under any
Company Material Contract; (ii) no Group Company has received any written notice
or claim of any breach or default from the counterparty to any Company Material
Contract; and (iii) each Company Material Contract is in full force and effect
and is valid, binding and enforceable by the parties thereto in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and no event has occurred which, by
notice or lapse of time or both, would constitute a default or event of default.
True and complete copies of each written Company Material Contract (and written
summaries of oral Company Material Contracts) have been made available to
Parent. This Section 4.14(b) does not apply to any Contract that constitutes a
lease of Leased Real Property or Subleased Real Property, which is addressed
exclusively in Section 4.16.

(c) No Group Company has guaranteed the performance of any Person (other than
the performance of the Company or any of the Subsidiaries) under any Contract
including, without limitation, any premium financing obligation on behalf of any
Client.

SECTION 4.15 Bankruptcy. Since January 1, 2009, none of the Institutional
Equityholders, the Management Equityholders, the Company, or any of its
Subsidiaries, has filed any voluntary petition in bankruptcy, consented to the
filing of a bankruptcy proceeding against it, or been adjudicated bankrupt or
insolvent, filed or consent to any the filing of any petition or answer seeking
any reorganization, liquidation, dissolution or similar relief under any
bankruptcy, insolvency, or other debtor relief law.

SECTION 4.16 Real Property. None of any Group Company owns any real property.
Section 4.16 of the Company Disclosure Schedule sets forth a true and complete
list of all of the real property that is leased by any Group Company (the
“Leased Real Property”) or that is subject to a sublease by any Group Company to
any third party (“Subleased Real Property”). Each of any Group Company has a
valid leasehold interest in each Leased Real Property as provided in the
applicable lease, free and clear of any Encumbrances other than Permitted
Encumbrances. None of any Group Company or, to the Knowledge of the Company, the
applicable landlord (i) is in material default under the lease for any Leased
Real Property or (ii) has been informed in writing that the lessor under any of
such leases has taken action or threatened to terminate the lease before the
expiration of the lease. None of any Group Company

 

48



--------------------------------------------------------------------------------

or, to the Knowledge of the Company, the applicable subtenant (i) is in material
default under the sublease for any Subleased Real Property, (ii) has been
informed in writing that the subtenant under any of such leases has taken action
or threatened to terminate the sublease before the expiration of the sublease,
or (iii) has given written notice or taken action or threatened to terminate the
sublease before the expiration of the sublease. Each lease or sublease to which
any Group Company is a party is in full force and effect and is valid, binding
and enforceable by the parties thereto in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally.

SECTION 4.17 Assets.

(a) The Group Companies own and hold, free and clear of any Encumbrances (except
for Permitted Encumbrances), sole and exclusive right, title and interest in and
to their respective properties assets, and personal property, including but not
limited to those reflected on the Company Financial Statements.

(b) Except as set forth in Section 4.17(b) of the Company Disclosure Schedule,
no capital expenditures are contemplated by any Group Company.

(c) During the twelve (12) months prior to the date of this Agreement, none of
the Group Companies or their employees has placed or provided any securities
products or services for any Client Account.

(d) No Group Company is a party to, or bound by, any agreement, instrument or
understanding (other than Permitted Encumbrances) restricting the transfer of
the Company’s assets. There are no existing agreements, options, commitments,
rights or privileges, whether preemptive or contractual, of any Person to
acquire any of the Company’s assets, properties, or rights or any interest
therein.

(e) Except as set forth in Section 4.17(e) of the Company Disclosure Schedule,
no insurance is currently placed by any Group Company for any Client Account
with any Carrier that is not (i) rated by A.M. Best Company or is rated less
than “A-” by A.M. Best Company or (ii) admitted, authorized, licensed, or
otherwise eligible to write insurance coverage on a surplus lines basis in the
jurisdiction in which the covered risk is located.

(f) Except as set forth in Section 4.17(f) of the Company Disclosure Schedule,
no Group Company has entered into any Contract relating to any acquisitions,
mergers, and/or purchases or sales of material assets (including purchases or
sales of Client Accounts) within the past three (3) years.

(g) Section 4.17(g) of the Company Disclosure Schedule sets forth a true and
complete list of the Company’s Tangible Personal Property as of the date hereof.

SECTION 4.18 Related Party Transactions. To the Knowledge of the Company, except
as set forth in Section 4.18 of the Company Disclosure Schedule:

 

49



--------------------------------------------------------------------------------

(a) neither the Equityholders nor any Affiliate of the Equityholders has,
directly or indirectly, any obligation to or cause of action or claim against
any Group Company;

(b) no Group Company has any loan or advance in excess of $10,000.00 to any
Equityholder, officer, director, or employee thereof;

(c) no officer or director of any Group Company, or any Affiliate thereof, or
any such Person has, directly or indirectly:

(i) an equity interest of five percent (5%) or more in any Person that purchases
from or sells or furnishes to any Group Company any goods or otherwise does
business with any Group Company, or

(ii) a beneficial interest in any Company Material Contract under which any
Group Company is obligated or bound or to which the property of any Group
Company may be subject, other than employment Contracts; or

(iii) none the Company, any of its Subsidiaries, or any of their directors,
officers, or employees is a party to any transaction with any Group Company,
except for services as employees, officers, or directors.

SECTION 4.19 Bank Accounts. Section 4.19 of the Company Disclosure Schedule
lists all bank accounts of each Group Company.

SECTION 4.20 Insurance. Section 4.20 of the Company Disclosure Schedule contains
a true and complete list of all policies of fire, casualty, liability, workers
compensation, product liability, and other forms of insurance owned or held by
any Group Company, including the name of the issuing Carrier, policy limits,
deductibles or self-insured retention amounts, and policy expiration dates
(“Insurance Policies”). Except as set forth in Section 4.20 of the Company
Disclosure Schedule, except for any Insurance Policies that will be the subject
of Required Tail Coverages, all Insurance Policies will remain in full force and
effect after the Closing. To the Knowledge of the Company, all Insurance
Policies are valid, outstanding, and enforceable policies and provide insurance
coverage for the Group Companies’ assets and operations of their businesses, of
the kinds, and in the amounts and against the risks required to comply with Law
and/or any contractual obligations. The activities and operations of the Group
Companies have been conducted in a manner so as to conform in all material
respects to all applicable provisions of the Insurance Policies. Since
January 1, 2009, except as set forth in Section 4.20 of the Company Disclosure
Schedule, no Group Company has received any notice of cancellation or nonrenewal
with respect to, or disallowance of any claim under, or material increase in
premium for, any Insurance Policies. No Group Company has incurred any employee
theft or employee dishonesty losses or made any claims for employee theft or
dishonesty in the past three (3) years.

SECTION 4.21 Carriers and Client Accounts.

(a) Section 4.21(a) of the Company Disclosure Schedule sets forth a list of the
top ten (10) Carriers and a list of the top ten (10) Producers (each by revenue)
of each of the Subsidiaries, in each case for the fiscal year ended December 31,
2010, and for the eleven (11)

 

50



--------------------------------------------------------------------------------

month-period ended November 30, 2011. Except as set forth in Section 4.21(a) of
the Company Disclosure Schedule, between January 1, 2010, and the date of this
Agreement, no Group Company has received any written notice from any such
Carrier or any such Producer (either directly or through any insurance
intermediary) to the effect that such Carrier or such Producer will, other than
in the ordinary course of business, stop, cancel, non-renew, materially decrease
the rate of, or adversely change the terms with respect to, sales by or to any
of the Subsidiaries (whether as a result of the consummation of the transactions
contemplated by this Agreement or otherwise).

(b) Except as set forth in Section 4.21(b) of the Company Disclosure Schedule,
no Group Company is engaged in any risk-bearing or risk-sharing activities, in
any capacity, including, without limitation, as a party to any Contract whereby
the Company or any of the Subsidiaries agrees (i) to return any portion of its
Commissions to any Carrier based upon the loss ratios generated by any insurance
program that the Company or any of the Subsidiaries administers for such
Carrier, (ii) to participate in any underwriting gains or losses, and/or
(iii) otherwise to bear any portion of the total insurance risk placed through
any insurance program administered by the Company or any of the Subsidiaries for
any Carrier.

SECTION 4.22 Finder’s Fee. Except as set forth in Section 4.22 of the Company
Disclosure Schedule, the Company has not incurred any liability or obligation to
any party for any brokerage, investment bankers’ or finders’ fees or commissions
in connection with the transactions contemplated by this Agreement, and any such
fees or commissions shall be treated as Unpaid Company Transaction Expenses
hereunder.

SECTION 4.23 No Other Representations or Warranties. Except for the specific
representations and warranties expressly set forth in this Article IV (as
modified by the Company Disclosure Schedule), neither the Company nor any of its
Affiliates, representatives or agents makes any other representation or
warranty, express or implied, with respect to the Company, its Subsidiaries, any
of their respective businesses, financial projections, assets, liabilities or
operations, or the transactions contemplated by this Agreement, and the Company
disclaims any other representations or warranties, whether made by the Company,
its Subsidiaries or any of their respective Affiliates, officers, directors,
employees, agents or representatives. Except for the specific representations
and warranties contained in this Article IV (as modified by the Company
Disclosure Schedule), the Company hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Parent, Merger Sub or their respective Affiliates or representatives
(including any opinion, information, projection, or advice that may have been or
may be provided to Parent or Merger Sub by any director, officer, employee,
agent, consultant, or representative of the Company, its Subsidiaries or any of
their respective Affiliates). The Company makes no representations or warranties
to Parent or Merger Sub regarding (i) merchantability or fitness for any
particular purpose, (ii) the operation of the business by Parent after the
Closing, or (iii) the probable success or profitability of any Group Company.

 

51



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby jointly and severally represent and warrant to the
Company that the following representations and warranties are true and correct:

SECTION 5.1 Corporate Status. Each of Parent and Merger Sub (i) is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, (ii) has all requisite power and authority to
carry on its business as it is now being conducted, and (iii) is duly qualified
to do business and is in good standing in each of the jurisdictions in which the
ownership, operation or leasing of its properties and assets and the conduct of
its business requires it to be so qualified, licensed or authorized. The
Organizational Documents of Parent and Merger Sub, as amended to date, copies of
which have been delivered to the Company prior to Closing, are true, complete,
and correct in all material respects.

SECTION 5.2 Authority. Each of Parent and Merger Sub has all necessary corporate
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement and
the other Transaction Agreements to which it is a party. The execution, delivery
and performance of this Agreement and the other Transaction Agreements to which
Parent or Merger Sub is a party by Parent and Merger Sub, as applicable, and the
consummation of the transactions contemplated herein and therein have been duly
and validly authorized by all necessary corporate action on the part of Parent
and Merger Sub, as applicable, and each of Parent and Merger Sub shall have
obtained all necessary authorizations and approvals from its Board of Directors
and stockholders required in connection therewith. This Agreement and each of
the other Transaction Agreements to which Parent or Merger Sub is a party have
been duly executed and delivered by each of Parent and Merger Sub, as
applicable, and (assuming due authorization, execution and delivery by the other
parties to this Agreement) constitutes a valid and legally binding obligation of
each of Parent and Merger Sub, as applicable, enforceable against each of Parent
and Merger Sub, as applicable, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally.

SECTION 5.3 No Conflict; Government Authorization.

(a) The execution and delivery of this Agreement and the other Transaction
Agreements to which Parent or Merger Sub is a party, the performance by each of
Parent and Merger Sub of its obligations hereunder and thereunder, and the
consummation by each of Parent and Merger Sub of the transactions contemplated
by this Agreement and the other Transaction Agreements to which it is a party,
does not and will not, directly or indirectly, (i) conflict with, or result in
any violation of the Organizational Documents of Parent or Merger Sub;
(ii) subject to the matters described in Section 5.3(b), conflict with or result
in a violation, termination, suspension, or revocation of any Permit,
Governmental Order or Law applicable to Parent or Merger Sub, or any of their
property or assets; or (iii) violate, result in a breach of, or constitute a
default (with or without due notice or lapse of time, or both) under, or give
rise to any penalty or premium or to any rights of modification, termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation or imposition of any Encumbrance upon any of
the properties, rights or assets of Parent or Merger Sub pursuant to, any
material Contract to which Parent or Merger Sub is a party or by which it is
bound or affected.

 

52



--------------------------------------------------------------------------------

(b) No consent or approval of, or registration, declaration, notice or filing
with, any Governmental Authority is required to be obtained or made by, or given
to, Parent or Merger Sub in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby, other than
(i) compliance with and filings as may be required under the HSR Act and any
applicable foreign antitrust Laws, (ii) the filing of the certificate of merger
or other documents with the Secretary of State of the State of Delaware, and
(iii) where the failure to obtain such consent or to make such registration,
declaration, notice, or filing would not reasonably be expected to have a
material adverse effect on Parent or materially impair the ability of Parent or
Merger Sub to consummate the transactions contemplated by this Agreement or the
other Transaction Agreements.

SECTION 5.4 Legal Proceedings. As of the date hereof, there are no Actions
pending by or against or, to the knowledge of each of Parent and Merger Sub,
threatened against, Parent, Merger Sub or any other Subsidiaries of Parent
(“Parent Subsidiaries”), or any executive officer or director of Parent or
Merger Sub in his or her capacity as such that would be reasonably likely to
have a material adverse effect on Parent or materially impair the ability of
Parent or Merger Sub to consummate the transactions contemplated by this
Agreement.

SECTION 5.5 Solvency. As of the Closing, and after giving effect to all of the
transactions contemplated by this Agreement, the Surviving Corporation will be
Solvent. For purposes of this Section 5.5, “Solvent” means that, with respect to
any Person and as of any date of determination, (i) the amount of the “present
fair saleable value” of the assets of such Person, will, as of such date, exceed
the amount of all “liabilities of such Person, contingent or otherwise,” as of
such date, as such quoted terms are generally determined in accordance with
applicable federal laws governing determinations of the insolvency of debtors,
(ii) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its indebtedness as its indebtedness becomes absolute and
matured, (iii) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business and (iv) such Person will
be able to pay its indebtedness as it matures. For purposes of the foregoing
definition only, “indebtedness” means a liability in connection with another
Person’s (y) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (z) right to any
equitable remedy for breach of performance if such breach gives rise to a right
of payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

SECTION 5.6 Financing. Each of Parent and Merger Sub affirms that it is not a
condition to the Closing or to any of its other obligations under this Agreement
that Parent and/or Merger Sub obtain financing for or related to any of the
transactions contemplated hereby. Parent has, and Parent will have at the
Effective Time, the funds necessary to make the payments required under Article
II, to pay all fees and expenses to be paid by Parent and Merger Sub in

 

53



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement, fund the
working capital requirements of the Surviving Corporation after the Closing and
to satisfy all other payment obligations that may arise in connection with, or
may be required in order to consummate, the transactions contemplated by this
Agreement.

SECTION 5.7 Due Diligence Investigation. Parent has had an opportunity to
discuss the business, management, operations and finances of the Group Companies
with their respective officers, directors, employees, agents, representatives
and Affiliates, and has had an opportunity to inspect the facilities of the
Group Companies. Parent and Merger Sub have conducted to their satisfaction,
their own independent investigation of the conditions, operations and business
of the Group Companies and, in making their determination to proceed with the
transactions contemplated by this Agreement, Parent and Merger Sub have relied
on the results of their own independent investigation. In making its decision to
execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement, Parent has relied solely upon the
representations and warranties of the Company set forth in Article IV (and
acknowledges that such representations and warranties are the only
representations and warranties made by the Group Companies) and has not relied
upon any other information provided by, for or on behalf of the Group Companies,
or their respective agents or representatives, to Parent in connection with the
transactions contemplated by this Agreement. Parent has entered into the
transactions contemplated by this Agreement with the understanding,
acknowledgement and agreement that no representations or warranties, express or
implied, are made with respect to future prospects (financial or otherwise) of
the Group Companies. Parent acknowledges that no current or former stockholder,
director, officer, employee, Affiliate or advisor of the Group Companies has
made or is making any representations, warranties or commitments whatsoever
regarding the subject matter of this Agreement, express or implied.

SECTION 5.8 Finder’s Fee. Parent and Merger Sub have not incurred any liability
or obligation to any party for any brokerage, investment bankers’ or finders’
fees or commissions in connection with the transactions contemplated by this
Agreement.

SECTION 5.9 Investment Representations. Parent is not acquiring the Company with
a view to or for sale in connection with any distribution of the Company Common
Stock within the meaning of the Securities Act. Parent (a) is an “accredited
investor” (as defined in Regulation D under the Securities Act); (b) is able to
bear the economic risk of its investment in the Company; (c) acknowledges that
the Company Common Stock has not been registered under the Securities Act and
therefore is subject to certain restrictions on transfer unless registered for
resale or subject to an exempt transaction under the Securities Act and any
applicable state securities Law and, the Company is under no obligation to file
a registration statement with the Commission with respect to the Company Common
Stock and (d) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Company.

SECTION 5.10 No Prior Activities. Merger Sub has not incurred nor will it incur
any liabilities or obligations, except those incurred in connection with its
organization and with the negotiation of this Agreement and the performance of
its obligations hereunder and the consummation of the transactions contemplated
by this Agreement, including the Merger. Except as contemplated by this
Agreement, Merger Sub had not engaged in any business

 

54



--------------------------------------------------------------------------------

activities of any type or kind whatsoever, or entered into any agreements or
arrangements with any Person, or become subject to or bound by any obligation or
undertaking. As of the date of this Agreement, all of the issued and outstanding
capital stock of Merger Sub is owned beneficially and of record by Parent, free
and clear of all Encumbrances (other than those created by this Agreement and
the transactions contemplated by this Agreement).

SECTION 5.11 No Other Representations or Warranties. Except for the specific
representations and warranties expressly set forth in this Article V, neither
Parent, Merger Sub, nor any of their Affiliates, representatives or agents makes
any other representation or warranty, express or implied, with respect to
Parent, Merger Sub, the Surviving Corporation, any of their respective
businesses, financial projections, assets, liabilities or operations, or the
transactions contemplated by this Agreement, and Parent and Merger Sub disclaim
any other representations or warranties, whether made by Parent, Merger Sub, or
any of their respective Affiliates, officers, directors, employees, agents or
representatives. Except for the specific representations and warranties
contained in this Article V, Parent and Merger Sub hereby disclaims all
liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to the Company, the Subsidiaries, or their respective Affiliates or
representatives (including any opinion, information, projection, or advice that
may have been or may be provided to the Company, the Subsidiaries, or their
respective Affiliates or representatives by any director, officer, employee,
agent, consultant, or representative of the Parent, Merger Sub, or any of their
respective Affiliates).

ARTICLE VI.

ADDITIONAL AGREEMENTS

SECTION 6.1 Conduct Prior to the Effective Time.

(a) Unless Parent otherwise consents in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) and except as otherwise
contemplated by this Agreement or set forth in the Company Disclosure Schedule,
during the period commencing with the execution and delivery of this Agreement
and terminating upon the earlier to occur of the Effective Time and the
termination of this Agreement pursuant to and in accordance with Section 8.1
(the “Pre-Closing Period”), the Company shall, and shall cause its Subsidiaries
to, conduct the Business in the ordinary course. During the Pre-Closing Period,
no party to this Agreement (including the Equityholders’ Representative) shall
take, or cause to be taken, any action which would materially interfere with the
consummation of the transactions contemplated by this Agreement or materially
delay the consummation of such transactions.

(b) Without limiting the foregoing, except as otherwise contemplated by this
Agreement or set forth in Section 6.1 of the Company Disclosure Schedule, during
the Pre-Closing Period, the Company shall not, and shall cause its Subsidiaries
to not, do or cause to be done any of the following without the prior written
consent of Parent (which consent shall not be unreasonably withheld, conditioned
or delayed):

(i) issue any Company Common Stock or capital stock of the Company’s
Subsidiaries, except upon the exercise of Company RSU Awards, Company Options or
Company PSU Awards;

 

55



--------------------------------------------------------------------------------

(ii) create any Encumbrance on any assets or properties (whether tangible or
intangible) of any Group Company, other than (y) Permitted Encumbrances; and
(z) Encumbrances that will be satisfied upon the payment of the applicable
portion of the Closing Debt;

(iii) sell, assign, transfer, lease, license or otherwise dispose of, or agree
to sell, assign, transfer, lease, license or otherwise dispose of, any of the
fixed assets of any Group Company having a value, in any individual case, in
excess of $100,000.00;

(iv) acquire (by merger, consolidation or combination, or acquisition of stock
or assets or otherwise) any corporation, partnership or other business
organization or division thereof;

(v) (A) enter into or amend any employment, deferred compensation, severance or
similar agreement, except any employment agreement providing for compensation of
less than $100,000.00 per annum; (B) increase the compensation payable, or to
become payable, by any Group Company to directors or officers of any Group
Company; or (C) increase the coverage or benefits available under any Employee
Benefit Plan, payment or arrangement made to, for or with any director, officer,
Company Employee, agent or representative, other than increases, payments or
provisions which are in normal amounts and are made in the ordinary course of
business consistent with past practice, or which are made pursuant to a
contractual obligation or are required by applicable Law;

(vi) materially change any method of financial accounting or financial
accounting practice used by any Group Company, other than such changes required
by GAAP, as applicable;

(vii) amend the Organizational Documents of any Group Company;

(viii) establish, adopt, enter into, amend a plan or agreement of complete or
partial liquidation, dissolution, restructuring, merger, consolidation,
recapitalization or other reorganization;

(ix) enter into any agreement to take, or cause to be taken, any of the actions
set forth in this Section 6.1(b); or

(x) make or change any Tax election, change any annual Tax accounting period,
change any method of Tax accounting, enter into any closing agreement with
respect to any Tax, settle any Tax claim or any assessment or surrender any
right to claim a Tax refund.

(c) Without in any way limiting any Party’s rights or obligations under this
Agreement, the parties understand and agree that (i) during the Pre-Closing
Period, nothing contained in this Agreement shall give Parent, directly or
indirectly, the right to control or direct the operation of the Company and
(ii) during the Pre-Closing Period, the Company and the Equityholders shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over their respective businesses and operations.

 

56



--------------------------------------------------------------------------------

SECTION 6.2 Access to Information.

(a) Subject to the terms of the Confidentiality Agreement and other
confidentiality obligations and similar restrictions that may be applicable to
information furnished to any Group Company by third parties that may be in the
Company’s or any of its Subsidiaries’ possession from time to time, during the
Pre-Closing Period, upon reasonable notice and during normal business hours, the
Group Companies shall, and shall cause the directors, officers, employees,
agents and representatives of each Group Company to, (i) afford the directors,
officers, employees and authorized agents and representatives of Parent
reasonable access to the offices, properties, books and records of the Group
Companies, and (ii) furnish to the directors, officers, employees and authorized
agents and representatives of Parent such additional financial and operating
data and other information regarding the assets, properties and business of any
Group Company as Parent may from time to time reasonably request in order to
assist Parent in fulfilling its obligations under this Agreement and to
facilitate the consummation of the transactions contemplated by this Agreement;
provided, however, (A) any such access shall be conducted in such a manner as
not to interfere unreasonably with the operation of the business conducted by
any Group Company; (B) any intrusive environmental tests or assessments sought
to be performed on any Leased Real Property (including any tests that involve
drilling, excavation or the collection of samples of soils, groundwater, surface
water, drinking water, building materials or other environmental media) shall
require the prior written consent of the Company (which consent shall not be
unreasonably withheld, conditioned, or delayed); (C) Parent or any of its
representatives shall not contact or have any discussions with any of the
landlords/sub-landlords, tenants/subtenants, customers or suppliers of any Group
Company without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned, or delayed); (D) Parent shall be
responsible for any damage to any Leased Real Property or any other assets or
property of any Group Company caused by Parent or any of its representatives;
(E) except as required by applicable Law, the Company shall not be required to
(or cause any of the Company’s Subsidiaries to) disclose any information related
to the sale of the Company or any activities in connection therewith, including
the solicitation of proposals from third parties in connection with the sale of
the Company or its representatives’ evaluation thereof, including projections,
financial or other information related thereto; and (F) the Company shall not be
required to (or cause any of the Company’s Subsidiaries to) so confer, afford
such access or furnish such copies or other information (1) to the extent that
doing so would result in the breach of any confidentiality or similar agreement
to which any Group Company is a party, (2) that is competitively sensitive, or
(3) the disclosure of which would reasonably be expected to result in the loss
of attorney-client privilege, provided that the Company shall use its reasonable
efforts to allow for such access or disclosure in a manner that does not result
in a breach of such agreement or a loss of attorney-client privilege.

(b) For a period of seven (7) years following the Closing, Parent shall, and
shall cause the Surviving Corporation and its Subsidiaries, to preserve and
keep, or cause to be preserved and kept, all original books and records in
respect of any Group Company in the possession of Parent, the Surviving
Corporation, its Subsidiaries, or their respective Affiliates. The
Equityholders’ Representative, upon reasonable notice and for any reasonable
business purpose and at the Equityholders’ Representative’s own cost and
expense, shall have access during normal business hours to examine, inspect and
copy such books and records. At the sole cost and expense of the Equityholders’
Representative, Parent, the Surviving Corporation and its

 

57



--------------------------------------------------------------------------------

Subsidiaries shall provide the Equityholders’ Representative with, or cause to
be provided to the Equityholders’ Representative, such original books and
records as the Equityholders’ Representative shall reasonably request in
connection with any Action to which the Equityholders’ Representative or any
Equityholder is a party or in connection with the requirements of any Law
applicable to the Equityholders’ Representative or any Equityholder. After the
seven (7) year anniversary of the Closing, to the extent that any such books or
records relate to Taxes, the obligations of the Equityholders’ Representative
under Section 6.9 or any then-pending indemnification claims under Article IX,
before Parent, the Surviving Corporation, its Subsidiaries or any of their
respective Affiliates shall dispose of any of such books and records, Parent or
the Surviving Corporation shall give at least thirty (30) calendar days’ prior
written notice of such intention to dispose to the Equityholders’
Representative, and the Equityholders’ Representative shall be given an
opportunity to remove and retain all or any part of such books and records as
the Equityholders’ Representative may elect. The Equityholders’ Representative
shall treat confidentially any nonpublic information about the Surviving
Corporation that it obtains under this Section 6.2(b).

SECTION 6.3 Confidentiality.

(a) The parties hereby agree to be bound by and comply with the terms of the
Confidentiality Agreement, which are hereby incorporated into this Agreement by
reference and shall continue in full force and effect until the Effective Time,
such that the information obtained by such parties, or their respective
officers, employees, agents or representatives, during any investigation
conducted pursuant to Section 6.2, or in connection with the negotiation and
execution of this Agreement or the consummation of the transactions contemplated
by this Agreement, or otherwise, shall be governed by the terms of the
Confidentiality Agreement.

(b) Except as required by applicable Law, legal or administrative process, or
stock exchange listing requirements, and only after compliance with
Section 6.3(c) below, each of the parties shall maintain the terms of this
Agreement, including the consideration payable by Parent hereunder, in strict
confidence and shall not disclose such terms to any third party (except such
Party’s limited partners, attorneys, accountants and other professional
advisors, any applicable Governmental Authority (such as the federal IRS and the
applicable state department of revenue), the Accounting Firm and otherwise in
connection with the enforcement of the parties’ rights against any other party)
without the prior written consent of all parties to this Agreement.

(c) If any Party (Parent and Merger Sub, on the one hand, and the Company and
the Equityholders’ Representative, on the other hand, each being considered one
Party for purposes of this Section 6.3(c)) or any of its representatives is
requested pursuant to, or required by, applicable Law, legal or administrative
process, or stock exchange listing requirements, to disclose the terms of this
Agreement, such party will notify the other party promptly in writing of such
request or requirement and the reason for such request or requirement, so that
the other party may seek a protective order or other appropriate remedy or, in
its sole discretion, waive compliance with the terms of Section 6.3(b). If no
such protective order or other remedy is obtained, or that the other party does
not waive compliance with Section 6.3(b), such party will furnish only that
portion of this Agreement that it is reasonably advised by its counsel is
legally required and will exercise commercially reasonable efforts, at the
expense of the other party, to

 

58



--------------------------------------------------------------------------------

obtain reliable assurance that confidential treatment will be accorded the
disclosed portions of this Agreement to the extent possible. Notwithstanding the
foregoing, the parties acknowledge and agree that Parent may be required under
applicable Law to file a copy of this Agreement in its filings with the
Securities and Exchange Commission.

SECTION 6.4 Efforts; Consents; Regulatory and Other Authorizations.

(a) Each party to this Agreement shall use its commercially reasonable efforts
to (i) take, or cause to be taken, all appropriate action, and do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to promptly consummate and make effective the transactions
contemplated by this Agreement and (ii) obtain all authorizations, consents,
orders and approvals of, and give all notices to and make all filings with, all
Governmental Authorities and other third parties that may be or become necessary
for the performance of its obligations under this Agreement and the consummation
of the transactions contemplated by this Agreement (provided that no party shall
be required to pay or commit to pay any amount to (or incur an obligation in
favor of) any Person from whom such authorization, consent, order or approval
may be required other than required filing fees). Each party to this Agreement
shall cooperate with the other parties to this Agreement in promptly seeking to
obtain all such authorizations, consents, orders and approvals, giving such
notices and making such filings.

(b) In furtherance and not in limitation of the terms of Section 6.4(a), to the
extent required by applicable Law, each of Parent and the Company shall file, or
cause to be filed, a Notification and Report Form pursuant to the HSR Act with
respect to the transactions contemplated by this Agreement within three
(3) Business Days after the date of this Agreement (including, in the case of
Parent, a request for early termination of the applicable waiting period under
the HSR Act), shall supply promptly any additional information and documentary
material that may be requested by any Governmental Authority (including the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission) pursuant to the HSR Act, and shall cooperate in
connection with any filing under applicable antitrust Laws and in connection
with resolving any investigation or other inquiry concerning the transactions
contemplated by this Agreement commenced by any Governmental Authority,
including the United States Federal Trade Commission, the Antitrust Division of
the United States Department of Justice or the office of any state attorney
general. Each party shall promptly (i) supply the other with any information
which may be required in order to effectuate such filings and (ii) supply any
additional information which reasonably may be required by a Governmental
Authority of any jurisdiction and which the parties may reasonably deem
appropriate. No party shall independently participate in any meeting, or engage
in any substantive conversation, with any Governmental Authority in respect to
any such filings, investigation or other inquiry without giving the other party
prior notice of the meeting or conversation and, unless prohibited by such
Governmental Authority, the opportunity to attend or participate. The parties
will consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party in connection with proceedings
under or relating to the HSR Act or other antitrust laws. Each party shall
(A) give the other party prompt notice of the commencement or threat of
commencement of any Action by or before any Governmental Authority with respect
to the transactions contemplated by this Agreement, (B) keep the other party
informed as to the status of any such Action or threat, and (C) promptly inform
the other party of any communication to or from any Governmental Authority
regarding the transactions contemplated by this Agreement.

 

59



--------------------------------------------------------------------------------

SECTION 6.5 Further Action. Subject to the terms and conditions provided in this
Agreement, each of the parties to this Agreement shall use its commercially
reasonable efforts to deliver, or cause to be delivered, such further
certificates, instruments and other documents, and to take, or cause to be
taken, such further actions, as may be necessary, proper or advisable under
applicable Law to consummate and make effective the transactions contemplated by
this Agreement.

SECTION 6.6 Indemnification; Directors’ and Officers’ Insurance.

(a) For a period of six (6) years following the Effective Time, Parent shall,
and shall cause the Surviving Corporation to, (i) indemnify and hold harmless
each present and former director and officer of the Group Companies
(collectively, the “Company Indemnified Parties”), against any and all Damages
incurred or suffered by any of the Company Indemnified Parties in connection
with any Liabilities or any Action, whether civil, criminal, administrative or
investigative, arising out of or pertaining to matters existing or occurring at
or prior to the Effective Time, whether asserted or claimed prior to, at or
after the Effective Time, to the fullest extent that any Group Company would
have been permitted under applicable Law and under the Organizational Documents
of any Group Company, in each case as in effect on the date of this Agreement,
to indemnify such Company Indemnified Parties and (ii) advance expenses as
incurred by any Company Indemnified Party in connection with any matters for
which such Company Indemnified Party is entitled to indemnification from Parent
pursuant to this Section 6.6(a) to the fullest extent permitted under applicable
Law or, if greater, under the Organizational Documents of any Group Company;
provided, however, that the Company Indemnified Party to whom expenses are
advanced provides a written agreement to repay such advances if it is ultimately
and finally determined by a court of competent jurisdiction and all rights of
appeal have lapsed that such Company Indemnified Party is not entitled to
indemnification under applicable Law, the Organizational Documents of any Group
Company, and pursuant to this Section 6.6(a).

(b) From and after the Effective Time, the Organizational Documents of the
Surviving Corporation and its Subsidiaries shall contain provisions no less
favorable in all material respects with respect to indemnification, advancement
of expenses and exculpation of the Company Indemnified Parties then are
currently set forth in the Organizational Documents of any Group Company. Any
indemnification agreements with the Company Indemnified Parties in existence on
the date of this Agreement shall be assumed by the Surviving Corporation in the
Merger, without any further action, and shall survive the Merger and continue in
full force and effect in accordance with their terms.

(c) For a period of six (6) years following the Effective Time, Parent shall
maintain, or shall cause the Surviving Corporation for itself to maintain, in
effect a directors’ and officers’ liability insurance policy covering those
persons who are currently covered by the directors’ and officers’ liability
insurance policies of the Group Companies (copies of which have been heretofore
delivered by the Company to Parent and its agents and representatives) with
coverage in amount and scope at least as favorable as the Company’s existing
coverage;

 

60



--------------------------------------------------------------------------------

provided, that this Section 6.6(c) shall be deemed to have been satisfied if a
prepaid policy or policies (i.e., “tail coverage”) have been obtained by the
Company at the Company’s expense (to be treated as an Unpaid Company Transaction
Expense hereunder), which policy or policies provide such directors and officers
with the coverage described in this Section 6.6(c) for an aggregate period of
not less than six (6) years with respect to claims arising from facts or events
that occurred on or before the Closing Date, including with respect to the
transactions contemplated by this Agreement. The premiums for such prepaid
policies shall be paid in full at or prior to the Effective Time and such
prepaid policies shall be non-cancelable. If such prepaid policies have been
obtained prior to the Effective Time, Parent shall, and shall cause the
Surviving Corporation to, maintain such policies in full force and effect, and
continue to honor the obligations thereunder.

(d) In the event Parent or the Surviving Corporation (or any of its successors
or assigns) (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person, then, and in each such case, proper provision shall be
made so that such continuing or surviving corporation or entity or transferee of
such assets, as the case may be, shall assume all of the obligations set forth
in this Section 6.6.

(e) The terms and provisions of this Section 6.6 are intended to be in addition
to the rights otherwise available to the Company Indemnified Parties by
applicable Law, Organizational Documents or Contract, and shall operate for the
benefit of, and shall be enforceable by, the Company Indemnified Parties and
their respective heirs and representatives, each of whom is an intended third
party beneficiary of this Section 6.6. The obligations under this Section 6.6
shall not be terminated or modified in such a manner as to affect adversely any
Company Indemnified Party without the consent of such affected Company
Indemnified Party.

SECTION 6.7 Employee Benefit Matters.

(a) For purposes of determining eligibility to participate, vesting and
entitlement to benefits where length of service is relevant under any benefit
plan or arrangement of Parent, the Surviving Corporation or any of their
respective Subsidiaries, Company Employees as of the Effective Time shall
receive service credit for service with the Group Companies to the same extent
such service credit was granted under the Company Benefit Plans, subject to
offsets for previously accrued benefits and no duplication of benefits. Parent
and the Surviving Corporation shall use commercially reasonable efforts to
(i) to the extent permissible under the terms and conditions of Parent’s welfare
benefit plans (provided Parent shall not be required to amend or modify any such
welfare benefit plans) cause to be waived all limitations as to preexisting
conditions exclusions and waiting periods with respect to participation and
coverage requirements applicable to the Company Employees under any welfare
benefit plans that such employees may be eligible to participate in after the
Effective Time, other than limitations or waiting periods that are already in
effect with respect to such employees and that have not been satisfied as of the
Effective Time under any welfare benefit plan maintained for the Company
Employees immediately prior to the Effective Time and (ii) to the extent
permissible under the terms and conditions of Parent’s welfare benefit plans
(provided Parent shall not be required to amend or modify any such welfare
benefit plans) cause each Company Employee to be provided with credit for any
co-payments and deductibles paid prior to the Effective Time in satisfying any
applicable deductible or out-of-pocket requirements under any welfare plans
(other than a Company Benefit Plan) that such employees are eligible to
participate in after the Effective Time.

 

61



--------------------------------------------------------------------------------

(b) Except as prohibited by applicable Law, Parent shall have the right to
terminate employees and modify or terminate employee working conditions,
including employee benefits, following the Closing.

(c) Section 280G.

(i) The Company shall use commercially reasonable efforts to obtain and deliver
to Parent, prior to the solicitation of the requisite stockholder approval
described in Section 6.7(c)(ii) a Section 280G Waiver from each Person who is a
“disqualified individual” (within the meaning of Section 280G of the Code and
the regulations promulgated thereunder (“Section 280G”)), as determined
immediately prior to the initiation of the solicitation of the requisite
stockholder approval as described in Section 6.7(c)(ii), related to certain
payments or benefits to be received by such Person in connection with the
transactions contemplated by this Agreement to the extent that such payments or
benefits, unless the requisite stockholder approval of such parachute payments
is obtained pursuant to Section 6.7(c)(ii), would not be deductible by the
Companies under Section 280G.

(ii) As soon as practicable following the delivery by the Company to Parent of
the Section 280G Waiver, the Company shall submit to its stockholders for
approval in accordance with Section 280G(b)(5)(B) of the Code any payments
and/or benefits that are subject to a Section 280G Waiver, such that such
payments and benefits shall not be deemed to be “parachute payments” under
Section 280G, and prior to the Effective Time Parent shall deliver to Parent any
written consents related to the shareholder approval of any payments and/or
benefits that are subject to a Section 280G Waiver.

(iii) The form of the Section 280G Waiver and any materials to be submitted to
the Company’s stockholders in connection with seeking the requisite stockholder
approval (the “Section 280G Soliciting Materials”) shall be subject to
reasonable review and approval by Parent. The Company will promptly advise
Parent in writing if, at any time prior to the Effective Time, to the Company’s
Knowledge, any facts exists that might make it necessary or appropriate to amend
or supplement the Section 280G Soliciting Materials in order to make statements
contained or incorporated by reference therein not misleading or to comply with
applicable Law.

(d) The terms and provisions of this Section 6.7 shall be binding upon and inure
solely to the benefit of each of the parties to this Agreement, and nothing in
this Section 6.7, express or implied, is intended to confer upon any other
person (including, for the avoidance of doubt, any Company Employee) any rights
or remedies of any nature whatsoever, as a third-party beneficiary of this
Agreement or otherwise, under or by reason of this Section 6.7.

SECTION 6.8 Provision Respecting Legal Representation. Each of the parties to
this Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates, that Latham & Watkins LLP
may serve as counsel to

 

62



--------------------------------------------------------------------------------

each and any holder of Company Common Stock or capital stock of the Company’s
Subsidiaries, and each of their respective Affiliates (individually and
collectively, the “Holder Group”), on the one hand, and the Company, on the
other hand, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and that, following consummation of the transactions contemplated
hereby, Latham & Watkins LLP (or any successor) may serve as counsel to the
Holder Group or any director, member, partner, officer, employee or Affiliate of
the Holder Group, in connection with any litigation, claim or obligation arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement notwithstanding such representation and each of the parties hereto
hereby consents thereto and waives any conflict of interest arising therefrom,
and each of such parties shall cause any Affiliate thereof to consent to waive
any conflict of interest arising from such representation.

SECTION 6.9 Tax Matters.

(a) Preparation of Tax Returns.

(i) The Equityholders’ Representative will prepare or cause to be prepared all
Tax Returns for the Group Companies for all Pre-Closing Tax Periods which are
filed after the Closing Date. No later than twenty (20) days prior to filing,
the Equityholders’ Representative will deliver or cause to be delivered to
Parent all such Tax Returns and any related work papers and will permit Parent
to review and comment on each such Tax Return and will make such revisions to
such Tax Returns as are reasonably requested by Parent unless otherwise required
by applicable Law. Parent shall timely file or cause to be timely filed each
such Tax Return and timely pay or cause to be timely paid the amount of any
Taxes shown due thereon to the appropriate Taxing Authorities; provided,
however, that the Equityholders’ Representative shall reimburse Parent or the
applicable Group Company for the amount of such Taxes, to the extent such Taxes
were not included as a liability in the calculation of Closing Working Capital,
no later than thirty (30) days after the filing of the applicable Tax Return.

(ii) To the extent that any Tax Returns of the Group Companies relate to any
Straddle Periods, Parent will prepare or cause to be prepared in a manner
consistent with the prior Tax Returns of the Company and its Subsidiaries unless
otherwise required by applicable Law and file or cause to be filed any such Tax
Returns. Parent will permit the Equityholders’ Representative to review and
comment on each such Tax Return described in the preceding sentence at least
twenty (20) days prior to filing such Tax Returns and will make such revisions
to such Tax Returns as are reasonably requested by the Equityholders’
Representative unless otherwise required by applicable Law. Parent will timely
pay or cause to be timely paid the amount of any Taxes shown as due on such Tax
Returns to the appropriate Taxing Authorities; provided, however, that the
Equityholders’ Representative shall reimburse Parent or the applicable Group
Company for the portion of such Taxes which relates to the portion of the
Straddle Period ending on the Closing Date, to the extent such Taxes were not
included as a liability in the calculation of Closing Working Capital,, no later
than thirty (30) days after the filing of the applicable Tax Return. For
purposes of this clause (ii) and other relevant provisions of this Agreement
(including Article IX), in the case of any Taxes that are imposed on a periodic
basis and are payable for a Straddle Period, the portion of such Tax which
relates to the portion of such Straddle Period ending on the Closing Date will
(A) in the case of any Taxes other than

 

63



--------------------------------------------------------------------------------

Taxes based upon or related to income or receipts, be deemed to be the amount of
such Tax for the entire Straddle Period multiplied by a fraction (1) the
numerator of which is the number of days in the portion of such Straddle Period
ending on the Closing Date and (2) the denominator of which is the number of
days in the entire Straddle Period, and (B) in the case of any Tax based upon or
related to income or receipts be deemed equal to the amount which would be
payable if the relevant taxable period ended on the Closing Date. Any credits
relating to a Straddle Period will be taken into account as though the relevant
taxable period ended on the Closing Date. All determinations necessary to give
effect to the foregoing allocations will be made in a manner consistent with
GAAP and the prior practice of the Group Companies unless otherwise required by
applicable Law.

(iii) Subject to Section 6.9(e), Parent shall not amend (or cause to be amended)
any Tax Return of any Group Company for any Pre-Closing Tax Period or, to the
extent it would affect any Pre-Closing Taxes, any Straddle Period, or make (or
cause to be made) any Tax election that has retroactive effect to any
Pre-Closing Tax Period or, to the extent it would affect any Pre-Closing Taxes,
any Straddle Period, in each case without the prior written consent of the
Equityholders’ Representative, which consent shall not be unreasonably withheld.

(b) Cooperation. Parent, the Surviving Corporation and the Equityholders’
Representative shall reasonably cooperate, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Agreement, any Tax Contest, and complying with the provisions
of Section 6.9(e). Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such Tax Contest and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

(c) Contest Provisions.

(i) Notwithstanding anything to the contrary in this Agreement, each party
hereto will, at its own expense, control any Tax Contest for any taxable period
for which that party is charged with payment or indemnification responsibility
under this Agreement. In the case of any Tax Contest relating to a Straddle
Period (to the extent such Tax Contest relates to or would affect Post-Closing
Taxes) or Post-Closing Tax Period, Parent will control such Tax Contest and will
consult in good faith with the Equityholders’ Representative as to the conduct
of such Tax Contest. In no event will the Equityholders’ Representative settle
any Tax Contest relating to any Pre-Closing Tax Period or, to the extent such
settlement would affect Post-Closing Taxes, any Tax Contest relating to any
Straddle Period, in a manner which would adversely affect Parent, without the
prior written consent of Parent, which consent may not be unreasonably withheld,
conditioned or delayed. In no event will Parent, the Surviving Corporation or
any of its Subsidiaries settle any Tax Contest relating to any Post-Closing Tax
Period or, to the extent such settlement would affect Pre-Closing Taxes, any Tax
Contest relating to any Straddle Period, in a manner which would adversely
affect any Equityholder, without the prior written consent of the Equityholders’
Representative, which consent may not be unreasonably withheld, conditioned or
delayed.

 

64



--------------------------------------------------------------------------------

(ii) Each party hereto will, at the expense of the requesting party, execute or
cause to be executed any IRS Form 2848 power of attorney or other documents
reasonably requested by such requesting party to enable it to take any and all
actions such party reasonably requests with respect to any Tax Contest that the
requesting party controls.

(iii) Each party hereto will promptly forward to the other party all written
notifications and other written communications, including if available the
original envelope showing any postmark, from any Taxing Authority received by
such party relating to any liability for Taxes for any taxable period for which
a party is charged with payment or indemnification responsibility under this
Agreement and each indemnifying party will promptly notify, and consult with,
each indemnified party as to any action it proposes to take with respect to any
liability for Taxes for which it is required to indemnify another party, and
will not enter into any closing agreement or final settlement with any Taxing
Authority with respect to any such liability without the written consent of the
indemnified parties, which consent may not be unreasonably withheld. The failure
by a party to provide timely notice under this subsection will not relieve the
other party from its indemnification obligations under this Agreement with
respect to the subject matter of any notification not timely forwarded, except
to the extent the other party is actually harmed thereby.

(d) Transfer Taxes. All Transfer Taxes shall be borne by the Company (which
Transfer Taxes shall be accrued as a liability on the Closing Balance Sheet)
and, to the extent of any excess over such accrual, the Equityholders. Schedule
6.9(d) sets forth the Company’s good faith estimate of all applicable Transfer
Taxes. The Equityholders’ Representative hereby agrees to file in a timely
manner, at its own expense, all necessary documents (including, but not limited
to, all Tax Returns) with respect to all such amounts for which the
Equityholders are so liable.

(e) Transaction Tax Benefits. Notwithstanding anything to the contrary in this
Agreement, the parties agree that:

(i) The Transaction Tax Benefit Items shall be reported on applicable Income Tax
Returns solely as Income Tax deductions of the Company, the Surviving
Corporation or their Subsidiaries, as applicable, for a Pre-Closing Tax Period
and shall not be treated or reported as Income Tax deductions for a Post-Closing
Tax Period (including under Treasury Regulations Section 1.1502-76(b)(1)(ii)(B)
or any comparable or similar provision under state or local Law), unless
otherwise required by applicable Law. In connection with the foregoing, unless
otherwise requested by the Equityholders’ Representative, Parent shall cause the
Company or the Surviving Corporation, as applicable, to make an election under
Revenue Procedure 2011-29, 2011-18 IRB 746, to treat seventy percent (70%) of
any success-based fees that were paid by or on behalf of the Company or the
Surviving Corporation, and that were included in the Transaction Tax Benefit
Schedule, as an amount that did not facilitate the Merger and therefore as
deductible in a Pre-Closing Tax Period for U.S. federal income Tax purposes,
unless otherwise required by applicable Law.

(ii) To the extent that any Group Company has paid estimated Income Taxes for
any Pre-Closing Tax Period and the amount of the estimated Income Taxes that
were paid with respect to such Tax period exceeds the amount of the estimated
Income Tax liability

 

65



--------------------------------------------------------------------------------

with respect to such Tax period (taking into account the Transaction Tax Benefit
Items), the Equityholders’ Representative shall prepare or cause to be prepared
IRS Form 4466 (Corporation Application for Quick Refund of Overpayment of
Estimated Tax) with any other IRS forms as may be reasonably necessary
(including IRS Form 8302 (Electronic Deposit of Tax Refund of $1 Million or
More)) and any analogous application for a state refund of an overpayment of
estimated state Income Taxes with respect to such Tax period. Any such refund
application shall be treated as an Income Tax Return that is subject to
analogous review, comment and filing procedures to those set forth in Section
6.9(a)(i). Within fifteen (15) Business Days of the receipt from the applicable
Taxing Authority of a refund as a result of such a refund application, Parent
shall pay or cause to be paid an amount equal to such refund to accounts
designated by the Equityholders’ Representative for distribution to the
Equityholders.

(iii) To the extent that the Company, the Surviving Corporation or any of their
Subsidiaries (or any of their successors) has a net operating loss that is
attributable to the deduction of Transaction Tax Benefit Items, the
Equityholders’ Representative shall prepare or cause to be prepared any claim
for refund (including IRS Form 1139 or any successor form, and any comparable
state or local forms) or amended Tax Return to effect a carryback of such loss
(a “TTB Carryback”) to the fullest extent permitted by Law. Any such refund
claim shall be treated as an Income Tax Return that is subject to analogous
review, comment and filing procedures to those set forth in Section 6.9(a)(i).
Unless otherwise required by applicable Law, any TTB Carryback shall be utilized
to its fullest extent prior to the utilization of any carryback of any Tax
attribute of the Company, the Surviving Corporation or any of their Subsidiaries
(or any of their successors) generated during a Post-Closing Tax Period. Within
fifteen (15) Business Days of the receipt from the applicable Taxing Authority
of a refund as a result of such a refund claim, Parent shall pay or cause to be
paid an amount equal to such refund to accounts designated by the Equityholders’
Representative for distribution to the Equityholders.

(iv) To the extent that, after the application of Section 6.9(e)(ii) and
Section 6.9(e)(iii), the Company, the Surviving Corporation or any of their
Subsidiaries (or any of their successors) has a net operating loss carryforward
that is attributable to the Transaction Tax Benefit Items (a “TTB
Carryforward”), then Parent shall pay or cause to be paid to accounts designated
by the Equityholders’ Representative for distribution to the Equityholders an
amount equal to the sum of (A) one hundred percent (100%) of the amount by which
(1) the amount of state Taxes that Parent, the Group Companies, and Parent’s
other subsidiaries (or any of their successors), reporting as a combined group,
would have been required to pay in the State of California during the period
beginning on the Closing Date and ending December 31, 2016, but for the TTB
Carryforward, exceeds (2) the amount of state Taxes actually payable in the
State of California by Parent, the Group Companies, and Parent’s other
subsidiaries (or any of their successors), reporting as a combined group, in
such period, plus (B) fifty percent (50%) of the amount by which (1) the amount
of U.S. federal Taxes that Parent, the Group Companies, and Parent’s other
subsidiaries (or any of their successors), reporting as a consolidated group,
would have been required to pay during the period beginning on the Closing Date
and ending December 31, 2016, but for the TTB Carryforward, exceeds (2) the
amount of U.S. federal Taxes actually payable by Parent, the Group Companies,
and Parent’s other subsidiaries (or any of their successors), reporting as a
consolidated group, in such period; provided, however, that, unless otherwise
required by applicable Law, such amount shall be determined (x) by Parent in its
reasonable discretion, exercised in good faith, and (y) prior to taking into
account any Tax

 

66



--------------------------------------------------------------------------------

attribute of Parent, the Group Companies, and Parent’s other subsidiaries (or
any of their successors) generated during the period beginning on the Closing
Date and ending December 31, 2016. Parent shall make such payments, or cause
such payments to be made, within fifteen (15) Business Days of filing the Tax
Return for the Tax year(s) in which such TTB Carryforward is utilized.

(f) Overlap Provisions. In the event of any conflict or overlap between the
provisions of this Section 6.9 and Article IX, the provisions of this
Section 6.9 shall control.

SECTION 6.10 Disclosure Schedules; Supplementation and Amendment of Schedules.
From time to time prior to the Closing, the Company shall have the right to
supplement or amend the Company Disclosure Schedule with respect to any matter
hereafter arising or discovered after the delivery of the Company Disclosure
Schedule pursuant to this Agreement; provided, however, that such supplements or
amendments to the Company Disclosure Schedule shall have no effect for the
purposes of determining the satisfaction of any condition to Closing set forth
in Article VII. Such supplements or amendments to the Company Disclosure
Schedule shall also, for purposes of determining whether the Company has
breached any of its representations and warranties hereunder for any purpose
other than Section 7.2(a), not be deemed to amend the Company Disclosure
Schedule hereto and the sections of the Company Disclosure Schedule referenced
in such supplement or amendment.

SECTION 6.11 Exclusivity. The Company agrees that after the date hereof until
the earlier of the Closing or the termination of this Agreement in accordance
with its terms, it shall not, and it shall cause its Subsidiaries and Affiliates
and shall use its reasonable best efforts to cause the officers, directors,
managers, employees, investment bankers, attorneys, accountants, agents,
advisors, representatives and Affiliates of the Group Companies not to, directly
or indirectly: (a) solicit, initiate, or knowingly facilitate or encourage the
submission of any Acquisition Proposal; (b) participate in any discussions or
negotiations regarding, or furnish to any Person any information with respect
to, or take any other action knowingly to facilitate or encourage any inquiries
or the making of any proposal that constitutes, or could be expected to lead to,
any Acquisition Proposal; (c) grant any waiver or release under any standstill
or similar agreement with respect to any class of the Company’s or any Company
Subsidiaries’ securities; or (d) enter into any agreement with respect to any
Acquisition Proposal. The Company agrees to promptly notify Parent upon receipt
by the Company of any Acquisition Proposal. For purposes of this Section 6.11,
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, a merger, consolidation, stock exchange, business combination,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction which involves any purchase of at least 51% of the assets of the
Group Companies, taken as a whole, or any capital stock of any Group Company,
other than the transactions contemplated by this Agreement.

SECTION 6.12 Errors and Omissions and Employment Practices Liability Extended
Reporting (“Tail”) Coverage.

(a) On or before the Closing Date, the Company will arrange to purchase, at the
Company’s expense (to be treated as an Unpaid Company Transaction Expense
hereunder), extended reporting period (“tail”) coverage extensions for each of
the Company’s professional

 

67



--------------------------------------------------------------------------------

liability (E&O) insurance policy and employment practices liability (EPL)
insurance policy (each and collectively, the “Required Tail Coverage”). The
Required Tail Coverage shall extend for a period of at least five (5) years from
the Effective Time, shall have the same limits and deductibles currently in
effect, and shall otherwise be in form reasonably acceptable to Parent. Without
limiting the generality of the foregoing, the endorsement or policy evidencing
the Required Tail Coverage shall not contain an “other insurance” or similar
provision that purports to make the Required Tail Coverage excess rather than
primary and non-contributory coverage as to any error or omission or EPL
occurrence arising before later of the Closing Date and the Effective Time (an
“Excess Coverage Provision”). If the Required Tail Coverage is procured as an
endorsement to the Company’s existing E&O insurance policy or EPL insurance
policy, and the existing policy contains an Excess Coverage Provision, the
Required Tail Coverage endorsement shall amend the existing policy to (i) remove
the Excess Coverage Provision and (ii) state expressly that the Required Tail
Coverage shall be primary and non-contributory as to any error or omission or
EPL occurrence arising before the Effective Time.

(b) Notwithstanding the foregoing, it is the parties’ intent that, subject to
the terms and conditions of Article IX of this Agreement: (i) as between the
Required Tail Coverage and any coverage that might be available under Parent’s
policies, the Required Tail Coverage shall be primary and non-contributory;
(ii) Parent may seek indemnity from the Escrow Fund for any deductibles or
retentions under the Required Tail Coverage (“Required Tail Deductible”)to the
extent permitted under Article IX.

(c) After the Closing, with respect to any Action that names or otherwise
involves any Company Group, Parent, the Surviving Corporation, or their
Affiliates as to which defense and/or coverage may be available for the Company
Group, the Surviving Corporation, Parent or their Affiliates under the Required
Tail Coverage, Parent may, at its option and sole discretion, directly pay any
applicable Required Tail Deductible under the Required Tail Coverage to the
appropriate Carrier and seek indemnity for such Required Tail Deductible
pursuant to Article IX. Nothing in this Section 6.12 shall limit or affect the
parties’ indemnity rights and obligations under Article IX.

SECTION 6.13 Proration of January 2012 Income and Adjustment of Closing Working
Capital. Notwithstanding anything in this Agreement to the contrary, in the
event the Merger closes in January 2012:

(a) January Income (as defined below) shall be multiplied by a fraction (the
“Proration Factor”), the numerator of which is the number of days in the period
beginning on January 1, 2012, and ending on the Closing Date, and the
denominator of which is thirty-one (31). The product of January Income times the
Proration Factor shall be deemed the reportable income for January 2012 for the
Group Companies prior to the Closing Date, and the balance of January Income
minus such product shall be deemed reportable income for January 2012 for the
Group Companies on and after the Closing Date. The term “January Income” means
(i) total revenues earned by the Group Companies during calendar month January
2012, minus (ii) total expenses (excluding Unpaid Company Transaction Expenses
and interest expense) incurred by the Group Companies during calendar month
January 2012, as determined in accordance with the Group Companies’ standard
accounting practices and methodology applied on a consistent basis.

 

68



--------------------------------------------------------------------------------

(b) Closing Working Capital shall determined using Closing Working Capital as of
December 31, 2011, as adjusted by an amount equal to (i) the Proration Factor
times (ii) the difference of (A) Closing Working Capital as of January 31, 2012,
minus (B) Closing Working Capital as of December 31, 2011.

ARTICLE VII.

CONDITIONS TO CLOSING

SECTION 7.1 Conditions to Obligations of the Company. The obligations of the
Company to consummate the Merger and the other transactions contemplated by this
Agreement shall be subject to the satisfaction, fulfillment or written waiver by
the Company, at or prior to the Closing, of each of the following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of Parent and Merger Sub set forth in Article V shall be true and
correct in all material respects at and as of the date of this Agreement and as
of the Closing Date as though then made (except that those representations and
warranties that are made as of a specific date need only be true and correct in
all material respects as of such date); and (ii) the covenants and agreements
set forth in this Agreement to be performed or complied with by Parent and
Merger Sub at or prior to the Effective Time shall have been performed or
complied with in all material respects.

(b) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the Merger or any other transactions contemplated by
this Agreement illegal or otherwise restraining or prohibiting the consummation
of the Merger or any of the other material transactions contemplated by this
Agreement.

(c) HSR Act. The waiting period under the HSR Act, if applicable, shall have
expired or been terminated.

(d) Closing Deliveries. The Parent shall have made those payments and delivered
each of the agreements, certificates, instruments and other documents that it is
obligated to deliver pursuant to Section 2.3(c).

SECTION 7.2 Conditions to Obligations of Parent and Merger Sub. The obligations
of Parent and Merger Sub to consummate the Merger and the other transactions
contemplated by this Agreement shall be subject to the satisfaction, fulfillment
or written waiver by Parent, at or prior to the Closing, of each of the
following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Company set forth in Article IV shall be true and correct at
and as of the date of this Agreement and as of the Closing Date (except that
those representations and warranties that are made as of a specific date need
only be true and correct in all respects as of such date), except where the
failure of such representations and warranties to be true and correct has not
had, individually or in the aggregate, a Material Adverse Effect; (ii) the
covenants and agreements set forth in this Agreement to be performed or complied
with by the Company at or prior to the Closing shall have been performed or
complied with in all material respects; and (iii) Parent shall have received an
officer’s certificate of the Company, dated as of the Closing Date, certifying
as to the matters set forth in clauses (i) and (ii) of this Section 7.2(a).

 

69



--------------------------------------------------------------------------------

(b) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the Merger or any of the other material transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
the consummation of the Merger or any of the other transactions contemplated by
this Agreement.

(c) HSR Act. The waiting period under the HSR Act, if applicable, shall have
expired or been terminated.

(d) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred and be continuing any Material Adverse Effect on the Group
Companies; and

(e) Closing Deliveries. The Company and the Equityholders’ Representative shall
have delivered each of the agreements, certificates, instruments and other
documents that they are obligated to deliver pursuant to Section 2.3(b).

SECTION 7.3 Frustration of Closing Conditions. None of the Company, Parent or
Merger Sub may rely on the failure of any condition set forth in Section 7.1 or
Section 7.2, as the case may be, if such failure was caused by such party’s (or
in the case of Parent or Merger Sub, either such party’s) failure to comply with
any provision of this Agreement.

ARTICLE VIII.

TERMINATION, AMENDMENT AND WAIVER

SECTION 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing only as follows:

(a) by the mutual written consent of Parent, Merger Sub and the Company;

(b) by either the Company, on the one hand, or Parent and Merger Sub, on the
other hand, by written notice to the other party if any Governmental Authority
with jurisdiction over such matters shall have issued a Governmental Order
permanently restraining, enjoining or otherwise prohibiting the Merger or any of
the other transactions contemplated by this Agreement, and such Governmental
Order shall have become final and unappealable; provided, however, that the
terms of this Section 8.1(b) shall not be available to any party unless such
party shall have used its best efforts to oppose any such Governmental Order or
to have such Governmental Order vacated or made inapplicable to the Merger or
other transaction contemplated by this Agreement to which such Governmental
Order relates;

(c) by Parent and Merger Sub, if there shall have been a material breach of any
representation, warranty, covenant or agreement by the Company or the
Equityholders’ Representative set forth in this Agreement, such that the
conditions specified in Section 7.2 would not be satisfied at Closing (a
“Terminating Company Breach”), except that, if such Terminating Company Breach
is curable by the Company or the Equityholders’ Representative through the
exercise of commercially reasonable efforts, then, for a period of up to thirty
(30) days (the “Company Cure Period”), such termination shall not be effective,
and such termination shall become effective only if the Terminating Company
Breach is not cured within the Company Cure Period;

 

70



--------------------------------------------------------------------------------

(d) by the Company, if there shall have been a material breach of any
representation, warranty, covenant or agreement by Parent or Merger Sub set
forth in this Agreement, such that the conditions specified in Section 7.1 would
not be satisfied at Closing (a “Terminating Parent Breach”), except that, if
such Terminating Parent Breach is curable by Parent or Merger Sub through the
exercise of commercially reasonable efforts, then, for a period of up to thirty
(30) days (the “Parent Cure Period”), such termination shall not be effective,
and such termination shall become effective only if the Terminating Parent
Breach is not cured within the Parent Cure Period; or

(e) by Parent and Merger Sub, if the Company fails to deliver the executed
Written Consent to Parent by 5:00 P.M. California time on the Business Day
immediately following the date of this Agreement; and

(f) by either the Company, on the one hand, or Parent and Merger Sub, on the
other hand, by written notice to the other party if the Merger shall not have
been consummated on or before [•]1 (the “Outside Date”), unless the failure to
consummate the Merger on or prior to such date is the result of any action or
inaction under this Agreement by the party seeking to terminate the Agreement
pursuant to the terms of this Section 8.1(f).

SECTION 8.2 Procedure Upon Termination. In the event of termination by Parent or
the Company, or both, pursuant to Section 8.1 hereof, written notice thereof
shall forthwith be given to the other party or parties, and this Agreement shall
terminate, and the Merger shall be abandoned, without further action by Parent
or the Company.

SECTION 8.3 Effect of Termination. In the event of termination of this Agreement
pursuant to and in accordance with Section 8.1, this Agreement shall forthwith
become void and of no further force or effect whatsoever and there shall be no
liability on the part of any party to this Agreement; provided, however, that
notwithstanding the foregoing, nothing contained in this Agreement shall relieve
any party to this Agreement from any liability resulting from or arising out of
any intentional, material breach of any agreement or covenant hereunder; and
provided, further, that notwithstanding the foregoing, the terms of Section 6.3,
this Section 8.2 and Article X shall remain in full force and effect and shall
survive any termination of this Agreement made in accordance with Section 8.1.

SECTION 8.4 Extension; Waiver. At any time before the Closing Date, the parties
may (a) extend the time for the performance of any of their obligations or other
acts, (b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.

 

 

1 

Insert date sixty (60) days following execution of this Agreement

 

71



--------------------------------------------------------------------------------

ARTICLE IX.

INDEMNIFICATION

SECTION 9.1 Survival of Representations (a) The representations and warranties
made by the Company in Article IV, on the one hand, and by Parent and Merger Sub
in Article V, on the other hand, shall survive the Closing and shall expire
(i) eighteen (18) months after the Effective Time, (ii) as to any such
representations and warranties the breach of which is a Special Matter, other
than Tax related Special Matters and Escheat Matters, three (3) years after the
Effective Time; (ii) as to any Tax related Special Matters, sixty (60) days
following the expiration of all applicable statutes of limitations; and (iv) as
to any Escheat Matters, the first to occur of (A) the written acknowledgment by
the applicable Governmental Authority that the liability associated with such
Escheat Matters has been fully discharged and (B) sixty days following the
expiration of all applicable statutes of limitations (as applicable, the
“Expiration Date”); provided, however, that if, at any time prior to the
applicable Expiration Date, (A) Parent (acting in good faith) delivers to the
Equityholders’ Representative a written notice alleging the existence of (1) an
inaccuracy in or a breach of any of the representations and warranties made by
the Company in Article IV or (2) an otherwise indemnifiable event (and setting
forth in reasonable detail the basis for the Parent’s belief that such an
inaccuracy or breach may exist or the belief that an otherwise indemnifiable
event has occurred), or (B) the Equityholders’ Representative (acting in good
faith) delivers to the Surviving Corporation a written notice alleging the
existence of (1) an inaccuracy in or a breach of any of the representations and
warranties made by Parent and Merger Sub in Article V or (2) an otherwise
indemnifiable event (and setting forth in reasonable detail the basis for the
belief of the Equityholders’ Representative that such an inaccuracy or breach
may exist or the belief that an otherwise indemnifiable event has occurred) and
asserting a claim for recovery under Section 9.2 based on such alleged
inaccuracy or breach or indemnifiable event, then, in the case of clause (A) or
clause (B), the claim asserted in such notice as it shall relate to the specific
subject matter described in such notice shall survive the Expiration Date, and,
as set forth in the Escrow Agreement, the aggregate amounts of such asserted
claims shall remain with the Escrow Agent and shall not be released from the
Escrow Fund until such time as such claim is fully and finally resolved. All
covenants and agreements contained herein which by their terms contemplate full
performance at or prior to the Closing shall terminate upon the Closing. Each
covenant or agreement contained herein which is to be performed by its terms
after the Closing shall survive until the last date for performance of such
covenant or agreement as provided in this Agreement. (b) Notwithstanding
anything in this Agreement to the contrary, if any Parent Indemnitee (acting in
good faith) asserts any claim after Closing in respect of any Escheat Matter (an
“Escheat Claim”), and, as of eighteen (18) months after the Effective Time, the
Group Companies have not received written acknowledgment by the applicable
Governmental Authority that the liability associated with such Escheat Claim has
been fully discharged or the statute of limitations (plus sixty (60) days) has
not expired (an “Undischarged Escheat Claim”), then: (i) the greater of (A) the
aggregate of all Undischarged Escheat Claims, and (B) the amount of Two Million
Five Hundred Thousand Dollars ($2,500,000.00) (as applicable, the “Escheat
Matters Reserve”), shall remain with the Escrow Agent and shall not be released
from the Escrow Fund; and (ii) upon thirty (30) months after the Effective Time,
the Escheat Matters Reserve, less the aggregate amount of any Undischarged
Escheat Claims that remain subject to an outstanding written demand for payment
from a Governmental Authority as of such time, and any other outstanding and
unsatisfied claims for Escheat Matters, shall be released to the Equityholders’
Representative. For clarity,

 

72



--------------------------------------------------------------------------------

the amount of any indemnity claims, including any indemnity claims for
outstanding written demand for payment of any Undischarged Escheat Claims and
other claims for Escheat Matters, pending at the time that any portion of the
Escrow Fund is otherwise due to be released to the Equityholders’
Representative, will not be released from the Escrow Fund and will remain with
the Escrow Agent until such time as such claims are fully and finally resolved,
in accordance with this Article IX and the Escrow Agreement.

SECTION 9.2 Right to Indemnification.

(a) Parent Indemnitees’ Right to Indemnification.

(i) Subject to the limitations set forth in Section 9.2(a)(ii) and Section 9.3,
from and after the Effective Time, the Parent Indemnitees shall be entitled to
be indemnified, solely from the Escrow Fund, against any Damages incurred or
sustained by the Parent Indemnitees arising out of or as a result of: (i) any
breach of any representation or warranty set forth in Article IV. Solely for
purposes of determining the amount of Damages actually incurred by the Parent
Indemnitees, the representations and warranties set forth in Article IV shall be
read without giving effect to any materiality, Material Adverse Effect or
similar materiality qualification set forth therein; provided, however, that the
representation set forth in Section 4.6(a) shall be read giving effect to the
Material Adverse Effect qualification set forth therein. Subject to the
limitations set forth in Section 9.2(a)(ii) and Section 9.3, any indemnification
of the Parent Indemnitees pursuant to this Section 9.2(a) shall be paid solely
and exclusively from the Escrow Fund in accordance with the terms of the Escrow
Agreement, and no holder of Company Common Stock, Company RSU Awards, Company
Options, or any other Person shall be liable for any Damages directly, including
with respect to any deficiency with respect to the Escrow Fund.

(ii) Subject to the limitations set forth in Section 9.3, from and after the
Effective Time, the Parent Indemnitees shall be entitled to be indemnified,
first from the Escrow Fund, and then, only to the extent the Escrow Fund is
insufficient, solely with respect to Damages incurred or sustained by the Parent
Indemnitees arising out of or as a result of any Special Matter, from each
Equityholder, on a several and not joint basis, in accordance with such
Equityholder’s Applicable Percentage of any Damages incurred or sustained by the
Parent Indemnitees pursuant to this Section 9.2(a). No Equityholder shall be
liable pursuant to this Section 9.2(a)(ii) for an aggregate amount in excess of
the aggregate Per Share Merger Consideration actually received by such
Equityholder pursuant to this Agreement.

(b) Equityholder Right to Indemnification.

(i) Subject to the limitations set forth in Section 9.3, from and after the
Effective Time, the Equityholders shall be entitled to be indemnified by Parent
and the Surviving Corporation against any Damages incurred by any of the
Equityholders arising out of or as a result of: (i) any breach of any
representation or warranty set forth in Article V, without giving effect to any
materiality, Material Adverse Effect or similar materiality qualification set
forth in any such representations or warranties; or (ii) any material breach of
any covenant or agreement of Parent or the Surviving Corporation set forth in
this Agreement which is to be performed by its terms after the Closing.

 

73



--------------------------------------------------------------------------------

(ii) Subject to the limitations set forth in Section 9.3, from and after the
Effective Time, the Equityholders shall be entitled to be indemnified by Parent
and the Surviving Corporation, on a joint and several basis, from and against
any Damages incurred or sustained by the Equityholders arising out of or as a
result of any Special Matter.

SECTION 9.3 Limitations on Liability.

(a) Except as provided for in Section 9.2(a)(ii), the right of the Parent
Indemnitees to be indemnified from the Escrow Fund pursuant to this Article IX
shall be the sole and exclusive remedy with respect to any breach of any
representation or warranty of the Company contained in, or any other breach by
the Company of, this Agreement. Except as provided for in Section 9.2(a)(ii),
neither the Equityholders’ Representative nor any current or former stockholder,
director, officer, employee, Affiliate or advisor of the Company, of its
Subsidiaries or of any Equityholder shall have any Liability of any nature to
the Parent Indemnitees with respect to any breach of any representation or
warranty contained in, or any other breach of, this Agreement.

(b) The right of the Equityholders to be indemnified pursuant to this Article IX
shall be the sole and exclusive remedy with respect to any breach of any
representation or warranty of Parent or Merger Sub contained in, or any other
breach by Parent or Merger Sub of, this Agreement. No current or former
stockholder, director, officer, employee, Affiliate or advisor of Parent or of
Merger Sub shall have any Liability of any nature to any Equityholder or any
Affiliate of any Equityholder with respect to any breach of any representation
or warranty contained in, or any other breach of, this Agreement.

(c) Without limiting the effect of any other limitation contained in this
Article IX, the indemnification provided for in Section 9.2 shall not apply
except to the extent that the aggregate Damages against which any Indemnitee
would otherwise be entitled to be indemnified under this Article IX exceeds Four
Million Dollars ($4,000,000.00), in which event Indemnitee shall, subject to the
other limitations contained herein, be entitled to be indemnified only against
the portion of such Damages in excess of such amount. For purposes of this
Section, the Parent Indemnitees, on the one hand, and the Equityholders, on the
other hand, shall be considered one “Indemnitee”. Nothing in this Section 9.3(c)
will limit any remedy any of the Parent Indemnitees or any of the Equityholders
may have against any Person for any applicable Special Matter.

(d) Without limiting the effect of any other limitation contained in this
Article IX, for purposes of computing the amount of any Damages incurred by any
Indemnitee (the Parent Indemnitees, on the one hand, and the Equityholders, on
the other hand, being considered one “Indemnitee” for purposes of this Section)
under this Article IX, there shall be deducted (i) an amount equal to the amount
of any Tax benefit actually realized by Parent or any of its Affiliates in
connection with such Damages or any of the circumstances giving rise thereto;
and (ii) an amount equal to the amount of any insurance proceeds,
indemnification payments, contribution payments or reimbursements received or
reasonably expected to be realized by Parent or any of its Affiliates in
connection with such Damages or any of the circumstances giving rise thereto (it
being understood that Indemnitee and any of its Affiliates shall use
commercially reasonable efforts to obtain such proceeds, payments or
reimbursements prior to

 

74



--------------------------------------------------------------------------------

seeking indemnification under this Article IX). The calculation of Damages shall
not include losses arising because of a change after Closing in Law or
accounting policy. To the extent that a claim for indemnification by the Parent
Indemnitees hereunder relates to a Liability incurred by the Company and there
is an accrual on the Company Financial Statements as of the Balance Sheet Date
in respect of such Liability, then the determination of Damages in respect of
such claim shall be net of such accrual.

(e) Without limiting the effect of any other limitation contained in this
Article IX, the Parent Indemnitees shall not be entitled to indemnification
under this Article IX to the extent that such indemnifiable event actually gave
rise to an adjustment to the Per Share Merger Consideration made following the
Closing pursuant to Section 2.8.

(f) Nothing in this Section 9.3 shall limit any remedy the Parent Indemnitees or
any of the Equityholders may have against any Person for actual fraud involving
a knowing and intentional misrepresentation of a fact, or a knowing and
intentional omission of a fact, material to the transactions contemplated by
this Agreement, made or omitted with the intent of inducing any other party
hereto to enter into this Agreement and upon which such other party has relied
(as opposed to any fraud claim based on constructive knowledge or negligent
misrepresentation or similar theory) under applicable tort laws.

(g) Upon any Indemnitee becoming aware of any claim as to which indemnification
may be sought by such Indemnitee pursuant to this Article IX, such Indemnitee
shall utilize reasonable efforts, consistent with normal practices and policies
and good commercial practice, to mitigate such Damages.

(h) Notwithstanding anything to the contrary in this Agreement, the Parent
Indemnitees shall not be entitled to indemnification pursuant to this Article IX
with respect to any Tax attributes (including, without limitation, tax basis,
tax credits and net operating losses) of any Group Company.

SECTION 9.4 Defense of Third-Party Claims.

(a) Upon receipt by any Person seeking to be indemnified pursuant to Section 9.2
(the “Indemnitee”) of notice of any actual or possible Action that has been or
may be brought or asserted by a third party against such Indemnitee and that may
be subject to indemnification hereunder (a “Third-Party Claim”), the Indemnitee
shall promptly give notice of such Third-Party Claim to the Person from whom
indemnification is sought under Section 9.2 (the “Indemnitor”) indicating the
nature of such Third-Party Claim and the stated basis therefor and the amount of
Damages claimed pursuant to such Third-Party Claim, to the extent known,
provided, however, that no delay on the part of the Indemnitee in notifying the
Indemnitor (or, if applicable, the Carrier for any applicable Required Tail
Coverage) shall relieve the Indemnitor from its obligations hereunder, except
and to the extent the Indemnitor is prejudiced by such delay.

(b) The Indemnitor shall have thirty (30) days after receipt of the Indemnitee’s
notice of a given Third-Party Claim to elect, at its option, to assume the
defense of any such Third-Party Claim, in which case: (i) the attorneys’ fees,
other professionals’ and experts’ fees and court or arbitration costs incurred
by the Indemnitor in connection with defending such Third-Party Claim shall be
payable by such Indemnitor; (ii) the Indemnitee shall not be entitled to be

 

75



--------------------------------------------------------------------------------

indemnified for any costs or expenses incurred by the Indemnitee in connection
with the defense of such Third-Party Claim; (iii) the Indemnitee shall be
entitled to monitor such defense at its expense; (iv) the Indemnitee shall make
available to the Indemnitor all books, records and other documents and materials
that are under the direct or indirect control of the Indemnitee or any of its
Subsidiaries or other Affiliates and that the Indemnitor considers reasonably
necessary or desirable for the defense of such Third-Party Claim; (v) the
Indemnitee shall execute such documents and take such other actions as the
Indemnitor may reasonably request for the purpose of facilitating the defense
of, or any settlement, compromise or adjustment relating to, such Third-Party
Claim; (vi) the Indemnitee shall otherwise fully cooperate as reasonably
requested by the Indemnitor in the defense of such Third-Party Claim; (vii) the
Indemnitee shall not admit any liability with respect to such Third-Party Claim;
and (viii) the Indemnitor shall not enter into any agreement providing for the
settlement or compromise of such Third-Party Claim or consent to the entry of a
judgment with respect to such Third-Party Claim without the prior written
consent of Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed) if such settlement agreement imposes on the Indemnitee
or any of its Subsidiaries or other Affiliates any obligation other than an
obligation to pay monetary Damages in an amount less than the aggregate cash
amount remaining in the Escrow Fund; provided that, if in the reasonable opinion
of counsel for the Indemnitees, there is a reasonable likelihood of a conflict
of interest between the Indemnitor and the Indemnitee, then the reasonable cost
of one counsel for all of the Indemnitees shall be borne by the Indemnitor. If
the Indemnitor elects not to defend such Third-Party Claim, then (x) the
Indemnitee shall diligently defend such Third-Party Claim, and (y) the
Indemnitee shall have no right to seek indemnification under this Article IX in
respect of such Third-Party Claim for any agreement providing for the settlement
or compromise of such Third-Party Claim or the consent to the entry of a
judgment with respect to such Third-Party Claim entered into without the prior
written consent of the Indemnitor (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, however, that except as otherwise
set forth in this Agreement, in no event shall the maximum aggregate Liability
of the Equityholders for indemnification claims payable by the Equityholders
hereunder exceed the Escrow Fund.

SECTION 9.5 Subrogation. To the extent that an Indemnitee is entitled to
indemnification pursuant to this Article IX, the Indemnitor shall be entitled to
exercise, and shall be subrogated to, any rights and remedies (including rights
of indemnity, rights of contribution and other rights of recovery) that the
Indemnitee or any of the Indemnitee’s Subsidiaries or other Affiliates may have
against any other Person with respect to any Damages, circumstances or matter to
which such indemnification is directly or indirectly related. The Indemnitee
shall permit the Indemnitor to use the name of the Indemnitee and its Affiliates
in any transaction or in any proceeding or other matter involving any of such
rights or remedies, and the Indemnitee shall take such actions as the Indemnitor
may reasonably request for the purpose of enabling the Indemnitor to perfect or
exercise the right of subrogation of the Indemnitor under this Section 9.5.

SECTION 9.6 Limitation on Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable Law, no party
nor any Equityholder or the Equityholders’ Representative, nor any member,
current or former shareholder, director, officer, employee, Affiliate or advisor
of any of the foregoing, shall, in any event, be liable to any other Person,
either in contract, strict liability, tort or otherwise, for any

 

76



--------------------------------------------------------------------------------

special, indirect, consequential, exemplary or punitive Damages or any Damages
associated with any lost profits or lost opportunities of such other Person,
including loss of future revenue, income or profits, diminution of value or loss
of business reputation or opportunity relating to the breach or alleged breach
hereof, whether or not the possibility of such Damages has been disclosed to the
other party in advance or could have been reasonably foreseen by such other
party, other than for actual fraud involving a knowing and intentional
misrepresentation of a fact, or a knowing and intentional omission of a fact,
material to the transactions contemplated by this Agreement, made or omitted
with the intent of inducing any other party hereto to enter into this Agreement
and upon which such other party has relied (as opposed to any fraud claim based
on constructive knowledge or negligent misrepresentation or similar theory)
under applicable tort laws.

SECTION 9.7 Characterization of Indemnification Payments. The parties agree that
any indemnification payments made pursuant to this Article IX shall be treated
for all Tax purposes as an adjustment to the Base Merger Consideration unless
otherwise required by Law.

SECTION 9.8 Prosecution of Escheat Matters. The parties acknowledge and agree
that, promptly after Closing, Parent shall initiate and prosecute, and/or to
cause the applicable Group Companies to initiate and prosecute, the resolution
of all potential Escheat Matters outstanding as of Closing, in each case in
consultation with the Equityholders’ Representative. The Equityholders’
Representative will fully cooperate with Parent and the Group Companies in the
prosecution of the resolution of all Escheat Matters. At the request of the
Equityholders’ Representative, the Equityholders’ Representative may participate
with Parent and the applicable Group Companies in discussions and negotiations
with the applicable Governmental Authorities regarding the resolution of any
Escheat Matter. Parent shall not, and shall cause the applicable Group Companies
not to, settle or pay any claim in resolution of any Escheat Matter without the
Equityholders’ Representative’s prior written approval (such approval not to be
unreasonably withheld, conditioned, or delayed). Any professional fees and
related expenses and Allocated Labor Costs (as defined below) incurred in
connection with the prosecution, negotiation, and resolution of any Escheat
Matters in excess of $300,000.00 per calendar year or $600,000.00 in the
aggregate shall require the approval of the Equityholders’ Representative, which
approval shall not be unreasonably withheld, conditioned, or delayed. Parent
shall track, and/or cause the applicable Group Companies to track, and report to
the Equityholders’ Representative, on not less than a quarterly basis, those
man-hours spent by employees of Parent or any applicable Group Company in
gathering information and otherwise assisting in the prosecution of the
resolution of the Escheat Matters, and the resulting allocated direct
compensation expense for such employees (based upon a reasonable hourly rate for
such employees) (“Allocated Labor Costs”), and any related costs and expenses
incurred by Parent or any applicable Group Company arising out of or in
connection with such activities.

ARTICLE X.

GENERAL PROVISIONS

SECTION 10.1 Equityholders’ Representative.

(a) Appointment. By virtue of the adoption of this Agreement by the Company’s
stockholders, and without further action of any Company stockholder, each

 

77



--------------------------------------------------------------------------------

Equityholder shall be deemed to have irrevocably constituted and appointed
Spectrum Equity Investors V, L.P. (and by execution of this Agreement, Spectrum
Equity Investors V, L.P. hereby accepts such appointment) as agent and
attorney-in-fact for and on behalf of the Equityholders (in their capacity as
such), with full power of substitution, to act in the name, place and stead of
each Equityholder with respect to and in connection with and to facilitate the
consummation of the transactions contemplated hereby, including the taking by
the Equityholders’ Representative of any and all actions and the making of any
decisions required or permitted to be taken by the Equityholders’ Representative
under Section 2.8, Article IX or the Escrow Agreement (it being understood that
the Equityholders’ Representative shall have no right to pursue any claim on
behalf of any Company Indemnified Party in respect of the rights granted to
Company Indemnified Parties under Section 6.6). The power of attorney granted in
this Section 10.1 is coupled with an interest and is irrevocable, may be
delegated by the Equityholders’ Representative and shall survive the death or
incapacity of each Equityholder. No bond shall be required of any member of the
Equityholders’ Representative, and the Equityholders’ Representative shall
receive no compensation for its services.

(b) Limitation on Liability. The Equityholders’ Representative and each
representative thereof shall not be liable to any Person for any act of the
Equityholders’ Representative taken in good faith and in the exercise of its
reasonable judgment and arising out of or in connection with the acceptance or
administration of its duties under this Agreement and the Escrow Agreement (it
being understood that any act done or omitted pursuant to the advice of legal
counsel shall be conclusive evidence of such good faith and reasonable
judgment), except to the extent it is ultimately and finally determined by a
court of competent jurisdiction and all rights of appeal have been lapsed that
any Damages actually have been incurred by such Person as a proximate result of
the gross negligence or bad faith of the Equityholders’ Representative. The
Equityholders’ Representative shall not be liable for, and may seek
indemnification from the Equityholders for, any Damages incurred by the
Equityholders’ Representative while acting in good faith and in the exercise of
its reasonable judgment and arising out of or in connection with the acceptance
or administration of its duties under this Agreement and the Escrow Agreement,
except to the extent it is ultimately and finally determined by a court of
competent jurisdiction and all rights of appeal have been lapsed that any such
Damages are the proximate result of the gross negligence or bad faith of the
Equityholders’ Representative.

(c) Equityholder Reserve. The Equityholder Reserve shall be available to
indemnify and hold the Equityholders’ Representative harmless against any
Damages incurred by the Equityholders’ Representative arising out of or in
connection with the acceptance or administration of its duties under this
Agreement and the Escrow Agreement, except to the extent it is ultimately and
finally determined by a court of competent jurisdiction and all rights of appeal
have been lapsed that any such Damages are the proximate result of the gross
negligence or bad faith of the Equityholders’ Representative. The Equityholders’
Representative shall be entitled to recover any payments made on behalf of the
Equityholders pursuant to the terms of this Agreement or the Escrow Agreement
and any out-of-pocket costs and expenses reasonably incurred by the
Equityholders’ Representative in connection with actions taken by the
Equityholders’ Representative pursuant to the terms of this Agreement or the
Escrow Agreement (including the hiring of legal counsel and the incurring of
legal fees and costs), first from the Equityholder Reserve, and in the event the
Equityholder Reserve is exhausted, then from the

 

78



--------------------------------------------------------------------------------

Equityholders jointly and severally, including by way of offset against any
amounts otherwise distributable to any Equityholder pursuant to the Escrow
Agreement. Upon the determination of the Equityholders’ Representative, in its
sole discretion, that the last date for performance of any duties on the part of
the Equityholders’ Representative under this Agreement or the Escrow Agreement
has occurred, the Equityholders’ Representative shall cause to be paid to each
Equityholder by delivery of immediately available funds to such Equityholder an
amount equal to the product of any remaining amount of the Equityholder Reserve
multiplied by such Equityholder’s Applicable Percentage.

(d) Actions of the Equityholders’ Representative. From and after the Effective
Time, a decision, act, consent or instruction of the Equityholders’
Representative with respect to this Agreement or the Escrow Agreement shall
constitute a decision of all Equityholders and shall be final, binding and
conclusive upon each Equityholder, and the Escrow Agent and Parent may rely upon
any decision, act, consent or instruction of the Equityholders’ Representative
as being the decision, act, consent or instruction of each Equityholder. Parent
is hereby relieved from any liability to any Person for any acts done by Parent
in accordance with any such decision, act, consent or instruction of the
Equityholders’ Representative.

SECTION 10.2 Expenses. Whether or not the Merger is consummated, and except as
otherwise expressly provided in this Agreement, all costs and expenses
(including all fees and disbursements of counsel, financial advisors and
accountants) incurred in connection with the negotiation and preparation of this
Agreement, the performance of the terms of this Agreement and the consummation
of the transactions contemplated by this Agreement, shall be paid by the
respective party incurring such costs and expenses, whether or not the Closing
shall have occurred.

SECTION 10.3 Costs and Attorneys’ Fees. Subject to the limitations set forth
herein, including Article IX, in the event that any Action is instituted
concerning or arising out of this Agreement, the prevailing party shall recover
all of such party’s costs and reasonable attorneys’ fees incurred in connection
with each and every such Action, including any and all appeals and petitions
therefrom.

SECTION 10.4 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (i) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (ii) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing; (iii) if
sent by facsimile transmission, with a copy mailed on the same day in the manner
provided in clauses (i) or (ii) of this Section 10.4, when transmitted and
receipt is confirmed by telephone and (iv) if otherwise actually personally
delivered, when delivered; provided, that such notices, requests, demands and
other communications are delivered to the address set forth below, or to such
other address as any party shall provide by like notice to the other parties to
this Agreement:

 

79



--------------------------------------------------------------------------------

(a) if to the Company (prior to the Closing), to:

Arrowhead General Insurance Agency SuperHolding Corporation

701 B Street

Suite 2100

San Diego, California 92101

Facsimile: (619) 881-8695

Attention: D. McDonald Armstrong

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive

Suite 5800

Chicago, Illinois 60606

Facsimile: (312) 993-9767

Attention: Richard S. Meller

(b) if to Parent or Merger Sub or, if after the Closing, to the Company, to:

Brown & Brown, Inc.

220 South Ridgewood Avenue

Daytona Beach, Florida 32114

Facsimile: (386) 239-7293

Attention: Robert W. Lloyd, General Counsel

(c) if to the Equityholders’ Representative, to:

Spectrum Equity Investors V, L.P.

333 Middlefield Road

Suite 200

Menlo Park, California 94025

Facsimile: (415) 464-4601

Attention: Brion B. Applegate

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive

Suite 5800

Chicago, Illinois 60606

Facsimile: (312) 993-9767

Attention: Richard S. Meller

SECTION 10.5 Public Announcements. Unless otherwise required by applicable Law
or applicable stock exchange rules and regulations, no party to this Agreement
shall make any public announcements in respect of this Agreement or the
transactions contemplated by this Agreement, or otherwise communicate with any
news media regarding this Agreement or the transactions contemplated by this
Agreement, without the prior written consent of the other

 

80



--------------------------------------------------------------------------------

parties to this Agreement. If a public statement is required to be made pursuant
to applicable Law or applicable stock exchange rules and regulations, the
parties shall consult with each other, to the extent reasonably practicable, in
advance as to the contents and timing thereof.

SECTION 10.6 Severability. In the event that any one or more of the terms or
provisions contained in this Agreement or in any other certificate, instrument
or other document referred to in this Agreement, shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or any other such certificate, instrument or other document
referred to in this Agreement, and the parties to this Agreement shall use their
commercially reasonable efforts to substitute one or more valid, legal and
enforceable terms or provisions into this Agreement which, insofar as
practicable, implement the purposes and intent of this Agreement. Any term or
provision of this Agreement held invalid or unenforceable only in part, degree
or within certain jurisdictions shall remain in full force and effect to the
extent not held invalid or unenforceable to the extent consistent with the
intent of the parties as reflected by this Agreement. To the extent permitted by
applicable Law, each party waives any term or provision of Law which renders any
term or provision of this Agreement to be invalid, illegal or unenforceable in
any respect.

SECTION 10.7 Entire Agreement. This Agreement (including the Company Disclosure
Schedule, the other Schedules and the Exhibits to this Agreement) and the
Confidentiality Agreement constitute the entire agreement of the parties to this
Agreement with respect to the subject matter of this Agreement and the
Confidentiality Agreement, and supersede all prior agreements and undertakings,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement and the Confidentiality Agreement, except as
otherwise expressly provided in this Agreement.

SECTION 10.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties to this
Agreement (whether by operation of law or otherwise) without the prior written
consent of the other parties to this Agreement, and any purported assignment or
other transfer without such consent shall be void and unenforceable, provided
that Parent may assign this Agreement or any of its rights, interests or
obligations hereunder to a wholly-owned subsidiary of Parent without the prior
written consent of the other parties to this Agreement, provided further,
however, that such assignment shall not relieve Parent of its obligations under
this Agreement. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties to this
Agreement and their respective successors and permitted assigns.

SECTION 10.9 No Third-Party Beneficiaries. Except for Article II, Section 6.6
and Section 6.7, this Agreement is for the sole benefit of the parties to this
Agreement and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

SECTION 10.10 Waivers and Amendments. This Agreement may be amended or modified
only by a written instrument executed by all of the parties to this Agreement.
Any

 

81



--------------------------------------------------------------------------------

failure of the parties to this Agreement to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver. No delay on the part of any party to this Agreement
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party to this Agreement of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. Unless
otherwise provided, the rights and remedies provided for in this Agreement are
cumulative and are not exclusive of any rights or remedies which the parties to
this Agreement may otherwise have at law or in equity. Whenever this Agreement
requires or permits consent by or on behalf of a party, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 10.10.

SECTION 10.11 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within such
State. Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its assets and properties, to the
exclusive jurisdiction of any Delaware State court, or Federal court of the
United States of America, sitting within the State of Delaware, and any
appellate court from any thereof, in any Action arising out of or relating to
this Agreement, the agreements delivered in connection with this Agreement, or
the transactions contemplated hereby or thereby, or for recognition or
enforcement of any judgment relating thereto, and each of the parties to this
Agreement hereby irrevocably and unconditionally (i) agrees not to commence any
such Action except in such courts; (ii) agrees that any claim in respect of any
such Action may be heard and determined in such Delaware State court or, to the
extent permitted by Law, in such Federal court; (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Action in any such Delaware
State or Federal court; and (iv) waives, to the fullest extent permitted by Law,
the defense of an inconvenient forum to the maintenance of such Action in any
such Delaware State or Federal court. Each of the parties to this Agreement
hereby agrees that a final judgment in any such Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each of the parties to this Agreement hereby irrevocably
consents to service of process in the manner provided for notices in
Section 10.4. Nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable Law.

SECTION 10.12 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS

 

82



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12.

SECTION 10.13 Specific Performance. Each of Parent and Merger Sub, on the one
hand, and the Company and the Equityholders’ Representative, hereby acknowledge
and agree that the failure of either of them to perform its agreements and
covenants hereunder, including its failure to take all actions as are necessary
on its part in accordance with the terms and conditions of this Agreement to
consummate the Merger, may cause irreparable injury to the other parties, for
which Damages, even if available, may not be an adequate remedy. Accordingly,
each of Parent and Merger Sub, on the one hand, and the Company and the
Equityholders’ Representative, on the other hand, hereby consents to the other
party seeking the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder or injunctive relief against the other party’s activities in breach of
this Agreement, without any requirement that a bond or other security be posted.

SECTION 10.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and the Equityholders’
Representative have caused this Agreement and Plan of Merger to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BROWN & BROWN, INC.,

a Florida corporation

  Name:   J. Scott Penny Title:   Regional President & Chief Acquisitions
Officer

 

PACIFIC MERGER CORP.,

a Delaware corporation

  Name:   J. Scott Penny Title:   President

 

ARROWHEAD GENERAL INSURANCE AGENCY SUPERHOLDING CORPORATION,

a Delaware corporation

  Name:   D. McDonald Armstrong Title:   Chief Financial Officer & Chief
Operating Officer

 

SPECTRUM EQUITY INVESTORS V, L.P.

a Delaware limited partnership (solely in its capacity as

the Equityholders’ Representative)

By:   Spectrum Equity Associates V, L.P. Its:   General Partner   Name:   Brion
B. Applegate

Title:

  Managing Member

[Signature Page to Agreement and Plan of Merger]